Exhibit 10.2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

EXECUTION VERSION

FINISHED GOODS SUPPLY AGREEMENT

This Finished Goods Supply Agreement (“Agreement”) is made and executed this
23rd day of May, 2014 by and between Coca-Cola Refreshments USA, Inc. (“CCR”)
and Coca-Cola Bottling Co. Consolidated (“Bottler”). CCBCC Operations, LLC, a
wholly-owned Affiliate of Coca-Cola Bottling Co. Consolidated, is also a
signatory to this Agreement for purposes of taking assignment of the rights and
obligations of Coca-Cola Bottling Co. Consolidated hereunder immediately
following execution of this Agreement.

BACKGROUND

 

A. The Coca-Cola Company (“Company”) and its Affiliates make and sell beverage
products and related materials and ingredients.

 

B. CCR has granted to Bottler, under the Comprehensive Beverage Agreement, the
rights and obligations that CCR received from Company to distribute, promote,
market, and sell Covered Beverages and Related Products in the Territory.

 

C. Under the terms of the Comprehensive Beverage Agreement, Bottler is obligated
to obtain all of its requirements of Covered Beverages and Related Products from
Company, directly or through CCR or another Company Affiliate, or from a Company
Authorized Supplier, as necessary to satisfy fully the demand for the Covered
Beverages and Related Products in the Territory.

 

D. The Parties desire to enter into this Agreement, under which CCR, another
Company Affiliate, or Company Authorized Supplier will, among other things,
manufacture and supply, and Bottler will purchase, all of Bottler’s requirements
for certain of the Covered Beverages, Related Products, and Permitted Beverage
Products in the Territory, as provided in this Agreement.

In exchange for the mutual promises set forth in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

1. Term

The term of this Agreement (the “Term”) will begin as of May 23, 2014 and will
continue until terminated in accordance with Section 23 hereof.

 

2. Definitions

Capitalized terms not specifically defined in this Agreement have the meaning
specified in the Comprehensive Beverage Agreement Form EPB Lead Market
Sub-bottler among Company, CCR and Bottler dated May 23, 2014 (the
“Comprehensive Beverage Agreement”). In addition, the following terms have the
meanings specified below:

 

Classified - Confidential

 



--------------------------------------------------------------------------------

a. “Distribution Center” means a facility operated by Bottler at which it
receives Products, and from which Bottler distributes Products to customers and
consumers in the Territory pursuant to the Comprehensive Beverage Agreement. The
Distribution Centers as of the Effective Date are specified in Exhibit C.
Bottler may, upon 90 days prior written notice to, and consultation with, CCR,
change, add or eliminate Distribution Centers during the Term.

 

b. “Effective Date” means May 23, 2014.

 

c. “Innovation SKU” means a new SKU that has been introduced by Company, or, in
the case of a new SKU that is a Permitted Beverage Product, by the licensor of
such Permitted Beverage Product, that Bottler distributes or intends to
distribute in the Territory. Innovation SKU does not include any SKU that has
been distributed in the Territory for greater than ninety (90) days.

 

d. “Party” means either Bottler or CCR, or their permitted successors or assigns
hereunder.

 

e. “Primary Packaging” means the container for a Product SKU in any form or
material (together with the graphics), including, by way of example and not
limitation, 8 oz. glass bottles with graphics imprinted, 12 oz. aluminum cans
with graphics imprinted or plastic 2 two liter containers with labels.

 

f. “Production Center” means a facility operated by CCR, another Company
Affiliate, or another Company Authorized Supplier that manufactures, produces,
and/or assembles Products, and from which CCR or such other supplier transports
Products to Bottler. The Production Centers that supply the Distribution Centers
for the Territory as of the Effective Date are specified in Exhibit C.

 

g. “Rolling Forecast” means a weekly-generated written estimate, by individual
SKU, by week, by Distribution Center and in the aggregate for all of Bottler’s
Distribution Centers in the Territory, of the volume of Products that Bottler
expects to purchase for the next thirteen (13) calendar weeks. The form of
Rolling Forecast is attached as Exhibit D, or will be as generated
electronically through the use of the CCR-generated forecasting process or by
Bottler via the Coke One North America (CONA) system.

 

h. “Service Level Agreement” means the Service Level Agreement attached to this
Agreement as Exhibit F, as hereafter amended by the parties.

 

i. “Secondary Packaging” means packaging that contains Primary Packaging.

 

j. “Tertiary Packaging” means packaging that contains Secondary Packaging.

 

k. “Value Added Facility” or “VAF” means a facility, whether owned by Bottler or
CCR, and designated by CCR as a VAF, that consolidates certain low velocity
Product SKUs identified by CCR’s VAF segmentation process (“VAF Products”), for
shipment to Bottler’s Distribution Centers.

 

Classified - Confidential

 

2



--------------------------------------------------------------------------------

l. “Version” means the Primary Packaging, Secondary Packaging, and Tertiary
Packaging, and the pallet configuration, in which a Product SKU is to be
provided, as set forth on Exhibit C.

 

3. Products

This Agreement covers the supply by CCR to Bottler of the Finished Products and
Permitted Beverage Products produced by or on behalf of CCR in bottles, cans or
other factory sealed containers (“Products”) for the Territory. The Products as
of the Effective Date are listed in Exhibit A. CCR may add SKUs to Exhibit A at
any time during the Term. CCR may delete SKUs from Exhibit A with the agreement
of Bottler. CCR may establish or reset prices for Products as provided by
Exhibit B.

 

4. Parties’ Purchase and Supply Commitments and Sourcing

Except as provided in Subsections 4(a), 4(b), 4(c) or 5(d) hereof, Bottler will
purchase from CCR or a designated CCR Affiliate, and CCR will supply or will
cause CCR’s designated Affiliate to supply, Bottler’s entire requirements of
Products as necessary for Bottler to satisfy fully the demand for the Products
in the Territory. CCR’s use of an Affiliate for the supply of any Products shall
not relieve CCR of any of its obligations set forth herein. CCR will use
commercially reasonable efforts to promptly advise Bottler of any actual or
anticipated delay in delivery of Products.

 

a. In the case of Covered Beverages and Related Products, Bottler may purchase
one or more SKUs from alternate production facilities operated by any Company
Authorized Supplier (including, if applicable, any such authorized production
facilities operated by Bottler), if and to the extent that (i) CCR has notified
Bottler that CCR will not provide such SKU (such notice to be provided by
telephone call and email); (ii) Bottler has reasonably determined that delivery
by CCR of any such SKU (including any SKU requested by Bottler’s customers) to
the applicable Distribution Center will either (A) be 48 hours or more overdue,
or (B) be late and result in a Distribution Center out-of-stock situation; or
(iii) CCR’s delivery of any Products is delayed or impaired as a result of a
Force Majeure Event.

 

b.

In the case of Permitted Beverage Products, Bottler may source one or more
Product SKUs from an alternate production facility operated by any other Company
Authorized Supplier or any supplier authorized by the licensor of such Permitted
Beverage Products (including, in each case, if applicable, any such authorized
production facility operated by Bottler), if and to the extent that: (i) CCR
cannot meet or exceed the price (including freight), quality and service level
terms (taken as a whole) offered by such other source and Bottler notifies CCR
in writing of its intent to purchase such SKUs from such other source; or
(ii) any of the circumstances set forth in Subsections

 

Classified - Confidential

 

3



--------------------------------------------------------------------------------

  4(a)(i)-4(a)(iii) hereof apply. If Bottler determines that it can purchase
Permitted Beverage Products from another source at better price (including
freight), quality and service level terms (taken as a whole) as contemplated
under clause (i) of this Subsection 4(b), Bottler will notify CCR in writing
within thirty (30) days following receipt of notice from CCR of the annual
Transfer Price for the applicable SKUs as described in Exhibit B. If CCR does
not object to such written notice from Bottler within ten (10) days of receipt
(such objection to be communicated by email to a Bottler-defined
representative), Bottler will be entitled to source the affected SKU from such
alternate production facility, in which case Bottler will be responsible for
purchasing from CCR all volumes of the affected SKU included in the Rolling
Forecasts under Section 6 for a period of 45 days (unless a different period of
time is mutually agreed by the parties) following CCR’s receipt of such written
notice from Bottler.

 

c. Bottler will have the right to source from alternate production facilities
operated by any Company Authorized Supplier (including, if applicable, any such
authorized production facilities operate by Bottler) (i) slow moving products
(less than full pallet quantities), (ii) customer special requests, and
(iii) Hot Shot Orders (i.e., time-sensitive orders that require faster delivery
times than are required in the normal order process) that CCR cannot fulfill or
elects not to fulfill, in each case, so long as Bottler has first provided CCR
with the opportunity to supply the requested Products and CCR has declined to
provide them. CCR will respond in a reasonably prompt manner to any such
requests from Bottler.

 

d. CCR will continue to operate VAFs for the supply of VAF Products to Bottler’s
Distribution Centers. Bottler may continue to operate VAFs and may supply VAF
Products from CCR-designated Bottler VAFs to Bottler’s Distribution Centers;
however, the foregoing will not limit CCR’s discretion with respect to funding
of VAFs operated by the Bottler.

 

5. Production Centers and Package Versions

 

a. CCR will supply Products in the Versions specified in Exhibit C for each
Distribution Center. Exhibit C may be amended from time to time to change the
Versions being supplied to a Distribution Center only with the consent of both
parties.

 

b. CCR expects to supply the specified Versions from the primary and secondary
Production Centers specified in Exhibit C; however, CCR may change the
Production Center from one CCR Production Center to another CCR Production
Center without the consent of Bottler, so long as the Version specified remains
the same.

 

c. If CCR wishes to change the sourcing of any Product SKU from a Bottler
production center (including Bottler VAFs) to a CCR Production Center (including
CCR VAFs), or vice versa, such change would require the consent of Bottler.

 

Classified - Confidential

 

4



--------------------------------------------------------------------------------

d. Bottler may continue to provide Distribution Centers that have been supplied
by Bottler prior to the Effective Date with the SKUs specified in Exhibit C.
Bottler may change the Bottler production center so long as it continues to
supply the same SKU to the same Distribution Center.

 

e. Bottler and CCR will meet every six (6) months as part of the normal
management process. Bottler and CCR will review volumes being supplied by
Bottler to the Distribution Centers and, if the overall relative volume
percentage of Products being supplied by CCR and Bottler to the Distribution
Centers shifts by more than three percent (3%) in the previous six (6) month
period as compared to the same period in the previous year, the parties will
re-balance any such sourcing shifts to bring the overall relative volume shift
to less than three percent (3%), unless otherwise mutually agreed by the parties
in writing.

 

6. Forecasts, Bottler’s Purchase Obligation, and Allocation of Constrained SKUs

 

a. Bottler will provide to CCR a Rolling Forecast. The Rolling Forecast will be
provided through one of the following two methods selected by Bottler:

¨ CCR-Generated Forecast: CCR will provide to Bottler, on or before 11 AM
Eastern Time on Thursday of each calendar week, a Rolling Forecast for Bottler’s
Territory (the “CCR-Generated Forecast”). Bottler will validate, or adjust and
submit, to CCR any such CCR-Generated Forecast on or before Friday of each
calendar week, by 11 AM of the time zone in which Bottler’s principal office is
located. If Bottler does not validate, or adjust and submit, to CCR a
CCR-Generated Forecast within such time periods, Bottler will be deemed to have
accepted the CCR-Generated Forecast. Once a CCR-Generated Forecast is validated,
or adjusted and submitted to CCR, or if Bottler fails to validate or adjust and
submit such forecast within the time periods set forth in this paragraph, such
CCR-Generated Forecast will be deemed to be the Rolling Forecast under this
Section 6 and will be the forecast on which Bottler Forecast Accuracy is
calculated under Section 11. The Rolling Forecast will be a firm purchase
obligation on behalf of Bottler for the forecasted volume for all SKUs unique to
Bottler from the applicable Production Center for the next three (3) weeks of
the Rolling Forecast. Forecasts for all other Products must be made in good
faith but will not result in a firm purchase obligation on behalf of Bottler.

or

x Bottler-Generated Forecast: Bottler will provide to CCR the Rolling Forecast
for the Territory in the form attached as Exhibit D to this Agreement or
electronically via the Coke One North America (CONA) system on or before
Thursday of each calendar week, by 4 PM of the time zone in which Bottler’s
principal office is located. If the Rolling Forecast is not received by

 

Classified - Confidential

 

5



--------------------------------------------------------------------------------

CCR by such time, then the last forecast provided by Bottler will apply, Bottler
will not have the right to adjust or validate such forecast, and such forecast
will be deemed the Rolling Forecast under this Section 6 and will be the
forecast on which Bottler Forecast Accuracy is calculated under Section 11. The
Rolling Forecast will be a firm purchase obligation on behalf of Bottler for the
forecasted volume for all SKUs unique to Bottler from the applicable Production
Center for the next three weeks of the Rolling Forecast. Forecasts for all other
Products must be made in good faith but will not result in a firm purchase
obligation on behalf of Bottler.

 

b. CCR will use commercially reasonable efforts to avoid shortages and will
provide timely updates on constrained SKUs. In the event of capacity constraints
or short supply, CCR will allocate available supply based on the following:

 

  i. For an existing Product SKU: In the event of a shortage of an existing
Product SKU (with capacity determined on a national basis), there will be a fair
and equitable process based on the annual historical total case volume
percentage of all bottlers for the constrained SKU for the previous calendar
year applied to the available supply of the constrained SKU, considering only
the bottlers requiring the SKU that is in short supply.

 

  ii. For an Innovation SKU new to the system: In the event of a shortage of an
Innovation SKU new to the system (with capacity determined on a national basis),
the available supply would be allocated on a pro rata basis among the bottlers
ordering such Innovation SKU (based upon the forecasts of each bottler for such
Innovation SKU).

 

  iii. For an Innovation SKU new to Bottler but not new to the system, where the
SKU is replacing an existing SKU (a “Replacement Innovation SKU”): In the event
of shortage of a Replacement Innovation SKU (with capacity determined on a
national basis), the available supply would be allocated on a pro rata basis
among the bottlers ordering the Replacement Innovation SKU (based on
(x) Bottler’s prior year sales of the SKU being replaced, (y) the prior year
sales of the SKU being replaced for any other bottlers that are ordering the
Replacement SKU for the first time, and (z) the prior year sales of the
Replacement Innovation SKU for the bottlers that are not ordering the
Replacement Innovation SKU for the first time).

 

  iv. For an Innovation SKU new to Bottler but not new to the system, where the
SKU is not replacing an existing SKU (a “Non-Replacement Innovation SKU”): In
the event of shortage of a Non-Replacement Innovation SKU (with capacity
determined on a national basis), the available supply would be allocated on a
pro rata basis among the bottlers ordering the Non-Replacement Innovation SKU
(based on (x) Bottler’s forecast for the Non-Replacement SKU, (y) the forecast
for the Non-Replacement Innovation SKU for any other bottlers that are ordering
the Non-Replacement SKU for the first time, and (z) the prior year sales of the
Non-Replacement Innovation SKU for the bottlers that are not ordering the
Non-Replacement Innovation SKU for the first time).

 

Classified - Confidential

 

6



--------------------------------------------------------------------------------

c. Bottler may, in its sole discretion, direct such constrained Products in
disproportionate amounts to any of its Distribution Centers.

 

d. CCR will use commercially reasonable efforts to provide Bottler with written
notice (by email to a Bottler-defined representative) of the proposed launch of
an Innovation SKU as soon as practicable prior to the proposed launch date. Such
notice shall include the commercial plan, operating deck and Transfer Pricing
for the Innovation SKU.

 

  i. Bottler may, within fifteen (15) days following its receipt of such notice,
provide to CCR a written forecast in a form substantially similar to that set
forth in Exhibit E of the volume requirements for such Innovation SKU for each
Distribution Center in the Territory, by week, for the first thirteen (13) weeks
(unless a different period of time is mutually agreed by the parties) after
launch of such Innovation SKU (“Innovation SKU Forecast”). Bottler may revise
any Innovation SKU Forecast at any time prior to sixty (60) days before the
launch date. Additionally, Bottler may revise any part of the last nine
(9) weeks of the Innovation SKU Forecast (but not the first four (4) weeks of
the Innovation SKU Forecast) between sixty (60) days’ and thirty (30) days’
prior to the launch date. The Innovation SKU Forecast (as modified by any
permitted revisions, as permitted by this paragraph) will be a firm purchase
obligation on behalf of Bottler and Bottler must purchase all Product in the
Innovation SKU Forecast. CCR will use commercially reasonable efforts to provide
Bottler with additional Innovation SKU volume during the first thirteen
(13) weeks if product sales are greater than the forecast. CCR will manufacture
to the Innovation SKU Forecast for the period forecasted.

 

  ii. After the Innovation SKU has been distributed in the Territory for
thirteen (13) weeks, Bottler will comply with the requirements of Section 6(a)
above for CCR-Generated Forecasts and Bottler-Generated Forecasts for purposes
of providing subsequent Rolling Forecasts that include the Innovation SKU.

 

7. Price

Bottler will purchase, and CCR will sell, the Products at the Transfer Price as
determined in accordance with the methodology set forth in Exhibit B.

 

8. Payment Terms and Invoicing

 

a. Payment for Products is due in full within twenty-one (21) days from date of
invoice.

 

Classified - Confidential

 

7



--------------------------------------------------------------------------------

b. CCR shall submit invoices for Products in accordance with the pricing
methodology in Exhibit B hereto, and such invoices shall be submitted by CCR to
Bottler within forty-five (45) days of shipment.

 

c. Invoices will identify any applicable sales, use, or excise taxes.

 

d. Bottler will reimburse CCR for all sales, use or excise taxes (if any), but
Bottler will not be responsible for remittance of such taxes to applicable tax
authorities. To the extent applicable, CCR shall reasonably cooperate with
Bottler in its efforts to obtain or maintain any reseller tax exemption
certificates.

 

9. Service Level Agreement

CCR and Bottler agree to comply with the terms of the Service Level Agreement
attached as Exhibit F.

 

10. CCR Performance Metrics

 

a. “Case Fill On Time” means the percentage calculated by dividing the number of
cases of Products shipped by CCR to the applicable Bottler Distribution Center
on the promised shipment date by the number of unconstrained cases of Products
ordered for shipment to such Distribution Center. CCR will use commercially
reasonable efforts to begin measuring, tracking and reporting “Case Fill On
Time” based upon delivery date (rather than shipment date) as soon as
practicable.

 

  i. The following will not be included in the calculation of Case Fill On Time:
(a) requests not filled due to changes made to the original order by Bottler,
and (b) Hot Shot Orders (as defined in Section 12(g)).

 

  ii. CCR will use commercially reasonable efforts to (a) meet the “Case Fill On
Time Performance Target” set forth in the Service Level Agreement, and
(b) measure, track and report to Bottler “Case Fill On Time” by day, week, and
month for each Bottler Distribution Center in the Territory.

 

b. CCR will track, measure, and report to Bottler remaining shelf life of
Products in CCR’s floor inventory from CCR Production Centers sourcing Products
to Bottler by week:

 

  •   270+ day shelf life products (reflecting % of products in CCR’s floor
inventory with less than 200 days remaining shelf life)

 

  •   90 - 269 day shelf life products (reflecting % of products in CCR’s floor
inventory with less than 60 days remaining shelf life)

 

Classified - Confidential

 

8



--------------------------------------------------------------------------------

  •   70 – 89 day shelf life products (reflecting % of products in CCR’s floor
inventory with less than 45 days remaining shelf life)

 

c. “Load Perfect Order” has the meaning specified in the Service Level
Agreement. CCR will use commercially reasonable efforts to develop the
capability to measure, track and report “Load Perfect Order” by week for each
Bottler Distribution Center in the Territory consistent with the definition
included in the Service Level Agreement.

 

11. Bottler Performance Metrics

 

a. “Forecast Accuracy” means the accuracy of the “Lag 2 Week” included in
Bottler’s Rolling Forecast for each Distribution Center, which is the forecasted
volume to be purchased from CCR for the second week of each such Rolling
Forecast, and is measured as 1 minus the Mean Absolute Percent Error (MAPE) over
the 1 week period measured. “MAPE” is defined as the sum across all SKUs of the
absolute value of the difference between the SKU-level Lag-2 Week of the Rolling
Forecast provided to CCR and the actual SKU-level trade sales of Product sold by
Bottler in the Territory for such Lag-2 Week, divided by the actual SKU-level
trade sales of Product sold by Bottler in the Territory for such Lag-2 Week.
Bottler will not be responsible for forecast errors to the extent attributable
to Product not delivered by CCR (i.e., the calculation will be adjusted to take
into account Product not delivered by CCR to a particular Distribution Center
for the Lag-2 Week period in question).

 

  i. Bottler will use commercially reasonable efforts to (a) meet the “Forecast
Accuracy Performance Target” set forth in the Service Level Agreement, and
(b) track, measure, and report to CCR Forecast Accuracy weekly by Lag 2 Week.

 

b. “Truck Turn Around Efficiency” means the percentage calculated by dividing
the number of truckloads of Products from CCR that arrive at the Distribution
Center within their delivery appointment window (as defined in the Service Level
Agreement) and are unloaded by Bottler within 2 hours after either arrival time
or appointment time (Bottler’s selection of arrival time or appointment time to
be specified in the Service Level Agreement) by the total number of truckloads
of Products from CCR that arrive at the Distribution Center within their
delivery appointment window.

 

  i. Bottler will use commercially reasonable efforts to (a) meet the “Truck
Turn Around Efficiency Performance Target” set forth in the Service Level
Agreement; and (b) measure, track and report to CCR Truck Turn Around Efficiency
by week and month.

 

Classified - Confidential

 

9



--------------------------------------------------------------------------------

12. Product Quality.

 

a. Products must be delivered to Bottler in saleable condition, meeting all
product and package quality standards established by TCCC, or the applicable
licensor of any Permitted Beverage Product, as the case may be.

 

b. CCR will deliver all Products to Bottler’s Distribution Center with at least
45 days of shelf life remaining, except that, in the case of SKUs requiring more
than 45 days of shelf life remaining because of customer requirements (e.g.,
Club Stores, ARTM, etc.), CCR will deliver such SKUs to Bottler’s Distribution
Center with at least 12 days more than the customer-specific requirements.

 

c. Bottler may accept or reject any Product with less than 45 days of available
shelf life remaining, in Bottler’s sole discretion, after discussion with CCR.

 

d. Products must have no material defects in material or workmanship when
delivered to Bottler’s Distribution Center.

 

e. CCR will not deliver to Bottler’s Distribution Center(s) any Products that
CCR knows to be subject to recall.

 

f. Product SKUs must be standing and undamaged when delivered by CCR to
Bottler’s Distribution Center.

 

g. Product loads must be braced and dunnaged or wrapped when delivered to
Bottler’s Distribution Center.

 

h. Delivery trailers containing Products must be sealed, with Product
documentation, and must not have off odors, leaks, or contaminants.

 

13. Product Orders and Risk of Loss

 

a. Ordering will be as set forth in the Service Level Agreement, whether Bottler
places orders for Products via the Coke One North America (CONA) system or
places orders for Products via manual order generation.

 

b. For those Bottlers that place orders manually, Bottler agrees to cooperate
with the Production Center designated by CCR and the CCR Product Order Manager
to develop and comply with an efficient, level ordering plan for the purchase of
Products by Bottler in accordance with the Rolling Forecast (“Ordering Plan”).

 

c. Except as provided in Subsection 13(f), (i) all orders for Product from
Bottler must be in full truck load quantities only and (ii) the minimum order
quantity per SKU will be a full pallet.

 

d. CCR will ship Product orders from the Production Center designated by CCR to
the Distribution Centers in the Territory specified by Bottler, except as
provided in Subsection 13(e). Title and risk of loss will pass to Bottler upon
initial receipt of the Products at the Bottler Distribution Center.

 

Classified - Confidential

 

10



--------------------------------------------------------------------------------

e. At CCR’s discretion, Bottler may be permitted to pick up Product orders at
the Production Center designated by CCR. Title and risk of loss will pass to
Bottler upon completion of the loading of such Products on Bottler’s vehicles or
common carriers at the Production Center.

 

f. The parties may agree to Product orders for less than full pallet quantities.

 

g. Additional provisions regarding placement and execution of orders are set
forth in the Service Level Agreement.

 

h. Neither Bottler nor CCR will make any changes in the Product order
fulfillment process that could have an operational or financial impact on the
other party without the prior review and approval of the other party (such
approval not to be unreasonably withheld, conditioned or delayed).

 

14. Warranties

 

a. Each Party represents and warrants the following: (i) the Party’s execution,
delivery and performance of this Agreement: (A) have been authorized by all
necessary corporate action, (B) do not violate the terms of any law, regulation,
or court order to which such Party is subject or the terms of any material
agreement to which the Party or any of its assets may be subject and (C) are not
subject to the consent or approval of any third party; (ii) this Agreement is
the valid and binding obligation of the representing Party, enforceable against
such Party in accordance with its terms; and (iii) such Party is not subject to
any pending or threatened litigation or governmental action which could
interfere with such Party’s performance of its obligations under this Agreement.

 

b. In rendering its obligations under this Agreement, without limiting other
applicable performance warranties, CCR represents and warrants to Bottler as
follows: (i) CCR is in good standing in the state of its incorporation and is
qualified to do business as a foreign corporation in each of the other states in
which it conducts business; and (ii) CCR shall secure or has secured all
permits, licenses, regulatory approvals and registrations required to deliver
and sell the Products, including registration with the appropriate taxing
authorities for remittance of taxes.

 

c. In performing its obligations under this Agreement, Bottler represents and
warrants to CCR as follows: (i) Bottler is in good standing in the state of its
incorporation and is qualified to do business as a foreign corporation in each
of the other states in which it is doing business; and (ii) Bottler shall secure
or has secured all permits, licenses, regulatory approvals and registrations
required to perform its obligations under this Agreement.

 

Classified - Confidential

 

11



--------------------------------------------------------------------------------

15. Product Warranty

 

a. CCR warrants to Bottler that the Products sold to Bottler under this
Agreement comply at the time of shipment to Bottler in all respects with the
Federal Food, Drug and Cosmetic Act, as amended (the “Act”), and all federal,
state and local laws, rules, regulations and guidelines applicable in the
Territory. Further, CCR warrants that all Products shipped to Bottler under this
Agreement, and all packaging and other materials which come in contact with such
Products, will not at the time of shipment to Bottler be adulterated,
contaminated, or misbranded within the meaning of the Act or any other federal,
state or local law, rule or regulation applicable in the Territory, and that
such Products, packaging and other materials will not constitute articles
prohibited from introduction into interstate commerce under the provisions of
Sections 301(d), 404, 405 or 505 of the Act. CCR warrants to Bottler that the
Products sold to Bottler under this Agreement will be handled stored and
transported properly by CCR, up to the time of shipment to Bottler.

 

b. CCR makes no covenant, representation or warranty concerning the Products of
any kind whatsoever, express or implied, except as expressly set forth in this
Agreement. THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT ARE IN LIEU OF ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, AND INCLUDING BUT NOT LIMITED TO IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS, AND CONSTITUTE THE ONLY WARRANTIES OF
CCR WITH RESPECT TO CCR’S PRODUCTS.

 

16. Returns of Rejected Products

 

a. Product Returns Classification. CCR or Bottler may discover or become aware
of the existence of Product related problems, quality or other technical
problems relating to Products at the time of receipt by Bottler, after
acceptance by Bottler, or after delivery by Bottler to customers. If such
problems or quality issues are discovered, and such quality issues were due to
quality or technical defects prior to delivery to Bottler’s Distribution Center,
then the affected Products will be returned to CCR following the procedures in
this Section based on the timing or circumstances of the discovery of quality or
technical problems.

 

b. Product Return – At Receipt. If Bottler discovers any of the following issues
associated with Products within 24 hours following delivery of such Products to
the Distribution Center (or of pickup by Bottler at a Production Center, if
applicable):

 

  i. any Product that has either not been ordered and scheduled for delivery on
a particular date, or

 

  ii. any Product that does not match the shipping documents presented at
delivery, or

 

Classified - Confidential

 

12



--------------------------------------------------------------------------------

  iii. any defect or deficiency in such Product (e.g., loose caps or leaking
seams), or

 

  iv. any non-conformance of such Product with any applicable warranties or
quality standards,

then Bottler will, within 24 hours following delivery of such Products to the
Distribution Center (or of pickup by Bottler at a Production Center, if
applicable), notify CCR of such defect, deficiency or non-conformance. Bottler
will be entitled to credit equal to the price paid by Bottler for the defective,
deficient or non-conforming Product (or cancellation of any unpaid charges
associated with the defective, deficient or non-conforming Product), plus
freight costs, if any, incurred by Bottler in connection with the delivery and
return of such defective, deficient or non-conforming product. Any such credits
will be applied within twenty-one (21) days against amounts otherwise due from
Bottler and will be reflected in reasonable detail on appropriate invoices sent
to Bottler. All credit requests must be submitted by Bottler to CCR within
forty-five (45) days of shipment acceptance for credit requests to be
considered.

 

c. Product Return – Quality Issues Post-Acceptance. If after acceptance of any
Product and more than 24 hours following delivery to a Distribution Center (or
of pickup by Bottler at a Production Center, if applicable), Bottler discovers:

 

  i. any defect or deficiency in such Products, or

 

  ii. any non-conformance of such Products with any applicable warranties or
quality standards,

then Bottler will notify CCR within 24 hours of Bottler’s identification of such
defect, deficiency or non-conformance. If the Product issue was discovered while
in Bottler’s possession, Bottler will be entitled to a credit equal to price
paid by Bottler for the defective, deficient or non-conforming Product (or
cancellation of any unpaid charges associated with the defective, deficient or
non-conforming Product) as identified by Bottler, plus freight costs, if any,
incurred by Bottler in connection with the delivery and return of such
defective, deficient or non-conforming product. If the Product issue was
discovered while in possession of Bottler’s customer or another third party,
Bottler will be entitled to reimbursement of any reasonable expenses it incurred
in connection with removing, returning and/or replacing such defective,
deficient or non-conforming Product. Any such credits awarded hereunder will be
applied against amounts otherwise due from Bottler and will be reflected in
reasonable detail on appropriate invoices sent to Bottler.

 

17. Product Recalls

Duties regarding Product Recalls are as provided in the Comprehensive Beverage
Agreement.

 

Classified - Confidential

 

13



--------------------------------------------------------------------------------

18. Local Innovation

 

a. Primary packaging local innovation requests will go through Company’s
commercialization process, as described in Exhibit G, as updated from time to
time by Company in its sole discretion.

 

b. If a local innovation request has Secondary and Tertiary Packaging changes
and the request calls for graphics changes, the local innovation execution
process for the graphics changes will be the same as set forth in Subsection
18(a) hereof.

In all other respects, the approval process for a local innovation request
relating to Secondary or Tertiary Packaging will be as set forth below:

 

  i. Within one business day of a request from Bottler, CCR will inform Bottler
whether CCR has the capability to provide the requested local innovation;
provided, however, that this response will not constitute a commitment by CCR to
proceed with the local innovation request.

 

  ii. If CCR indicates that it does have the capability and capacity to supply
the requested local innovation, then within three (3) business days of a written
request from Bottler in the form attached as Exhibit H, CCR will inform Bottler
of the price of such requested local innovation within an expected range of +/-
40% accuracy.

 

  iii. Within twenty (20) business days of a written request from Bottler in the
form attached as Exhibit H, CCR will inform Bottler in writing of the actual
price, delivery dates and projected production quantities for the requested
local innovation. If within twenty (20) business days following such written
notice, Bottler accepts such price and delivery dates set forth in the notice
and agrees to purchase all or a portion of such quantities set forth in such
notice, CCR shall be obligated to produce and deliver such quantities at the
price and dates set forth in the notice.

 

19. Return of Deposit Materials, Recyclable Materials, and Tertiary Packaging

 

a. CCR will work with Bottler to coordinate return of deposit SKUs, Tertiary
Packaging, non-hazardous recyclables, and CO2 cylinders from Distribution
Centers at commercially reasonable times. Bottler will be responsible for
shipping such items to CCR at Bottler’s expense, utilizing CCR back hauling to
the extent available.

 

b. CCR will credit Bottler at CCR’s invoice rates any deposit amounts due to
Bottler for returned items. Any such credits will be applied within twenty-one
(21) days against amounts otherwise due from Bottler.

 

c. CCR will accept the return of non-hazardous recyclables based on the
recyclables list approved by CCR.

 

Classified - Confidential

 

14



--------------------------------------------------------------------------------

20. Recycling Programs

CCR and Bottler will work together in good faith to develop recycling programs
for the disposal of defective, damaged or expired Products held by Bottler or
Bottler’s customers that have been paid for by Bottler and for which Bottler has
not received credit.

 

21. Compliance with Laws

 

a. CCR will, and will cause its Affiliates and subcontractors to, comply with
all applicable federal, state and local laws and regulations applicable to each
of them relating to: (i) the production, packaging, labeling, marketing,
promotion, transport and delivery of the Products; and (ii) the performance of
CCR’s obligations set forth herein.

 

b. Bottler will comply with all applicable federal, state and local laws and
regulations applicable to it and relating to: (i) the storage, marketing,
promotion, distribution and sale of the Products; and (ii) and the performance
of Bottler’s obligations set forth herein.

 

22. Indemnity

 

a. CCR will indemnify, defend, and hold harmless Bottler against any and all
damages, loss, costs, or other liability (including reasonable attorneys’ fees)
arising out of a third party claim that (i) results from CCR’s breach of this
Agreement or any representation or warranty in this Agreement, or any negligent
act or omission of CCR, or (ii) alleges damage for loss to property, death,
illness or injuries, resulting from the use or consumption of any Products,
except as set forth below. CCR will assume responsibility and expense of
investigation, litigation, judgment and/or settlement of any such claim on the
condition that CCR is notified promptly (in no event later than thirty (30) days
after the first receipt of written notice thereof by Bottler) in writing of any
such claim and is permitted to deal therewith at its own discretion and through
its own representatives; except that Bottler’s failure to provide notice of a
claim will not affect CCR’s obligation to indemnify the claim under this
Section 22 unless such failure prejudices the defense of such claim. The Parties
will cooperate reasonably in the investigation and defense of any such claim,
and CCR will not settle any such claim that imposes on Bottler a non-monetary
obligation or a liability that is not indemnified without Bottler’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. CCR will have no obligation to indemnify Bottler for any claim to
the extent that such claim arises out of the negligence or recklessness of
Bottler. This Section 22 sets forth the sole and exclusive remedy for Bottler
against CCR with respect to third party claims relating to the Products
purchased by Bottler from CCR under this Agreement. CCR WILL NOT BE LIABLE TO
BOTTLER WHETHER IN CONTRACT OR IN TORT OR ON ANY OTHER LEGAL THEORY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, ANY LOST REVENUES,
PROFITS OR BUSINESS OPPORTUNITIES, OR FOR ANY OTHER LOSS OR COST OF A SIMILAR
TYPE (COLLECTIVELY, “CONSEQUENTIAL DAMAGES”) OF BOTTLER OR ANY CUSTOMER OF
BOTTLER OR OF ANY PERSON WHO MAY HAVE BECOME INJURED BY CCR’s PRODUCTS PURCHASED
FROM BOTTLER (EXCEPT TO THE EXTENT THAT AN INDEMNIFIED THIRD PARTY CLAIM
INCLUDES CONSEQUENTIAL DAMAGES).

 

Classified - Confidential

 

15



--------------------------------------------------------------------------------

23. Termination

This Agreement will terminate upon termination of the Comprehensive Beverage
Agreement. If CCR (or Company) grants to Bottler after the date hereof the
rights to distribute, promote, market and sell the Covered Beverages and Related
Products under Company’s trademarks in additional geographic territories under
the terms of a different form of agreement than the existing Comprehensive
Beverage Agreement, then this Agreement will be terminated and replaced by the
form of Finished Goods Supply Agreement attached to such new form of
Comprehensive Beverage Agreement.

 

24. Confidentiality

The terms and conditions of this Agreement are strictly confidential and are
subject to the requirements of Section 54 of the Comprehensive Beverage
Agreement.

 

25. Modification/Waivers

No modification, waiver or amendment to this Agreement will be binding upon
either Party unless first agreed to in writing by both Parties. A waiver by
either Party of any default or breach by the other Party will not be considered
as a waiver of any subsequent default or breach of the same or other provisions
of this Agreement.

 

26. Assignment

Except as otherwise permitted in the Comprehensive Beverage Agreement, Bottler
may not assign this Agreement or any of the rights hereunder or delegate any of
its obligations hereunder, without the prior written consent of CCR, and any
such attempted assignment will be void. In accordance with this Section 26,
Bottler hereby assigns its rights and obligations under this Agreement in whole
to its wholly-owned Affiliate, CCBCC Operations, LLC effective immediately
following the execution of this Agreement by CCR and Bottler. Notwithstanding
the foregoing, Bottler hereby acknowledges and agrees that such assignment does
not relieve Bottler of any of its obligations under this Agreement. By execution
of this Agreement, CCBCC Operations, LLC accepts the assignment by Bottler of
its rights and obligations under this Agreement, and agrees to be bound by and
comply with the obligations of Bottler under this Agreement.

 

27. Relationship of Parties

The Parties are acting under this Agreement as independent contractors. Nothing
in this Agreement will create or be construed as creating a partnership, joint
venture or agency relationship between the Parties, and no Party will have the
authority to bind the other in any respect.

 

Classified - Confidential

 

16



--------------------------------------------------------------------------------

28. Authority

Each party represents and warrants that it has the full right and authority
necessary to enter into this Agreement. Each party further represents and
warrants that all necessary approvals for this Agreement have been obtained, and
the person whose signature appears below has the power and authority necessary
to execute this Agreement on behalf of the party indicated.

 

29. Force Majeure

Neither party will be liable to the other for any delay or failure to perform
fully where such delay or failure is caused by terrorism, acts of public enemy,
acts of a sovereign nation or any state or political subdivision, fires, floods
or explosions, where such cause is beyond the reasonable control of the affected
Party and renders performance commercially impracticable as defined under the
Uniform Commercial Code (a “Force Majeure Event”).

 

30. Business Continuity

CCR will develop and maintain a commercially reasonable business continuity
plan.

 

31. Notices

All notices under this Agreement or the Service Level Agreement by either party
to the other party must be in writing, delivered by electronic mail and
confirmed by overnight delivery, certified or registered mail, return receipt
requested, or by overnight courier, and will be deemed to have been duly given
when received or when deposited in the United States mail, postage prepaid,
addressed as follows:

 

If to Bottler:      The then current address of Bottler as      contained in
CCR’s contractual files      With a copy to: Bottler’s Chief Financial Officer
     or other designated representative, at the above      address If to CCR:
     One Coca-Cola Plaza      Atlanta, Georgia 30313      Direct: 770) 200-8745
     Fax: (770) 200-8702      Attention: Carroll Diaz, Director, Program     
Management—Strategic Initiatives      With a copy to: General Counsel, North
     America Group, at the above address

 

Classified - Confidential

 

17



--------------------------------------------------------------------------------

32. Governing Law

This Agreement and any dispute arising out of or relating to this Agreement will
be governed by and construed in accordance with the laws of the State of
Georgia, without reference to its conflict of law rules.

 

33. Entire Agreement

 

a. This Agreement and the Comprehensive Beverage Agreement constitute the final,
complete and exclusive written expression of the intentions of the Parties and
supersede all previous communications, representations, agreements, promises or
statements, either oral or written, by or between either Party concerning the
activities described herein.

 

b. CCR will not be bound by any provisions in Bottler’s purchase order(s) or
other documents, electronic or otherwise (including counter offers) which
propose any terms or conditions in addition to or differing with the terms and
conditions set forth in this Agreement, and any such terms and conditions of
Bottler and any other modification to this Agreement will have no force or
effect and will not constitute any part of the terms and conditions of purchase,
except to the extent separately and specifically agreed to in writing by CCR.
CCR’s failure to object to provisions contained in Bottler’s documents will not
be deemed a waiver of the terms and conditions set forth in this Agreement,
which will constitute the entire agreement between the parties.

 

c. Bottler will not be bound by any provisions in CCR’s confirmation of
acceptance or other documents, electronic or otherwise (including counter
offers) which propose any terms or conditions in addition to or differing with
the terms and conditions set forth in this Agreement, and any such terms and
conditions of CCR and any other modification to this Agreement will have no
force or effect and will not constitute any part of the terms and conditions of
purchase, except to the extent separately and specifically agreed to in writing
by Bottler. Bottler’s failure to object to provisions contained in CCR’s
documents will not be deemed a waiver of the terms and conditions set forth
herein, which constitute the entire agreement between the Parties.

 

d. No amendment, deletion, supplement or change in terms and conditions
contained in this Agreement will be binding on either Party unless approved in
writing by both Parties.

 

e. This Agreement will inure to the benefit of and be binding upon each of the
Parties and their successors and permitted assigns.

 

f. In the event of a conflict between this Agreement and the Service Level
Agreement, the terms of this Agreement will govern.

 

g. In the event of a conflict between this Agreement and the Comprehensive
Beverage Agreement, the Comprehensive Beverage Agreement will govern.

 

Classified - Confidential

 

18



--------------------------------------------------------------------------------

Agreed to and accepted as of the date indicated below:

 

Coca-Cola Refreshments USA, Inc.     Coca-Cola Bottling Co. Consolidated By:  
/s/ Duane Still     By:   /s/ Umesh M. Kasbekar Print Name:   Duane Still    
Print Name:   Umesh M. Kasbekar Title:   V.P. & CFO     Title:   Senior Vice
President, Planning & Administration Date:   May 23, 2014     Date:          
CCBCC Operation, LLC       By:   /s/ Umesh M. Kasbekar       Print Name:   Umesh
M. Kasbekar       Title:   Vice President       Date:    

[Signature Page to Finished Goods Supply Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Products and Price

 

EXHIBIT A    Consolidated – Johnson City – 2014 SKU & Price List               
2014 Price Material #    Description    ($/unit) 100278    12OZCAN4X6PK CLASSIC
   [***] 100281    12OZCAN4X6PK DIET COKE    [***] 100287    12OZCAN4X6PK SPRITE
   [***] 100304    12OZCAN4X6PK FANTA ORANGE    [***] 100722    12OZCAN1X24PK
CLASSIC    [***] 100724    12OZCAN1X24PK DIET COKE    [***] 100725   
12OZCAN1X24PK CF DIET COKE    [***] 100733    12OZCAN1X24PK MELLO YELLO    [***]
100933    12OZCAN1X20PK CLASSIC    [***] 100935    12OZCAN1X20PK DIET COKE   
[***] 100937    12OZCAN1X20PK SPRITE    [***] 101728    20OZPET1X24LWM PADE
MOUNTAIN BLAST    [***] 101998    1LPET1X12L PRPRTY SPRITE    [***] 102079   
500MLPET4X6PKS CNTR CLASSIC    [***] 102080    500MLPET4X6PKS PRPRTY SPRITE   
[***] 102081    500MLPET4X6PKS CNTR DIET COKE    [***] 102142    500MLPET4X6PKS
CNTR CF DT COKE    [***] 102579    20OZPET1X24L CNTR CF DT COKE    [***] 102580
   20OZPET1X24L CNTR CHERRY COKE    [***] 102603    20OZPET1X24LS CNTR CLASSIC
   [***] 102656    20OZPET1X24LS MELLO YELLO    [***] 102748    20OZPET1X24L
BARQS ROOTBR    [***] 102751    20OZPET1X24LWM PADE LEM LIME    [***] 102752   
20OZPET1X24LWM PADE FRT PUNCH    [***] 102759    20OZPET1X24L CHERRY COKE   
[***] 102879    10OZNRG4X6PK SEAGRAMS TONIC    [***] 102881    10OZNRG4X6PK
SEAGRAMS CLUB SODA    [***] 102979    1LPET1X12L CNTR DIET COKE    [***] 103029
   20OZPET1X24L PRPRTY SPRITE    [***] 103172    8OZNRG4X6PK CLASSIC    [***]
103173    8OZNRG4X6PK DIET COKE    [***] 103174    8OZNRG4X6PK SPRITE    [***]
103186    8OZNRG4X6PK CLASSIC PRO2    [***] 103326    1LPET2X6PK EVIAN WATER   
[***] 103331    1LPET1X12L SEAGRAMS CLUB SODA    [***] 103332    1LPET1X12L
SEAGRAMS TONIC    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-1



--------------------------------------------------------------------------------

103369    1LPET1X12L EVIAN WATER    [***] 103370    1.5LPET1X12L EVIAN WTR   
[***] 103408    500MLPET1X24L EVIAN WATER    [***] 103410    330MLPET4X6PK EVIAN
WATER    [***] 103503    1LPET1X12L CNTR CLASSIC    [***] 103769   
500MLPET4X6PK EVIAN WATER    [***] 103887    BIB/2.5 DIET COKE    [***] 103888
   BIB/2.5 CHERRY COKE    [***] 103889    BIB/2.5 SPRITE    [***] 103895   
BIB/2.5 HI-C PNK LEMONAD    [***] 103936    BIB/5.00 CLASSIC    [***] 103938   
BIB/5.00 DIET COKE    [***] 103944    BIB/5.00 SPRITE    [***] 104134    BIB/2.5
CF DIET COKE    [***] 104135    BIB/2.5 PADE FRT PUN    [***] 104136    BIB/2.5
PADE LL    [***] 104139    BIB/2.5 MELLO YELLO    [***] 104148    BIB/2.5 HI-C
FRT PUNCH    [***] 104153    BIB/2.5 HI-C ORANGE    [***] 104235    BIB/2.5
BARQS ROOTBEER    [***] 104239    BIB/2.5 PADE MTN BLAST    [***] 104633    CO2
CYL 20LB FU #2(Filling)    [***] 109147    BIB/2.5 MM LEMONADE    [***] 112260
   1LPET1X12L DASANI WATER    [***] 112309    20OZPET1X24LS DASANI WATER   
[***] 112795    500MLPET4X6PK DASANI WATER    [***] 113098    500MLPET4X6PKS
DASANI WATER    [***] 113142    BIB/2.5 MM ORC BST APPLE    [***] 114025   
12OZCAN1X20PK MELLO YELLO    [***] 114049    12OZCAN4X6PK VARIETY PACK2    [***]
114756    20OZPET1X24L FANTA ORANGE    [***] 114929    500MLPET2X12PK DASANI   
[***] 115304    20OZPET1X24L MM LMNADE NC    [***] 115313    20OZPET1X24L FANTA
GRAPE    [***] 115468    BIB/2.5 PIBB XTRA    [***] 115583    12OZCAN2X12FRDGPK
CLASSIC    [***] 115584    12OZCAN2X12FRDGPK DT COKE    [***] 115585   
12OZCAN2X12FRDGPK CF DIET COKE    [***] 115586    12OZCAN2X12FRDGPK SPRITE   
[***] 116015    12OZCAN1X24PK FANTA ORANGE    [***] 116149    12OZCAN2X12FRDGPK
BARQS RTBR    [***] 116150    12OZCAN2X12FRDGPK MELLO YELLO    [***] 116151   
12OZCAN2X12FRDGPK FA ORANGE    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-2



--------------------------------------------------------------------------------

116153    12OZCAN2X12FRDGPK CF CLASSIC    [***] 116305    12OZCAN2X12FRDGPK
CHERRY COKE    [***] 116306    12OZCAN2X12FRDGPK DT CHY COKE    [***] 116307   
12OZCAN2X12FRDGPK FRESCA    [***] 116308    12OZCAN2X12FRDGPK DT BQ RTBER   
[***] 116309    12OZCAN2X12FRDGPK PIBB XTRA    [***] 116320    12OZCAN2X12FRDGPK
MM LEMONADE NC    [***] 116366    500MLPET1X24PK DASANI    [***] 116456   
12OZCAN2X12FRDGPK MM LGHT LMADE NC    [***] 116460    12OZCAN2X12FRDGPK FA
STWBERRY    [***] 116470    12OZCAN2X12FRDGPK FA GRAPE    [***] 116485   
8OZNRG1X24PK CLASSIC-CLUB PK    [***] 116629    20OZPET1X24L CNTR VANILLA COKE
   [***] 116662    12OZCAN2X12FRDGPK VANLA COKE    [***] 116663    20OZPET1X24L
PIBB XTRA    [***] 116832    24OZPET4X6PK FLTCAP DASANI    [***] 117119   
BIB/2.5 FANTA ORANGE    [***] 117577    12OZCAN2X12FRDGPK TAB    [***] 117687   
20OZPET1X24LWM PADE ORANGE    [***] 117817    BIB/2.5 MM LIGHT LEMONADE    [***]
119256    12OZCAN1X20PK FA ORANGE    [***] 119311    12OZCAN2X12FRDGPK DT COKE
LIME    [***] 119451    16OZCAN1X24LS FULL THROTTLE    [***] 119516   
300MLPET1X24L DASANI WATER    [***] 119702    450MLPET1X24L MM APPLE JCE   
[***] 119703    450MLPET1X24L MM CRN AP RSBY    [***] 119706    450MLPET1X24L MM
CRAN GRAPE    [***] 119707    450MLPET1X24L MM ORANGE JCE    [***] 119790   
20OZPET1X24LS PRPRTY SPRITE ZERO    [***] 119791    12OZCAN2X12FRDGPK SPRITE
ZERO    [***] 119826    20OZPET1X24L CNTR CLASSIC    [***] 119827   
20OZPET1X24L CONTR DIET COKE    [***] 120443    500MLPET4X6PKS PRPRTY SPRITE
ZERO    [***] 121039    20OZPET1X24L DASANI LEMON    [***] 121146   
12OZCAN1X32PK CLASSIC    [***] 121147    12OZCAN1X32PK DT COKE    [***] 121149
   12OZCAN1X32PK SPRITE    [***] 121508    12OZCAN2X12FRDGPK DT COKE W/SPLENDA
   [***] 121750    12OZCAN2X12FRDGPK COCA COLA ZERO    [***] 121751   
20OZPET1X24LS CNTR COCA COLA ZERO    [***] 121939    20OZPET1X24L DASANI
STRAWBERRY    [***] 122109    12OZCAN2X12FRDGPK FRESCA PEACH    [***] 122151   
BIB/2.5 COCA COLA ZERO    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-3



--------------------------------------------------------------------------------

122360    12OZNRG1X24L CLASSIC MEX COKE    [***] 122366    12OZNRG1X24PK CLASSIC
MEX COKE    [***] 123159    12OZCAN1X24PK COCA-COLA ZERO    [***] 123292   
20OZPET1X24LWM PADE GRAPE    [***] 123367    32OZPET1X15LWM PADE FRUIT PUNCH   
[***] 123369    32OZPET1X15LWM PADE LEMON LIME    [***] 123371    32OZPET1X15LWM
PADE MOUNTAIN BLAST    [***] 123372    32OZPET1X15LWM PADE ORANGE    [***]
124359    12OZCAN1X20PK COCA COLA ZERO    [***] 124384    12OZCAN1X24PK SPRITE
   [***] 124580    10OZPET1X24L MM APPLE JUICE 100%    [***] 124581   
10OZPET1X24L MM ORANGE JUICE 100%    [***] 125491    12OZCAN2X12FRDGPK CHERRY
COKE ZERO    [***] 125492    20OZPET1X24L CNTR CHERRY COKE ZERO    [***] 125596
   12OZPET3X8PKS CLASSIC    [***] 125598    12OZPET3X8FRDGPKS DIET COKE    [***]
125602    12OZPET3X8PKS COCA COLA ZERO    [***] 125622    20OZPET3X8PKWM PADE
GRAPE    [***] 125623    20OZPET3X8PKWM PADE ORANGE    [***] 125624   
20OZPET3X8PKWM PADE FRUIT PUNCH    [***] 125625    20OZPET3X8PKWM PADE MOUNTAIN
BLAST    [***] 125681    20OZPET3X8PKWM PADE LEMON LIME    [***] 126073   
32OZPET1X15LWM PADE GRAPE    [***] 126528    12OZPET3X8FRDGPKS CF DIET COKE   
[***] 126534    12OZPET3X8PKS SPRITE    [***] 126582    12OZNRG1X24L FANTA
ORANGE MEX    [***] 126583    12OZNRG1X24LS SPRITE MEX    [***] 126813   
12OZCAN1X32PK COCA COLA ZERO    [***] 127105    500MLPET4X6PK CNTR COCA-COLA
ZERO    [***] 128037    22OZPET1X12L NOS ENERGY DRINK    [***] 128259   
16OZCAN1X24LS NOS ENERGY DRINK    [***] 128401    12OZCAN1X24PK SPRITE ZERO   
[***] 128419    BIB/2.5 GP SWEET GREEN TEA    [***] 129086    20OZPET1X24LWM
GLACEAU VITWTR DEFENSE    [***] 129088    20OZPET1X24LWM GLACEAU VITWTR ENERGY
   [***] 129089    20OZPET1X24LWM GLACEAU VITWTR ESSENTIAL    [***] 129090   
20OZPET1X24LWM GLACEAU VITWTR FOCUS    [***] 129093    20OZPET1X24LWM GLACEAU
VITWTR POWER-C    [***] 129095    20OZPET1X24LWM GLACEAU VITWTR REVIVE    [***]
129097    20OZPET1X24LWM GLACEAU VITWTR XXX    [***] 129252    1LPET1X12L
GLACEAU SMARTWATER    [***] 129253    1.5LPET1X12L GLACEAU SMARTWATER    [***]
129254    20OZPET1X24L GLACEAU SMARTWATER    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-4



--------------------------------------------------------------------------------

129257    32OZPET1X15LWM GLACEAU VITWTR REVIVE    [***] 129258    32OZPET1X15LWM
GLACEAU VITWTR POWER-C    [***] 129274    20OZPET1X12PKWM GLACEAU VITWTR VARTY
PK    [***] 129294    20OZPET1X24LWM PADE STRAWBERRY LEMONADE    [***] 129295   
32OZPET1X15LWM PADE STRAWBERRY LEMONADE    [***] 130466    32OZPET1X15LWM PADE
STRAWBERRY ZERO    [***] 130467    32OZPET1X15LWM PADE GRAPE ZERO    [***]
130468    32OZPET1X15LWM PADE MIXED BERRY ZERO    [***] 130470    20OZPET3X8PKWM
PA GRAPE ZERO    [***] 130471    20OZPET3X8PKWM PA MIXED BERRY ZERO    [***]
130493    16OZCAN1X24LS NOS GRAPE ENERGY    [***] 130629    32OZPET1X15LWM
GLACEAU VITWTR XXX    [***] 131610    22OZPET1X12L NOS FRUIT PUNCH ENERGY   
[***] 132296    700MLPET1X24L GLACEAU SMARTWATER    [***] 132394    16OZPET1X24L
CNTR DIET COKE    [***] 132398    16OZPET1X24L CNTR COCA-COLA    [***] 132399   
16OZPET1X24L COCA COLA ZERO    [***] 132400    16OZPET1X24L CNTR SPRITE    [***]
132527    2LPET1X8LS CNTR CF CLASSIC    [***] 132528    2LPET1X8LS CNTR CF DT
COKE    [***] 132529    2LPET1X8LS CNTR CHERRY COKE    [***] 132530   
2LPET1X8LS CNTR CLASSIC    [***] 132531    2LPET1X8LS CNTR COKE ZERO    [***]
132532    2LPET1X8LS CNTR DT COKE    [***] 132539    2LPET1X8LS CNTR SPRITE ZERO
   [***] 132540    2LPET1X8LS CNTR SPRITE    [***] 132541    2LPET1X8LS CNTR BQ
ROOT BEER    [***] 132542    2LPET1X8LS CNTR FANTA GRAPE    [***] 132543   
2LPET1X8LS CNTR FANTA ORANGE    [***] 132544    2LPET1X8LS CNTR FANTA STRWBRY   
[***] 132545    2LPET1X8LS CNTR FRESCA    [***] 132546    2LPET1X8LS CNTR MELLO
YELLO    [***] 132547    2LPET1X8LS CNTR PIBB XTRA    [***] 132551    2LPET1X8LS
CNTR MMAID LEMONADE NC    [***] 132612    2LPET1X8LS CNTR MMAID PINK LMNADE NC
   [***] 132766    BIB/2.5 GP PREMIUM UNSWEET BLACK TEA    [***] 132838   
BIB/2.5 GOLD PEAK SOUTHERN STYLE TEA    [***] 132858    16.9OZPET1X12L HONEST
ADE ORANGE MANGO    [***] 132859    16.9OZPET1X12L HONEST ADE POMEG BLU    [***]
132861    16.9OZPET1X12L HONEST TEA HONEY GREEN    [***] 132862   
16.9OZPET1X12L HONEST TEA PEACH WHITE    [***] 133102    16OZCAN1X24LS MONSTER
KHAOS ENGY+JUICE    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-5



--------------------------------------------------------------------------------

133108    16OZCAN6X4PK MONSTER LOCARB ENERGY    [***] 133109    16OZCAN6X4PK
MONSTER ENERGY    [***] 133129    16OZCAN1X24LS MONSTER ENERGY    [***] 133131
   16OZCAN1X24LS MONSTER LO CARB ENGY    [***] 133132    16OZCAN1X24LS MONSTER
ASSAULT ENERGY    [***] 133145    24OZCAN1X12LS MONSTER MEGA ENERGY    [***]
133147    24OZCAN1X12LS MONSTER MEGA LO CARB    [***] 133153    16OZCAN6X4PK
MONSTER KHAOS ENERGY + JUI    [***] 133259    12OZPET1X24PK COCA COLA CLASSIC   
[***] 133260    12OZPET1X24PK DT COKE    [***] 134166    12OZPET3X8FRDGPK SPRITE
ZERO    [***] 134212    2LPET1X8LS CNTR CHERRY COKE ZERO    [***] 134386   
500MLPET1X32PK DASANI    [***] 134837    32OZPET1X15LWM PWA ZERO ORANGE    [***]
134838    32OZPET1X15LWM PWA ZERO LEMON LIME    [***] 134846    12OZNRG1X24PK
FANTA ORANGE MEX    [***] 134848    20OZPET1X24L FTA ZERO ORANGE    [***] 134923
   15OZCAN1X12LS JAVA MONSTER IRISH    [***] 134926    15OZCAN1X12LS JAVA
MONSTER MEAN BEAN    [***] 134929    15OZCAN1X12LS JAVA MONSTER LOCA MOCHA   
[***] 134978    2LPET2X4PK CNTR CLASSIC    [***] 134979    2LPET2X4PK CNTR DT
COKE    [***] 135239    1LPET2X6PK GLACEAU SMARTWATER    [***] 135245   
7.5OZCAN3X8PK CLASSIC    [***] 135246    7.5OZCAN3X8PK COCA COLA ZERO    [***]
135247    7.5OZCAN3X8PK DIET COKE    [***] 135248    7.5OZCAN3X8PK SPRITE   
[***] 135249    16.9OZPET4X6PK GOLD PEAK SWEET TEA    [***] 135250   
16.9OZPET4X6PK GOLD PEAK DIET TEA    [***] 135251    16OZCAN1X12LS FULL THROTTLE
RED BERRY    [***] 135279    7.5OZCAN3X8PK FANTA ORANGE    [***] 135287   
7.5OZCAN3X8PK SPRITE ZERO    [***] 135333    18.5OZPET1X12LWM GP SWEET TEA   
[***] 135334    18.5OZPET1X12LWM GP DIET TEA    [***] 135335    18.5OZPET1X12LWM
GP SWEET LEMON TEA    [***] 135336    18.5OZPET1X12LWM GP GREEN TEA    [***]
135337    18.5OZPET1X12LWM GP UNSWEET TEA    [***] 135450    12OZPET3X8PK DASANI
   [***] 135478    10.1OZPET1X12L TUM-E YUMIES ORG-ARIFIC    [***] 135479   
10.1OZPET1X12L TUM-E YUMIES VERY BRY BLU    [***] 135481    10.1OZPET1X12L TUM-E
YUMIE GRNTSTIC APLE    [***] 135482    10.1OZPET1X12L TUM-E YUMIES SOURSTNL RSP
   [***] 135565    16OZCAN1X24LS FULL THRTL BLUE AGAVE    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-6



--------------------------------------------------------------------------------

135573    32OZPET1X15LWM PADE WHITE CHERRY    [***] 135589    10.1OZPET1X12L
TUM-E YUMIE FRTABULS PNCH    [***] 136105    2LPET2X4PK SPRITE    [***] 136106
   20OZPET1X24LWM GLACEAU VITWTR ZERO XXX    [***] 136107    20OZPET1X24LWM
GLACEAU VW SQUEEZED ZERO    [***] 136108    20OZPET1X24LWM GLACEAU VITWTR ZERO
RISE    [***] 136109    20OZPET1X24LWM GLACEAU VTWR ZERO GO-GO    [***] 136494
   16OZCAN1X12LS NOS LOADED CHERRY ENERGY    [***] 136525    16.9OZPET1X12L
HONEST TEA HALF&HALF LE    [***] 136793    16OZCAN2X10PK MONSTER ENERGY    [***]
136794    16OZCAN2X10PK MONSTER ENERGY LO CARB    [***] 137072    1.25LPET1X12LS
CLASSIC    [***] 137073    1.25LPET1X12LS DIET COKE    [***] 137074   
1.25LPET1X12LS COKE ZERO    [***] 137075    1.25LPET1X12LS SPRITE    [***]
137076    1.25LPET1X12LS FANTA ORANGE    [***] 137113    16OZCAN6X4PK MONSTER
ABSOLUTELY ZERO    [***] 137324    2.0OZPET1X12L WORX ORIGINAL CITRUS SHT   
[***] 137325    2.0OZPET1X12L WORX EXTRA STRENGTH CITRS    [***] 137400   
16OZCAN1X24LS MONSTER ABSOLUTELY ZERO    [***] 137639    12OZCAN4X6PK PB DT COKE
   [***] 137699    15OZCAN1X12LS JAVA MONSTER VANILLA LIGHT    [***] 137700   
15OZCAN1X12LS JAVA MONSTER KONA BLEND    [***] 137763    32OZPET1X15LWM PA ZERO
FRUIT PUNCH    [***] 137765    20OZPET1X24LWM GLAC VW ZRO GLOW    [***] 137799
   20OZPET3X8PKWM PA ZERO FRUIT PUNCH    [***] 137830    16.9OZPET1X12LWM FUZE
SLNDRZ CRBRY RSBR    [***] 137831    16.9OZPET1X12LWM FUZE SLNDRZE STBRY MLN   
[***] 137832    16.9OZPET1X12LWM FUZE SLNDRZ BLBRY RASB    [***] 137833   
16.9OZPET1X12LWM FUZE SLNDRZE TROPL PU    [***] 137834    16.9OZPET1X12LWM FUZE
SLNDRZ POM ACAI B    [***] 137836    16.9OZPET1X12LWM FUZE PEACH MANGO    [***]
137837    16.9OZPET1X12LWM FUZE BANANA COLADA    [***] 137863   
12OZCAN2X12FRDGPK MELLO YELLO ZERO FRG    [***] 137869    16OZCAN1X12LS NOS
CHARGED CITRUS    [***] 137896    20OZPET1X24L MELLO YELLO ZERO    [***] 137910
   16OZPET1X24L CNTR CHERRY COKE    [***] 138036    15.5OZCAN1X24LS MONSTER
REHAB TEA LMNADE    [***] 138037    15.5OZCAN6X4PK MONSTER REHAB TEA LMNADE   
[***] 138045    5OZNRG1X24LS MONSTER ENG M-3 SUPR CONC    [***] 138204   
500MLPET1X24PK DASANI MKPLT    [***] 138319    23OZCAN1X12LS MONSTER REHAB TEA
LMNADE    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-7



--------------------------------------------------------------------------------

138320    24OZCAN1X12LS MONSTER ENGY ABSLTLY ZERO    [***] 138563   
15.5OZCAN1X24LS MONSTER REHAB GREEN TEA    [***] 138564    15.5OZCAN1X24LS
MONSTER REHAB ROJO TEA    [***] 138582    15.5OZCAN6X4PK MONSTER REHAB ROJO TEA
   [***] 142716    16.9OZPET4X6PK GLA VTWTR XXX    [***] 142717   
16.9OZPET4X6PK GLA VTWTR POWER C    [***] 142718    16.9OZPET4X6PK GLA VTWTR
REVIVE    [***] 142719    16.9OZPET4X6PK GLA VTWTR ZERO XXX    [***] 142720   
16.9OZPET4X6PK GLA VTWTR ZERO SQUEEZED    [***] 142721    16.9OZPET4X6PK GLA
VTMNWTR ZERO RISE    [***] 143857    15.5OZCAN2X10PK MONSTER REHAB TEA LMNADE   
[***] 143893    16.9OZPET1X12L HONEST TEA ORGN NOT 2 SWT    [***] 143900   
16OZCAN2X10PK MONSTER ABSOLUTELY ZERO    [***] 143911    16.9OZNRG1X12LS MONSTER
ENERGY UBRMNSTER    [***] 143932    18.5OZPET1X12LWM GP LEMONADE TEA    [***]
144088    16OZCAN1X24LS FANTA ORANGE    [***] 144089    16OZCAN1X24LS SPRITE   
[***] 144163    15.5OZCAN1X24LS MONSTER REHAB ORANGEADE    [***] 144169   
12OZPET2X12PKWM PWA MTN BERRY BLAST    [***] 144170    12OZPET2X12PKWM PWA FRT
PNCH    [***] 144171    450MLPET1X24L MMAID STRBRY PASSION JTG    [***] 144172
   450MLPET1X24L MMAID FRUIT PUNCH JTG    [***] 144207    1.26LBPWDR1X8LS PADE
FRT PUNCH PWDR    [***] 144208    1.22LBPWDR1X8LS PAE MTN BERRY BLAST PWDR   
[***] 144630    1LPET1X12L FUZE ICE TEA LEMON    [***] 144632    1LPET1X12L FUZE
HALF TEA HALF LEMONADE    [***] 144633    1LPET1X12L FUZE BERRY PUNCH    [***]
144634    1LPET1X12L FUZE STRAWBERRY LEMONADE    [***] 144651    14OZPET1X12L
ZICO NATURAL COCONUT WATER    [***] 144652    1LTETRA1X12L ZICO NATURAL COCNT
WTR    [***] 144653    11.2OZPET1X12L ZICO NATURAL COCNT WTR    [***] 144659   
14OZPET1X12L ZICO CHOCOLATE    [***] 144675    BIB/2.5 FUZE TEA RASB (5.50+1)   
[***] 144679    BIB/2.5 GOLD PEAK RSP (5.50+1)    [***] 144828    11.5OZPET1X12L
CORE POWER CHOCOLATE 20G    [***] 144829    11.5OZPET1X12L CORE POWER STWBY BANA
20    [***] 144830    11.5OZPET1X12L CORE POWER CHOCOLATE 26G    [***] 144831   
11.5OZPET1X12L CORE POWER VANILLA 26G    [***] 144864    500MLPET4X6PK MELLO
YELLO HC    [***] 144866    20OZPET1X24L FUZE ICED TEA LEMON    [***] 144868   
20OZPET1X24L FUZE ICD TEA STRBY RDTEA    [***] 144872    12OZNRG1X24LS FIESTA
VARIETY PACK MEX    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-8



--------------------------------------------------------------------------------

144873    1.9OZPET1X6PK DASANI DROPS STRAWBRY KIWI    [***] 144874   
1.9OZPET1X6PK DASANI DROPS PINK LEMONADE    [***] 144875    1.9OZPET1X6PK DASANI
DROPS PAPLE COCONUT    [***] 144876    1.9OZPET1X6PK DASANI DROPS MIXED BERRY   
[***] 145098    500MLPET4X6PK GLACEAU SMARTWATER    [***] 145104   
16OZCAN1X24LS MONSTER DUB BALLERS BLEND    [***] 145105    16OZCAN1X24LS MONSTER
ZERO ULTRA    [***] 145106    15OZCAN1X12LS JAVA MNSTR KONA CAPPUCCINO    [***]
145126    12OZCAN1X12LS MONSTER EX STR BLAK ICE-KO    [***] 145127   
12OZCAN1X12LS MONSTER EX STR ANTI GRVTY    [***] 145128    12OZCAN1X12LS MONSTER
EX STR SUPR DRY-KO    [***] 145158    2LPET1X8LS FUZE ICED TEA LEMON    [***]
145159    2LPET1X8LS FUZE ICEDT STRAWBERY RED TEA    [***] 145160   
12OZCAN2X12FRDGPK FUZE ICED TEA LMN    [***] 145161    12OZCAN2X12FRDGPK FUZE DT
ICD TE LMN BK    [***] 145170    12OZCAN2X12FRDGPK FUZE ICD STRBY RED    [***]
145171    12OZCAN2X12FRDGPK FUZE HLF TE HLF LMNADE    [***] 145188   
20OZPETWM1X24L GLAC VITWTRZRO PWRC    [***] 145206    20OZPETWM1X24L GLAC
VITWTRZRO REVIVE    [***] 145235    12OZNRG4X6PK CLASSIC MEXICO    [***] 145277
   16OZCAN1X24LS DIET COKE    [***] 145281    16OZCAN1X24LS MONSTER DUB MAD DOG
   [***] 145309    1LTETRA1X12L ZICO CHOCOLATE    [***] 145388    16OZCAN6X4PK
MONSTER ZERO ULTRA    [***] 145482    12OZPET2X12PKWM PADE ZERO MXED BERRY   
[***] 145483    12OZPET2X12PKWM PADE ORANGE    [***] 145484    12OZPET2X12PKWM
PADE GRAPE    [***] 145491    12OZPET3X8PKWM GLACEAU VW ESSENTIAL    [***]
145493    12OZPET3X8PKWM GLACEAU VW XXX    [***] 145496    12OZPET3X8PKWM
GLACEAU VW SQUEEZED    [***] 145822    2LPET1X8LS MMAID PEACH    [***] 145841   
16OZCAN2X10PK MONSTER ZERO ULTRA    [***] 145842    8OZCAN2X12PK MONSTER ZERO
ULTRA    [***] 145909    20OZPET1X24LWM GLACEAU VW SQUEEZED    [***] 145911   
16.9OZPET1X12L GLA FRTWTR WTRMLN PNCH    [***] 145913    16.9OZPET1X12L GLA
FRTWTR BLCK RSPBRY    [***] 145915    16.9OZPET1X12L GLA FRTWTR LEMON LIME   
[***] 145917    16.9OZPET1X12L GLA FRTWTR ORNG MNGO    [***] 145919   
16.9OZPET1X12L GLA FRTWTR STRWBY KIWI    [***] 145929    15.5OZCAN1X24LS MNSTR
REHAB PINK LMNADE    [***] 145930    14OZPET1X12L ZICO PINEAPPLE COCONUT WAT   
[***] 145932    12OZCAN4X6PK FULL THROTTLE    [***] 145962    7.5OZCAN2X12PK
MONSTER REHAB TEA LMNADE    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-9



--------------------------------------------------------------------------------

145963    8OZCAN2X12PK MONSTER LO CARB ENERGY    [***] 145964    8OZCAN2X12PK
MONSTER ENERGY    [***] 145965    8OZCAN2X12PK MONSTER ABSOLUTELY ZERO    [***]
145967    32OZPET1X15LWM PADE MELON    [***] 145984    1.9OZPET1X6PK DASANI
DROPS CHERRY POM    [***] 145985    1.9OZPET1X6PK DASANI DROPS GRAPE    [***]
145996    12OZCAN4X6PK NOS ENERGY    [***] 145998    16OZCAN1X12LS NOS ZERO   
[***] 146042    2LPET1X8LS SEAGRAMS GINGER ALE (REFOM)    [***] 146045   
1LPET1X12L SEAGRAMS GINGER ALE (REFOM)    [***] 146048    20OZPET1X24L SEAGRAMS
GINGER ALE (REFOM)    [***] 146125    12OZCAN2X12FRDGPK SG GINGER ALE (REFOM)   
[***] 146128    7.5OZCAN3X8PK SEAGRAMS GINGERALE (REFOM)    [***] 146156   
10.1OZPET1X15PK TUM-E YUMIES VAR PK    [***] 146287    3OZPET1X6PK PA ZERO DROPS
MTN BERRY BLST    [***] 146288    3OZPET1X6PK PA ZERO DROPS FRUIT PUNCH    [***]
146289    3OZPET1X6PK PA ZERO DROPS ORANGE    [***] 146294    23OZCAN1X12L PEACE
TEA LEMON SWT NPP    [***] 146295    23OZCAN1X12L PEACE TEA CADDY SHACK NPP   
[***] 146296    23OZCAN1X12L PEACE TEA GREEN TEA NPP    [***] 146297   
23OZCAN1X12L PEACE TEA RAZZLEBERRY NPP    [***] 146300    16OZCAN1X24LS MONSTER
ENGY ULTRA BLUE    [***] 146301    15OZCAN1X12L MONSTER MUSCLE CAFÉ LATTE   
[***] 146302    15OZCAN1X12L MONSTER MUSCLE CHOC SHAKE    [***] 146303   
15OZCAN1X12L MONSTER MUSCLE VANILLA WHIP    [***] 146336    16OZCAN1X24L MELLO
YELLO    [***] 146533    12OZCAN2X12FRDGPK CF COCA-COLA ZERO    [***] 146536   
2LPET1X8LS CNTR CF COKE ZERO    [***] 146574    12OZCAN1X35PK COKE CLASSIC   
[***] 146575    12OZCAN1X35PK DT COKE    [***] 146576    12OZCAN1X35PK SPRITE   
[***] 146622    16OZCAN1X24PK NOS ENERGY    [***] 146628    19.2OZCAN1X24LS
COCA-COLA CHERRY ZERO    [***] 146654    19.2OZCAN2X12PK COCA-COLA ZERO    [***]
146656    16OZCAN1X12LS MONSTER ZERO ULTRA    [***] 146676    11.5OZPET1X12L
CORE POWER BANANA 26G    [***] 146727    12OZCAN4X6PK CLASSIC PB    [***] 146728
   12OZCAN4X6PK DT COKE PB    [***] 146729    12OZCAN4X6PK COCA-COLA ZERO PB   
[***] 146730    12OZCAN4X6PK SPRITE PB    [***] 146731    12OZCAN4X6PK FANTA
ORANGE PB    [***] 146770    16OZCAN6X4PK MONSTER ENERGY ULTRA BLUE    [***]
146771    16OZCAN1X24LS MONSTER ENERGY ULTRA RED    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-10



--------------------------------------------------------------------------------

146772    15OZCAN6X4PK MONSTER MUSCLE CHOC SHKE    [***] 146773    15OZCAN6X4PK
MONSTER MUSCLE VAN WHIP    [***] 146797    15OZCAN6X4PK MONSTER MUSCLE PNT BTR
CUP    [***] 146817    64OZPET1X8LS GP SWT BLK T    [***] 146858    16OZCAN1X24L
COCA-COLA THERMO P1    [***] 146871    16OZCAN1X12LS NOS CHARGED CITRUS ZERO   
[***] 146879    12OZNRG1X24PK FANTA GRAPE MEX    [***] 146881    12OZNRG1X24PK
FANTA STRAWBERRY MEX    [***] 146883    12OZNRG1X24PK FANTA PINEAPPLE MEX   
[***] 146886    15.5OZCAN6X4PK MONSTER REHAB PINK LMNAD    [***] 146937   
15OZCAN1X12L MONSTER MUSCLE STRBY SHAKE    [***] 146960    15.2OZPETX24L MMAID
TROPICAL BLEND    [***] 146962    15.2OZPETX24L MMAID BERRY BLEND    [***]
146980    16OZCAN1X24L COCA-COLA ZERO    [***] 147002    3OZPET1X6PK GLACEAU VWZ
XXX DROPS    [***] 147003    3OZPET1X6PK GLACEAU VWZ RISE DROPS    [***] 147004
   3OZPET1X6PK GLACEAU VWZ SQUEEZED DROPS    [***] 147005    3OZPET1X6PK GLACEAU
VWZ REVIVE DROPS    [***] 147038    19.2OZCAN1X24LS SPRITE    [***] 147080   
19.2OZCAN1X24LS COCA-COLA    [***] 147091    16.9OZPET1X12L GLACEAU FW FIZZY
LEMONADE    [***] 147093    16.9OZPET1X12L GLACEAU FW TROP PINEAPPLE    [***]
147095    1.9OZPET1X6PK MM LEMONADE DROPS    [***] 147096    1.9OZPET1X6PK MM
RASP L-ADE DROPS    [***] 147097    1.9OZPET1X6PK MM FRUIT PUNCH DROPS    [***]
147098    1.9OZPET1X6PK MM MANGO TROPICAL DROPS    [***] 147099   
12OZCAN2X12PKFRDGPK DASANI SPKLG LIME    [***] 147101    12OZCAN2X12PKFRDGPK
DASANI SPKLG BERRY    [***] 147103    12OZCAN2X12PKFRDGPK DASANI SPKLG LEMON   
[***] 147105    12OZCAN2X12PKFRDGPK DASANI SPKLG APPLE    [***] 147157   
20OZPET1X24LS SPRITE 6 MIX    [***] 147161    19.2OZCAN1X24LS SPRITE 6 MIX   
[***] 147186    20OZPET1X24LSWM GLACEAU VWZ FOCUS    [***] 147198   
18.6OZCAN1X12LS MONSTER ENERGY IMPORT    [***] 147201    32OZPET1X15LSWM PA
TROPICAL MANGO    [***] 147213    64OZPET1X8LS GP BLACK TEA UNSWEETND    [***]
147246    16OZCAN1X12LS NOS CHARGED CITRUS    [***] 147291    23OZCAN1X12LS
PEACE TEA PINK LEMONAD    [***] 147292    23OZCAN1X12LS PEACE TEA SNOBERRY   
[***] 147293    23OZCAN1X12LS PEACE TEA GA PEACH    [***] 147294   
23OZCAN1X12LS PEACE TEA TEX STL SWT    [***] 147310    16OZCAN6X4PK MONSTER
ENERGY ULTRA RED    [***] 147313    11.5OZCAN1X12LS GLAC VW ENGY STRBY LIME   
[***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-11



--------------------------------------------------------------------------------

147315    11.5OZCAN1X12LS GLAC VW ENGY BRY PUNCH    [***] 147317   
11.5OZCAN1X12LS GLAC VW ENGY ORNG MNGO    [***] 147319    11.5OZCAN1X12LS GLAC
VW ENGY RBRY CTRS    [***] 147322    24OZCAN1X12LS MONSTER ZERO ULTRA    [***]
147469    12OZNRG2X12PK COKE CLASSIC MEXICAN P1    [***] 147472    22OZPET1X12L
NOS CHARGED CITRUS    [***] 147501    23OZCAN1X12LS PEACE TEA VIVA MANGO   
[***] 147647    12OZCAN1X35PK CF DT COKE    [***] 147649    12OZCAN1X35PK COKE
ZERO    [***]

Dunnage Items

All Items are refundable with the exception of CHEP and PECO Pallets. The price
of CHEP and PECO pallets are reflective of the internal rental fee paid by CCR.
This is a non-refundable fee that will be reflected on your invoice. Please
ensure you are set-up on the CHEP/PECO system, so that we can properly relieve
our books to avoid higher lost pallet costs.

 

Material #    Description    Price ($/unit) 100004    Pallets Cap & Strap   
[***] 100006    Pallet Cap & Strap Full    [***] 100007    Pallet Top Sheet   
[***] 100012    Airbag    [***] 100039    Scale Pallet    [***] 100040    CPC
Scale Pallet    [***] 100233    Shells 2L8/Plastic    [***] 100234    Shells 2L6
   [***] 100237    Shells 16/20/24/600ML    [***] 100238    Shells
.5L/355ML/12OZ    [***] 100239    Shells 1LT 12 Pocket    [***] 132550    SHELLS
2L8 CNTR/BOLT    [***] 100265    Premix Tanks    [***] 100267    Pallets Reg   
[***] 100269    Pallets w/Dep    [***] 100272    Pallets 40x48 Red Tip    [***]
114390    Chep Pallets (Blue)    [***] 146994    Heat Treated Chep Pallets   
[***] 118257    Pallets Mini (OFS)    [***] 118381    Pallets 40x48 Reg    [***]
123588    Peco Pallets (Red)    [***] 124351    Sale Pallet Plastic    [***]
404356    Pallets Plastic 37X37    [***] 104633    CO2 Filling 20 lb    [***]
100252    CO2 Cylinder    [***] 104633    CO2 Cylinder + Filling 20 lb    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-12



--------------------------------------------------------------------------------

EXHIBIT A    Consolidated—Morristown—2014 SKU & Price List      Material #   
Description   

2014 Price

($/unit)

100278    12OZCAN4X6PK CLASSIC    [***] 100281    12OZCAN4X6PK DIET COKE   
[***] 100287    12OZCAN4X6PK SPRITE    [***] 100304    12OZCAN4X6PK FANTA ORANGE
   [***] 100722    12OZCAN1X24PK CLASSIC    [***] 100724    12OZCAN1X24PK DIET
COKE    [***] 100725    12OZCAN1X24PK CF DIET COKE    [***] 100733   
12OZCAN1X24PK MELLO YELLO    [***] 100933    12OZCAN1X20PK CLASSIC    [***]
100935    12OZCAN1X20PK DIET COKE    [***] 100937    12OZCAN1X20PK SPRITE   
[***] 101728    20OZPET1X24LWM PADE MOUNTAIN BLAST    [***] 101998    1LPET1X12L
PRPRTY SPRITE    [***] 102279    500MLPET4X6PK CNTR CLASSIC    [***] 102280   
500MLPET4X6PK CNTR DIET COKE    [***] 102281    500MLPET4X6PK PRPRTY SPRITE   
[***] 102579    20OZPET1X24L CNTR CF DT COKE    [***] 102580    20OZPET1X24L
CNTR CHERRY COKE    [***] 102603    20OZPET1X24LS CNTR CLASSIC    [***] 102748
   20OZPET1X24L BARQS ROOTBR    [***] 102751    20OZPET1X24LWM PADE LEM LIME   
[***] 102752    20OZPET1X24LWM PADE FRT PUNCH    [***] 102759    20OZPET1X24L
CHERRY COKE    [***] 102782    20OZPET1X24L MELLO YELLO    [***] 102879   
10OZNRG4X6PK SEAGRAMS TONIC    [***] 102881    10OZNRG4X6PK SEAGRAMS CLUB SODA
   [***] 102979    1LPET1X12L CNTR DIET COKE    [***] 103029    20OZPET1X24L
PRPRTY SPRITE    [***] 103172    8OZNRG4X6PK CLASSIC    [***] 103173   
8OZNRG4X6PK DIET COKE    [***] 103174    8OZNRG4X6PK SPRITE    [***] 103186   
8OZNRG4X6PK CLASSIC PRO2    [***] 103326    1LPET2X6PK EVIAN WATER    [***]
103331    1LPET1X12L SEAGRAMS CLUB SODA    [***] 103332    1LPET1X12L SEAGRAMS
TONIC    [***] 103369    1LPET1X12L EVIAN WATER    [***] 103370    1.5LPET1X12L
EVIAN WTR    [***] 103408    500MLPET1X24L EVIAN WATER    [***] 103410   
330MLPET4X6PK EVIAN WATER    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-13



--------------------------------------------------------------------------------

103503    1LPET1X12L CNTR CLASSIC    [***] 103769    500MLPET4X6PK EVIAN WATER
   [***] 103886    BIB/2.5 CLASSIC    [***] 103887    BIB/2.5 DIET COKE    [***]
103888    BIB/2.5 CHERRY COKE    [***] 103889    BIB/2.5 SPRITE    [***] 103895
   BIB/2.5 HI-C PNK LEMONAD    [***] 103936    BIB/5.00 CLASSIC    [***] 103938
   BIB/5.00 DIET COKE    [***] 103944    BIB/5.00 SPRITE    [***] 103996   
BIB/5.00 DR PEPPER    [***] 104134    BIB/2.5 CF DIET COKE    [***] 104139   
BIB/2.5 MELLO YELLO    [***] 104148    BIB/2.5 HI-C FRT PUNCH    [***] 104153   
BIB/2.5 HI-C ORANGE    [***] 104235    BIB/2.5 BARQS ROOTBEER    [***] 104239   
BIB/2.5 PADE MTN BLAST    [***] 104633    CO2 CYL 20LB FU #2(Filling)    [***]
109147    BIB/2.5 MM LEMONADE    [***] 112259    20OZPET1X24L DASANI WATER   
[***] 112260    1LPET1X12L DASANI WATER    [***] 112795    500MLPET4X6PK DASANI
WATER    [***] 113437    500MLPET4X6PK CNTR CF DT COKE    [***] 114025   
12OZCAN1X20PK MELLO YELLO    [***] 114049    12OZCAN4X6PK VARIETY PACK2    [***]
114756    20OZPET1X24L FANTA ORANGE    [***] 114929    500MLPET2X12PK DASANI   
[***] 115304    20OZPET1X24L MM LMNADE NC    [***] 115313    20OZPET1X24L FANTA
GRAPE    [***] 115468    BIB/2.5 PIBB XTRA    [***] 115583    12OZCAN2X12FRDGPK
CLASSIC    [***] 115584    12OZCAN2X12FRDGPK DT COKE    [***] 115585   
12OZCAN2X12FRDGPK CF DIET COKE    [***] 115586    12OZCAN2X12FRDGPK SPRITE   
[***] 116015    12OZCAN1X24PK FANTA ORANGE    [***] 116149    12OZCAN2X12FRDGPK
BARQS RTBR    [***] 116150    12OZCAN2X12FRDGPK MELLO YELLO    [***] 116151   
12OZCAN2X12FRDGPK FA ORANGE    [***] 116153    12OZCAN2X12FRDGPK CF CLASSIC   
[***] 116305    12OZCAN2X12FRDGPK CHERRY COKE    [***] 116306   
12OZCAN2X12FRDGPK DT CHY COKE    [***] 116307    12OZCAN2X12FRDGPK FRESCA   
[***] 116308    12OZCAN2X12FRDGPK DT BQ RTBER    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-14



--------------------------------------------------------------------------------

116309    12OZCAN2X12FRDGPK PIBB XTRA    [***] 116320    12OZCAN2X12FRDGPK MM
LEMONADE NC    [***] 116321    12OZCAN2X12FRDGPK MM F PUH JB    [***] 116366   
500MLPET1X24PK DASANI    [***] 116456    12OZCAN2X12FRDGPK MM LGHT LMADE NC   
[***] 116460    12OZCAN2X12FRDGPK FA STWBERRY    [***] 116470   
12OZCAN2X12FRDGPK FA GRAPE    [***] 116472    12OZCAN2X12FRDGPK MM PINK LMADE-NC
   [***] 116533    20OZPET1X24L MM PNK LMADE NC    [***] 116629    20OZPET1X24L
CNTR VANILLA COKE    [***] 116662    12OZCAN2X12FRDGPK VANLA COKE    [***]
116663    20OZPET1X24L PIBB XTRA    [***] 116832    24OZPET4X6PK FLTCAP DASANI
   [***] 117119    BIB/2.5 FANTA ORANGE    [***] 117577    12OZCAN2X12FRDGPK TAB
   [***] 117603    12OZCAN2X12FRDGPK DR PEPPER    [***] 117604   
12OZCAN2X12FRDGPK DT DR PEPPER    [***] 117605    12OZCAN2X12FRDGPK CF DR PEPPER
   [***] 117606    12OZCAN2X12FRDGPK CF DT DR PEPPER    [***] 117634   
12OZCAN4X6PK DR PEPPER    [***] 117640    12OZCAN4X6PK DT DR PEPPER    [***]
117687    20OZPET1X24LWM PADE ORANGE    [***] 117783    12OZCAN1X20PK DR PEPPER
   [***] 117794    12OZCAN1X20PK DT DR PEPPER    [***] 117803    20OZPET1X24L DR
PEPPER    [***] 117808    20OZPET1X24L DT DR PEPPER    [***] 117817    BIB/2.5
MM LIGHT LEMONADE    [***] 119256    12OZCAN1X20PK FA ORANGE    [***] 119311   
12OZCAN2X12FRDGPK DT COKE LIME    [***] 119451    16OZCAN1X24LS FULL THROTTLE   
[***] 119516    300MLPET1X24L DASANI WATER    [***] 119702    450MLPET1X24L MM
APPLE JCE    [***] 119703    450MLPET1X24L MM CRN AP RSBY    [***] 119705   
450MLPET1X24L MM RUBY RD GRPFRT    [***] 119706    450MLPET1X24L MM CRAN GRAPE
   [***] 119707    450MLPET1X24L MM ORANGE JCE    [***] 119791   
12OZCAN2X12FRDGPK SPRITE ZERO    [***] 119826    20OZPET1X24L CNTR CLASSIC   
[***] 119827    20OZPET1X24L CONTR DIET COKE    [***] 120461    20OZPET1X24L
PRPRTY SPRITE ZERO    [***] 121039    20OZPET1X24L DASANI LEMON    [***] 121146
   12OZCAN1X32PK CLASSIC    [***] 121147    12OZCAN1X32PK DT COKE    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-15



--------------------------------------------------------------------------------

121149    12OZCAN1X32PK SPRITE    [***] 121508    12OZCAN2X12FRDGPK DT COKE
W/SPLENDA    [***] 121750    12OZCAN2X12FRDGPK COCA COLA ZERO    [***] 121765   
20OZPET1X24L CNTR COCA COLA ZERO    [***] 121939    20OZPET1X24L DASANI
STRAWBERRY    [***] 122151    BIB/2.5 COCA COLA ZERO    [***] 122327   
12OZCAN2X12FRDGPK FA ORANGE ZERO    [***] 122366    12OZNRG1X24PK CLASSIC MEX
COKE    [***] 123159    12OZCAN1X24PK COCA-COLA ZERO    [***] 123292   
20OZPET1X24LWM PADE GRAPE    [***] 123367    32OZPET1X15LWM PADE FRUIT PUNCH   
[***] 123369    32OZPET1X15LWM PADE LEMON LIME    [***] 123371    32OZPET1X15LWM
PADE MOUNTAIN BLAST    [***] 123372    32OZPET1X15LWM PADE ORANGE    [***]
123704    12OZCAN1X24PK DR PEPPER    [***] 123809    12OZCAN1X24PK DT DR PEPPER
   [***] 124359    12OZCAN1X20PK COCA COLA ZERO    [***] 124384    12OZCAN1X24PK
SPRITE    [***] 124580    10OZPET1X24L MM APPLE JUICE 100%    [***] 124581   
10OZPET1X24L MM ORANGE JUICE 100%    [***] 125365    1LPET1X12L DR PEPPER   
[***] 125370    500MLPET4X6PK SPRITE ZERO    [***] 125491    12OZCAN2X12FRDGPK
CHERRY COKE ZERO    [***] 125492    20OZPET1X24L CNTR CHERRY COKE ZERO    [***]
125622    20OZPET3X8PKWM PADE GRAPE    [***] 125623    20OZPET3X8PKWM PADE
ORANGE    [***] 125624    20OZPET3X8PKWM PADE FRUIT PUNCH    [***] 125625   
20OZPET3X8PKWM PADE MOUNTAIN BLAST    [***] 125681    20OZPET3X8PKWM PADE LEMON
LIME    [***] 126073    32OZPET1X15LWM PADE GRAPE    [***] 126583   
12OZNRG1X24LS SPRITE MEX    [***] 126813    12OZCAN1X32PK COCA COLA ZERO   
[***] 126819    12OZCAN2X12FRDGPK VANILLA COKE ZERO    [***] 127105   
500MLPET4X6PK CNTR COCA-COLA ZERO    [***] 128037    22OZPET1X12L NOS ENERGY
DRINK    [***] 128259    16OZCAN1X24LS NOS ENERGY DRINK    [***] 128401   
12OZCAN1X24PK SPRITE ZERO    [***] 128419    BIB/2.5 GP SWEET GREEN TEA    [***]
129086    20OZPET1X24LWM GLACEAU VITWTR DEFENSE    [***] 129088   
20OZPET1X24LWM GLACEAU VITWTR ENERGY    [***] 129089    20OZPET1X24LWM GLACEAU
VITWTR ESSENTIAL    [***] 129090    20OZPET1X24LWM GLACEAU VITWTR FOCUS    [***]
129093    20OZPET1X24LWM GLACEAU VITWTR POWER-C    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-16



--------------------------------------------------------------------------------

129095    20OZPET1X24LWM GLACEAU VITWTR REVIVE    [***] 129097    20OZPET1X24LWM
GLACEAU VITWTR XXX    [***] 129252    1LPET1X12L GLACEAU SMARTWATER    [***]
129253    1.5LPET1X12L GLACEAU SMARTWATER    [***] 129254    20OZPET1X24L
GLACEAU SMARTWATER    [***] 129257    32OZPET1X15LWM GLACEAU VITWTR REVIVE   
[***] 129258    32OZPET1X15LWM GLACEAU VITWTR POWER-C    [***] 129262   
32OZPET1X15LWM GLACEAU VITWTR ENERGY    [***] 129274    20OZPET1X12PKWM GLACEAU
VITWTR VARTY PK    [***] 129294    20OZPET1X24LWM PADE STRAWBERRY LEMONADE   
[***] 129295    32OZPET1X15LWM PADE STRAWBERRY LEMONADE    [***] 130466   
32OZPET1X15LWM PADE STRAWBERRY ZERO    [***] 130467    32OZPET1X15LWM PADE GRAPE
ZERO    [***] 130468    32OZPET1X15LWM PADE MIXED BERRY ZERO    [***] 130470   
20OZPET3X8PKWM PA GRAPE ZERO    [***] 130471    20OZPET3X8PKWM PA MIXED BERRY
ZERO    [***] 130493    16OZCAN1X24LS NOS GRAPE ENERGY    [***] 130629   
32OZPET1X15LWM GLACEAU VITWTR XXX    [***] 131610    22OZPET1X12L NOS FRUIT
PUNCH ENERGY    [***] 132296    700MLPET1X24L GLACEAU SMARTWATER    [***] 132394
   16OZPET1X24L CNTR DIET COKE    [***] 132398    16OZPET1X24L CNTR COCA-COLA   
[***] 132399    16OZPET1X24L COCA COLA ZERO    [***] 132400    16OZPET1X24L CNTR
SPRITE    [***] 132527    2LPET1X8LS CNTR CF CLASSIC    [***] 132528   
2LPET1X8LS CNTR CF DT COKE    [***] 132529    2LPET1X8LS CNTR CHERRY COKE   
[***] 132530    2LPET1X8LS CNTR CLASSIC    [***] 132531    2LPET1X8LS CNTR COKE
ZERO    [***] 132532    2LPET1X8LS CNTR DT COKE    [***] 132539    2LPET1X8LS
CNTR SPRITE ZERO    [***] 132540    2LPET1X8LS CNTR SPRITE    [***] 132541   
2LPET1X8LS CNTR BQ ROOT BEER    [***] 132542    2LPET1X8LS CNTR FANTA GRAPE   
[***] 132543    2LPET1X8LS CNTR FANTA ORANGE    [***] 132544    2LPET1X8LS CNTR
FANTA STRWBRY    [***] 132545    2LPET1X8LS CNTR FRESCA    [***] 132546   
2LPET1X8LS CNTR MELLO YELLO    [***] 132547    2LPET1X8LS CNTR PIBB XTRA   
[***] 132551    2LPET1X8LS CNTR MMAID LEMONADE NC    [***] 132606    2LPET1X8LS
CNTR DR PEPPER    [***] 132607    2LPET1X8LS CNTR DT DR PEPPER    [***] 132612
   2LPET1X8LS CNTR MMAID PINK LMNADE NC    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-17



--------------------------------------------------------------------------------

132766    BIB/2.5 GP PREMIUM UNSWEET BLACK TEA    [***] 132838    BIB/2.5 GOLD
PEAK SOUTHERN STYLE TEA    [***] 132858    16.9OZPET1X12L HONEST ADE ORANGE
MANGO    [***] 132859    16.9OZPET1X12L HONEST ADE POMEG BLU    [***] 132861   
16.9OZPET1X12L HONEST TEA HONEY GREEN    [***] 132862    16.9OZPET1X12L HONEST
TEA PEACH WHITE    [***] 132894    500MLPET4X6PK DT DR PEPPER    [***] 132895   
500MLPET4X6PK DR PEPPER    [***] 133102    16OZCAN1X24LS MONSTER KHAOS
ENGY+JUICE    [***] 133108    16OZCAN6X4PK MONSTER LOCARB ENERGY    [***] 133109
   16OZCAN6X4PK MONSTER ENERGY    [***] 133129    16OZCAN1X24LS MONSTER ENERGY
   [***] 133131    16OZCAN1X24LS MONSTER LO CARB ENGY    [***] 133132   
16OZCAN1X24LS MONSTER ASSAULT ENERGY    [***] 133145    24OZCAN1X12LS MONSTER
MEGA ENERGY    [***] 133147    24OZCAN1X12LS MONSTER MEGA LO CARB    [***]
133153    16OZCAN6X4PK MONSTER KHAOS ENERGY + JUI    [***] 133168   
16OZPET1X24L DR PEPPER    [***] 133169    16OZPET1X24L DIET DR PEPPER    [***]
133251    12OZCAN2X12FRDGPK DR PEPPER CHERRY    [***] 133255    20OZPET1X24L DR
PEPPER CHERRY    [***] 133257    12OZCAN2X12FRDGPK DT DR PEPPER CHERRY    [***]
133259    12OZPET1X24PK COCA COLA CLASSIC    [***] 133260    12OZPET1X24PK DT
COKE    [***] 133475    20OZPET1X24L DIET DR PEPPER CHERRY    [***] 133762   
12OZPET3X8PK CLASSIC    [***] 133763    12OZPET3X8FRDGPK DT COKE    [***] 133764
   12OZPET3X8FRDGPK CF DT COKE    [***] 133765    12OZPET3X8PK COCA-COLA ZERO   
[***] 133766    12OZPET3X8PK SPRITE    [***] 134166    12OZPET3X8FRDGPK SPRITE
ZERO    [***] 134212    2LPET1X8LS CNTR CHERRY COKE ZERO    [***] 134338   
2LPET1X8LS FANTA ORANGE ZERO    [***] 134386    500MLPET1X32PK DASANI    [***]
134402    2LPET1X8LS CNTR DR PEPPER CHERRY    [***] 134501    12OZPET3X8PK DR
PEPPER    [***] 134837    32OZPET1X15LWM PWA ZERO ORANGE    [***] 134838   
32OZPET1X15LWM PWA ZERO LEMON LIME    [***] 134846    12OZNRG1X24PK FANTA ORANGE
MEX    [***] 134847    2LPET1X8LS DT DR PEPPER CHERRY    [***] 134848   
20OZPET1X24L FTA ZERO ORANGE    [***] 134923    15OZCAN1X12LS JAVA MONSTER IRISH
   [***] 134926    15OZCAN1X12LS JAVA MONSTER MEAN BEAN    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-18



--------------------------------------------------------------------------------

134929    15OZCAN1X12LS JAVA MONSTER LOCA MOCHA    [***] 135177    12OZPET3X8PK
DT DR PEPPER    [***] 135239    1LPET2X6PK GLACEAU SMARTWATER    [***] 135245   
7.5OZCAN3X8PK CLASSIC    [***] 135246    7.5OZCAN3X8PK COCA COLA ZERO    [***]
135247    7.5OZCAN3X8PK DIET COKE    [***] 135248    7.5OZCAN3X8PK SPRITE   
[***] 135249    16.9OZPET4X6PK GOLD PEAK SWEET TEA    [***] 135250   
16.9OZPET4X6PK GOLD PEAK DIET TEA    [***] 135251    16OZCAN1X12LS FULL THROTTLE
RED BERRY    [***] 135277    7.5OZCAN3X8PK DR PEPPER    [***] 135278   
7.5OZCAN3X8PK DT DR PEPPER    [***] 135279    7.5OZCAN3X8PK FANTA ORANGE   
[***] 135287    7.5OZCAN3X8PK SPRITE ZERO    [***] 135333    18.5OZPET1X12LWM GP
SWEET TEA    [***] 135334    18.5OZPET1X12LWM GP DIET TEA    [***] 135335   
18.5OZPET1X12LWM GP SWEET LEMON TEA    [***] 135336    18.5OZPET1X12LWM GP GREEN
TEA    [***] 135337    18.5OZPET1X12LWM GP UNSWEET TEA    [***] 135450   
12OZPET3X8PK DASANI    [***] 135478    10.1OZPET1X12L TUM-E YUMIES ORG-ARIFIC   
[***] 135479    10.1OZPET1X12L TUM-E YUMIES VERY BRY BLU    [***] 135481   
10.1OZPET1X12L TUM-E YUMIE GRNTSTIC APLE    [***] 135482    10.1OZPET1X12L TUM-E
YUMIES SOURSTNL RSP    [***] 135565    16OZCAN1X24LS FULL THRTL BLUE AGAVE   
[***] 135573    32OZPET1X15LWM PADE WHITE CHERRY    [***] 135589   
10.1OZPET1X12L TUM-E YUMIE FRTABULS PNCH    [***] 136106    20OZPET1X24LWM
GLACEAU VITWTR ZERO XXX    [***] 136107    20OZPET1X24LWM GLACEAU VW SQUEEZED
ZERO    [***] 136108    20OZPET1X24LWM GLACEAU VITWTR ZERO RISE    [***] 136109
   20OZPET1X24LWM GLACEAU VTWR ZERO GO-GO    [***] 136494    16OZCAN1X12LS NOS
LOADED CHERRY ENERGY    [***] 136525    16.9OZPET1X12L HONEST TEA HALF&HALF LE
   [***] 136677    2.7LBPWDR1X12LS PWA MTN BLAST PWDR    [***] 136793   
16OZCAN2X10PK MONSTER ENERGY    [***] 136794    16OZCAN2X10PK MONSTER ENERGY LO
CARB    [***] 137072    1.25LPET1X12LS CLASSIC    [***] 137073    1.25LPET1X12LS
DIET COKE    [***] 137074    1.25LPET1X12LS COKE ZERO    [***] 137075   
1.25LPET1X12LS SPRITE    [***] 137076    1.25LPET1X12LS FANTA ORANGE    [***]
137113    16OZCAN6X4PK MONSTER ABSOLUTELY ZERO    [***] 137325    2.0OZPET1X12L
WORX EXTRA STRENGTH CITRS    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-19



--------------------------------------------------------------------------------

137400    16OZCAN1X24LS MONSTER ABSOLUTELY ZERO    [***] 137699    15OZCAN1X12LS
JAVA MONSTER VANILLA LIGHT    [***] 137700    15OZCAN1X12LS JAVA MONSTER KONA
BLEND    [***] 137763    32OZPET1X15LWM PA ZERO FRUIT PUNCH    [***] 137765   
20OZPET1X24LWM GLAC VW ZRO GLOW    [***] 137799    20OZPET3X8PKWM PA ZERO FRUIT
PUNCH    [***] 137830    16.9OZPET1X12LWM FUZE SLNDRZ CRBRY RSBR    [***] 137831
   16.9OZPET1X12LWM FUZE SLNDRZE STBRY MLN    [***] 137832    16.9OZPET1X12LWM
FUZE SLNDRZ BLBRY RASB    [***] 137833    16.9OZPET1X12LWM FUZE SLNDRZE TROPL PU
   [***] 137836    16.9OZPET1X12LWM FUZE PEACH MANGO    [***] 137837   
16.9OZPET1X12LWM FUZE BANANA COLADA    [***] 137849    12OZCAN2X12FRDGPK DR
PEPPER TEN    [***] 137863    12OZCAN2X12FRDGPK MELLO YELLO ZERO FRG    [***]
137875    20OZPET1X24L DR PEPPER TEN    [***] 137876    2LPET1X8LS CNTR DR
PEPPER TEN    [***] 137896    20OZPET1X24L MELLO YELLO ZERO    [***] 137910   
16OZPET1X24L CNTR CHERRY COKE    [***] 138036    15.5OZCAN1X24LS MONSTER REHAB
TEA LMNADE    [***] 138037    15.5OZCAN6X4PK MONSTER REHAB TEA LMNADE    [***]
138045    5OZNRG1X24LS MONSTER ENG M-3 SUPR CONC    [***] 138083   
1.25LPET1X12LS DR PEPPER    [***] 138084    1.25LPET1X12LS DT DR PEPPER    [***]
138319    23OZCAN1X12LS MONSTER REHAB TEA LMNADE    [***] 138320   
24OZCAN1X12LS MONSTER ENGY ABSLTLY ZERO    [***] 138343    12OZCAN1X20PK DR
PEPPER CHERRY    [***] 138344    12OZCAN1X24PK DR PEPPER CHERRY    [***] 138563
   15.5OZCAN1X24LS MONSTER REHAB GREEN TEA    [***] 138564    15.5OZCAN1X24LS
MONSTER REHAB ROJO TEA    [***] 138582    15.5OZCAN6X4PK MONSTER REHAB ROJO TEA
   [***] 142716    16.9OZPET4X6PK GLA VTWTR XXX    [***] 142717   
16.9OZPET4X6PK GLA VTWTR POWER C    [***] 142718    16.9OZPET4X6PK GLA VTWTR
REVIVE    [***] 142719    16.9OZPET4X6PK GLA VTWTR ZERO XXX    [***] 142720   
16.9OZPET4X6PK GLA VTWTR ZERO SQUEEZED    [***] 142721    16.9OZPET4X6PK GLA
VTMNWTR ZERO RISE    [***] 143857    15.5OZCAN2X10PK MONSTER REHAB TEA LMNADE   
[***] 143893    16.9OZPET1X12L HONEST TEA ORGN NOT 2 SWT    [***] 143900   
16OZCAN2X10PK MONSTER ABSOLUTELY ZERO    [***] 143911    16.9OZNRG1X12LS MONSTER
ENERGY UBRMNSTER    [***] 143932    18.5OZPET1X12LWM GP LEMONADE TEA    [***]
144088    16OZCAN1X24LS FANTA ORANGE    [***] 144089    16OZCAN1X24LS SPRITE   
[***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-20



--------------------------------------------------------------------------------

144163    15.5OZCAN1X24LS MONSTER REHAB ORANGEADE    [***] 144169   
12OZPET2X12PKWM PWA MTN BERRY BLAST    [***] 144170    12OZPET2X12PKWM PWA FRT
PNCH    [***] 144171    450MLPET1X24L MMAID STRBRY PASSION JTG    [***] 144172
   450MLPET1X24L MMAID FRUIT PUNCH JTG    [***] 144207    1.26LBPWDR1X8LS PADE
FRT PUNCH PWDR    [***] 144208    1.22LBPWDR1X8LS PAE MTN BERRY BLAST PWDR   
[***] 144630    1LPET1X12L FUZE ICE TEA LEMON    [***] 144632    1LPET1X12L FUZE
HALF TEA HALF LEMONADE    [***] 144633    1LPET1X12L FUZE BERRY PUNCH    [***]
144634    1LPET1X12L FUZE STRAWBERRY LEMONADE    [***] 144651    14OZPET1X12L
ZICO NATURAL COCONUT WATER    [***] 144653    11.2OZPET1X12L ZICO NATURAL COCNT
WTR    [***] 144659    14OZPET1X12L ZICO CHOCOLATE    [***] 144671    BIB/2.5
FUZE TEA UNSW (5.50+1)    [***] 144675    BIB/2.5 FUZE TEA RASB (5.50+1)   
[***] 144679    BIB/2.5 GOLD PEAK RSP (5.50+1)    [***] 144828    11.5OZPET1X12L
CORE POWER CHOCOLATE 20G    [***] 144829    11.5OZPET1X12L CORE POWER STWBY BANA
20    [***] 144830    11.5OZPET1X12L CORE POWER CHOCOLATE 26G    [***] 144831   
11.5OZPET1X12L CORE POWER VANILLA 26G    [***] 144864    500MLPET4X6PK MELLO
YELLO HC    [***] 144866    20OZPET1X24L FUZE ICED TEA LEMON    [***] 144868   
20OZPET1X24L FUZE ICD TEA STRBY RDTEA    [***] 144873    1.9OZPET1X6PK DASANI
DROPS STRAWBRY KIWI    [***] 144874    1.9OZPET1X6PK DASANI DROPS PINK LEMONADE
   [***] 144875    1.9OZPET1X6PK DASANI DROPS PAPLE COCONUT    [***] 144876   
1.9OZPET1X6PK DASANI DROPS MIXED BERRY    [***] 145098    500MLPET4X6PK GLACEAU
SMARTWATER    [***] 145104    16OZCAN1X24LS MONSTER DUB BALLERS BLEND    [***]
145105    16OZCAN1X24LS MONSTER ZERO ULTRA    [***] 145106    15OZCAN1X12LS JAVA
MNSTR KONA CAPPUCCINO    [***] 145126    12OZCAN1X12LS MONSTER EX STR BLAK
ICE-KO    [***] 145127    12OZCAN1X12LS MONSTER EX STR ANTI GRVTY    [***]
145128    12OZCAN1X12LS MONSTER EX STR SUPR DRY-KO    [***] 145158    2LPET1X8LS
FUZE ICED TEA LEMON    [***] 145159    2LPET1X8LS FUZE ICEDT STRAWBERY RED TEA
   [***] 145160    12OZCAN2X12FRDGPK FUZE ICED TEA LMN    [***] 145161   
12OZCAN2X12FRDGPK FUZE DT ICD TE LMN BK    [***] 145170    12OZCAN2X12FRDGPK
FUZE ICD STRBY RED    [***] 145171    12OZCAN2X12FRDGPK FUZE HLF TE HLF LMNADE
   [***] 145188    20OZPETWM1X24L GLAC VITWTRZRO PWRC    [***] 145206   
20OZPETWM1X24L GLAC VITWTRZRO REVIVE    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-21



--------------------------------------------------------------------------------

145235    12OZNRG4X6PK CLASSIC MEXICO    [***] 145277    16OZCAN1X24LS DIET COKE
   [***] 145278    16OZCAN1X24LS DR PEPPER    [***] 145281    16OZCAN1X24LS
MONSTER DUB MAD DOG    [***] 145309    1LTETRA1X12L ZICO CHOCOLATE    [***]
145388    16OZCAN6X4PK MONSTER ZERO ULTRA    [***] 145482    12OZPET2X12PKWM
PADE ZERO MXED BERRY    [***] 145483    12OZPET2X12PKWM PADE ORANGE    [***]
145484    12OZPET2X12PKWM PADE GRAPE    [***] 145491    12OZPET3X8PKWM GLACEAU
VW ESSENTIAL    [***] 145493    12OZPET3X8PKWM GLACEAU VW XXX    [***] 145496   
12OZPET3X8PKWM GLACEAU VW SQUEEZED    [***] 145822    2LPET1X8LS MMAID PEACH   
[***] 145841    16OZCAN2X10PK MONSTER ZERO ULTRA    [***] 145842    8OZCAN2X12PK
MONSTER ZERO ULTRA    [***] 145909    20OZPET1X24LWM GLACEAU VW SQUEEZED   
[***] 145911    16.9OZPET1X12L GLA FRTWTR WTRMLN PNCH    [***] 145913   
16.9OZPET1X12L GLA FRTWTR BLCK RSPBRY    [***] 145915    16.9OZPET1X12L GLA
FRTWTR LEMON LIME    [***] 145917    16.9OZPET1X12L GLA FRTWTR ORNG MNGO   
[***] 145919    16.9OZPET1X12L GLA FRTWTR STRWBY KIWI    [***] 145929   
15.5OZCAN1X24LS MNSTR REHAB PINK LMNADE    [***] 145930    14OZPET1X12L ZICO
PINEAPPLE COCONUT WAT    [***] 145932    12OZCAN4X6PK FULL THROTTLE    [***]
145962    7.5OZCAN2X12PK MONSTER REHAB TEA LMNADE    [***] 145963   
8OZCAN2X12PK MONSTER LO CARB ENERGY    [***] 145964    8OZCAN2X12PK MONSTER
ENERGY    [***] 145965    8OZCAN2X12PK MONSTER ABSOLUTELY ZERO    [***] 145967
   32OZPET1X15LWM PADE MELON    [***] 145978    22OZPET1X12L NOS ACTIVE FRUIT
PUNCH    [***] 145984    1.9OZPET1X6PK DASANI DROPS CHERRY POM    [***] 145985
   1.9OZPET1X6PK DASANI DROPS GRAPE    [***] 145996    12OZCAN4X6PK NOS ENERGY
   [***] 145998    16OZCAN1X12LS NOS ZERO    [***] 146042    2LPET1X8LS SEAGRAMS
GINGER ALE (REFOM)    [***] 146044    10OZNRG4X6PK SEAGRAMS GINGER ALE (REFOM)
   [***] 146045    1LPET1X12L SEAGRAMS GINGER ALE (REFOM)    [***] 146048   
20OZPET1X24L SEAGRAMS GINGER ALE (REFOM)    [***] 146125    12OZCAN2X12FRDGPK SG
GINGER ALE (REFOM)    [***] 146128    7.5OZCAN3X8PK SEAGRAMS GINGERALE (REFOM)
   [***] 146206    BIB/2.5 SEAGRAMS GINGR ALE (REFOM)    [***] 146287   
3OZPET1X6PK PA ZERO DROPS MTN BERRY BLST    [***] 146288    3OZPET1X6PK PA ZERO
DROPS FRUIT PUNCH    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-22



--------------------------------------------------------------------------------

146289    3OZPET1X6PK PA ZERO DROPS ORANGE    [***] 146294    23OZCAN1X12L PEACE
TEA LEMON SWT NPP    [***] 146295    23OZCAN1X12L PEACE TEA CADDY SHACK NPP   
[***] 146296    23OZCAN1X12L PEACE TEA GREEN TEA NPP    [***] 146297   
23OZCAN1X12L PEACE TEA RAZZLEBERRY NPP    [***] 146300    16OZCAN1X24LS MONSTER
ENGY ULTRA BLUE    [***] 146301    15OZCAN1X12L MONSTER MUSCLE CAFÉ LATTE   
[***] 146302    15OZCAN1X12L MONSTER MUSCLE CHOC SHAKE    [***] 146303   
15OZCAN1X12L MONSTER MUSCLE VANILLA WHIP    [***] 146336    16OZCAN1X24L MELLO
YELLO    [***] 146533    12OZCAN2X12FRDGPK CF COCA-COLA ZERO    [***] 146536   
2LPET1X8LS CNTR CF COKE ZERO    [***] 146676    11.5OZPET1X12L CORE POWER BANANA
26G    [***] 146727    12OZCAN4X6PK CLASSIC PB    [***] 146728    12OZCAN4X6PK
DT COKE PB    [***] 146729    12OZCAN4X6PK COCA-COLA ZERO PB    [***] 146730   
12OZCAN4X6PK SPRITE PB    [***] 146731    12OZCAN4X6PK FANTA ORANGE PB    [***]
146732    12OZCAN4X6PK DR PEPPER PB    [***] 146733    12OZCAN4X6PK DT DR PEPPER
PB    [***] 146770    16OZCAN6X4PK MONSTER ENERGY ULTRA BLUE    [***] 146771   
16OZCAN1X24LS MONSTER ENERGY ULTRA RED    [***] 146772    15OZCAN6X4PK MONSTER
MUSCLE CHOC SHKE    [***] 146773    15OZCAN6X4PK MONSTER MUSCLE VAN WHIP   
[***] 146797    15OZCAN6X4PK MONSTER MUSCLE PNT BTR CUP    [***] 146817   
64OZPET1X8LS GP SWT BLK T    [***] 146858    16OZCAN1X24L COCA-COLA THERMO P1   
[***] 146871    16OZCAN1X12LS NOS CHARGED CITRUS ZERO    [***] 146875   
12OZNRG1X24LS FANTA STRAWBERRY MEX    [***] 146877    12OZNRG1X24LS FANTA
PINEAPPLE MEX    [***] 146879    12OZNRG1X24PK FANTA GRAPE MEX    [***] 146881
   12OZNRG1X24PK FANTA STRAWBERRY MEX    [***] 146883    12OZNRG1X24PK FANTA
PINEAPPLE MEX    [***] 146886    15.5OZCAN6X4PK MONSTER REHAB PINK LMNAD   
[***] 146937    15OZCAN1X12L MONSTER MUSCLE STRBY SHAKE    [***] 146960   
15.2OZPETX24L MMAID TROPICAL BLEND    [***] 146962    15.2OZPETX24L MMAID BERRY
BLEND    [***] 146980    16OZCAN1X24L COCA-COLA ZERO    [***] 146982   
16OZCAN1X24L DR PEPPER DT    [***] 147002    3OZPET1X6PK GLACEAU VWZ XXX DROPS
   [***] 147003    3OZPET1X6PK GLACEAU VWZ RISE DROPS    [***] 147004   
3OZPET1X6PK GLACEAU VWZ SQUEEZED DROPS    [***] 147005    3OZPET1X6PK GLACEAU
VWZ REVIVE DROPS    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-23



--------------------------------------------------------------------------------

147038    19.2OZCAN1X24LS SPRITE    [***] 147040    19.2OZCAN1X24LS DR PEPPER   
[***] 147080    19.2OZCAN1X24LS COCA-COLA    [***] 147091    16.9OZPET1X12L
GLACEAU FW FIZZY LEMONADE    [***] 147093    16.9OZPET1X12L GLACEAU FW TROP
PINEAPPLE    [***] 147095    1.9OZPET1X6PK MM LEMONADE DROPS    [***] 147096   
1.9OZPET1X6PK MM RASP L-ADE DROPS    [***] 147097    1.9OZPET1X6PK MM FRUIT
PUNCH DROPS    [***] 147098    1.9OZPET1X6PK MM MANGO TROPICAL DROPS    [***]
147099    12OZCAN2X12PKFRDGPK DASANI SPKLG LIME    [***] 147101   
12OZCAN2X12PKFRDGPK DASANI SPKLG BERRY    [***] 147103    12OZCAN2X12PKFRDGPK
DASANI SPKLG LEMON    [***] 147105    12OZCAN2X12PKFRDGPK DASANI SPKLG APPLE   
[***] 147157    20OZPET1X24LS SPRITE 6 MIX    [***] 147161    19.2OZCAN1X24LS
SPRITE 6 MIX    [***] 147198    18.6OZCAN1X12LS MONSTER ENERGY IMPORT    [***]
147201    32OZPET1X15LSWM PA TROPICAL MANGO    [***] 147213    64OZPET1X8LS GP
BLACK TEA UNSWEETND    [***] 147246    16OZCAN1X12LS NOS CHARGED CITRUS    [***]
147291    23OZCAN1X12LS PEACE TEA PINK LEMONAD    [***] 147292    23OZCAN1X12LS
PEACE TEA SNOBERRY    [***] 147293    23OZCAN1X12LS PEACE TEA GA PEACH    [***]
147294    23OZCAN1X12LS PEACE TEA TEX STL SWT    [***] 147306   
12OZCAN2X12FRDGPK DR PEPPER VAN FLOAT    [***] 147307    2LPET1X8LS DR PEPPER
VANILLA FLOAT    [***] 147310    16OZCAN6X4PK MONSTER ENERGY ULTRA RED    [***]
147313    11.5OZCAN1X12LS GLAC VW ENGY STRBY LIME    [***] 147315   
11.5OZCAN1X12LS GLAC VW ENGY BRY PUNCH    [***] 147317    11.5OZCAN1X12LS GLAC
VW ENGY ORNG MNGO    [***] 147319    11.5OZCAN1X12LS GLAC VW ENGY RBRY CTRS   
[***] 147322    24OZCAN1X12LS MONSTER ZERO ULTRA    [***] 147469   
12OZNRG2X12PK COKE CLASSIC MEXICAN P1    [***] 147472    22OZPET1X12L NOS
CHARGED CITRUS    [***] 147501    23OZCAN1X12LS PEACE TEA VIVA MANGO    [***]

Dunnage Items

All Items are refundable with the exception of CHEP and PECO Pallets. The price
of CHEP and PECO pallets are reflective of the internal rental fee paid by CCR.
This is a non-refundable fee that will be reflected on your invoice. Please
ensure you are set-up on the CHEP/PECO system, so that we can properly relieve
our books to avoid higher lost pallet costs.

 

Material #    Description    Price ($/unit) 100004    Pallets Cap & Strap   
[***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-24



--------------------------------------------------------------------------------

100006    Pallet Cap & Strap Full    [***] 100007    Pallet Top Sheet    [***]
100012    Airbag    [***] 100039    Scale Pallet    [***] 100040    CPC Scale
Pallet    [***] 100233    Shells 2L8/Plastic    [***] 100234    Shells 2L6   
[***] 100237    Shells 16/20/24/600ML    [***] 100238    Shells .5L/355ML/12OZ
   [***] 100239    Shells 1LT 12 Pocket    [***] 134532    Shells 12OZ PET 8PK
   [***] 100265    Premix Tanks    [***] 100267    Pallets Reg    [***] 100269
   Pallets w/Dep    [***] 100272    Pallets 40x48 Red Tip    [***] 114390   
Chep Pallets (Blue)    [***] 146994    Heat Treated Chep Pallets    [***] 118257
   Pallets Mini (OFS)    [***] 118381    Pallets 40x48 Reg    [***] 123588   
Peco Pallets (Red)    [***] 124351    Sale Pallet Plastic    [***] 404356   
Pallets Plastic 37X37    [***] 104633    CO2 Filling 20 lb    [***] 100252   
CO2 Cylinder    [***] 104633    CO2 Cylinder + Filling 20 lb    [***]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A-25



--------------------------------------------------------------------------------

EXHIBIT B

Transfer Price Methodology

 

1. The Transfer Price for Products is based upon CCR’s national system weighted
average fully-burdened cost to produce the Products, calculated as follows:

 

Transfer Price

=

[***]

+

[***]

+

[***]

 

2. CCR will establish (or reset) the Transfer Price annually on January 1. The
new Transfer Price will reflect year over year changes in all cost components.
Any adjustments to the Transfer Price will be communicated to Bottler (by mail
to a Bottler-defined representative) with a minimum of 45 days’ prior notice.

 

3. If the [***] for a calendar year increase compared to the immediately
preceding calendar year at a rate greater than the percent change over such year
in the seasonally adjusted Civilian Employment Cost Index as published by the US
Bureau of Labor Statistics, then upon written request from Bottler, CCR will, to
the extent permitted by law, engage in good faith discussions with Bottler
regarding the reasons for such increase.

 

4. Purchase Price Variances and material usage variances will be reconciled at
year end, except as provided for Trimester Adjustments in Paragraph 5 of this
Exhibit B. “Purchase Price Variance” means any variance between (i) the Transfer
Price established on January 1 (as may be adjusted through Trimester
Adjustments), and (ii) the actual costs incurred by CCR to produce the Products
during the year. CCR will provide Bottler with an interim report on Purchase
Price Variances and material usage variances on a quarterly basis, for
informational purposes only, but the reconciliation will occur within 120 days
following year end. If the actual [***] incurred by CCR during the year and
included in the year-end reconciliation exceed the [***] included in the
Transfer Price established on January 1, then CCR will, to the extent permitted
by law, provide an explanation for such increase in [***] to Bottler once the
year-end reconciliation results are completed.

 

5. Transfer Price may be adjusted by CCR (a “Trimester Adjustment”) during the
year on May 1 and September 1 (each, a “Trimester Adjustment Date”). If CCR’s
costs for any of the components shown in the table below change by more than the
amounts indicated in the table below as of a Trimester Adjustment Date, then a
Trimester Adjustment will be made:

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

B-1



--------------------------------------------------------------------------------

Component

  

May 1

   September 1 [***]    [***]    [***] [***]    [***]    [***] [***]    [***]   
[***]

 

6. If the change in CCR’s costs for a component is within the range specified
above on the applicable Trimester Adjustment Date, then no adjustment will be
made on the date indicated. If the change in CCR’s costs for a component is
outside of the range specified above on the applicable Trimester Adjustment
Date, then the adjustment to the Transfer Price will be made and will reflect
the full value of the variance for the remaining annual volume. No Trimester
Adjustments will be made for any pricing components other than [***]. CCR may,
in its discretion, adjust the cost ranges specified in the table above as
Expanding Participating Bottler volume produced by CCR increases.

 

7. [***].

 

8. [***] will be taken into account in establishing the Transfer Price annually,
subject to annual reconciliation as part of the Purchase Price Variance process
provided for in Paragraph 6 of this Exhibit B.

 

9. The Transfer Price charged to Bottler for each Product under this Agreement
[***].

 

10. Bottler will be entitled to [***].

 

11. CCR will apply a handling fee to less than full pallet orders, as specified
in Exhibit A.

 

12. Bottler will pay CCR a deposit equal to CCR’s standard rate, as stated in
Exhibit A, for shells, pallets, and C02 containers (CCR to maintain ownership of
the C02 containers), which will be refunded to Bottler when returned.

 

13. Third Party Audit Process:

 

  a. Prior to execution of this Agreement, Company engaged                     
[a certified public accounting firm jointly selected by CCR and Expanding
Participating Bottlers], and provided such accounting firm with the elements of
the Transfer Price calculation methodology set forth in Paragraph 1 of this
Exhibit B (including a line item break down of cost components and additional
information as reasonably requested by such accounting firm) for each SKU.

 

  b. Such accounting firm has confirmed to Bottler that the Transfer Price for
each SKU indicated on Exhibit A as of the date of execution of this Agreement
has been established in accordance with the methodology.

 

  c. CCR will engage such accounting firm (or another “Big Four” certified
public accounting firm jointly selected by CCR and Expanding Participating
Bottlers) to certify annually the Transfer Price methodology has been complied
with and that SKU prices have been correctly charged to Bottler. The costs of
such annual certification will be included as a cost of the finished goods being
supplied by CCR to Expanding Participating Bottlers hereunder. CCR will provide
the audit firm with the books, records and access reasonably required by the
audit firm in order to determine if CCR has set pricing for Product SKUs in
accordance with the pricing methodologies set forth Paragraph 1 of this Exhibit
B.

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

B-2



--------------------------------------------------------------------------------

Exhibit C

SKU Primary & Secondary Production Locations / Pallet & Shell Versions

 

Johnson City SKU List   Current Source Point   Current Production Source  
Current Production Source Versioning

MATNR

 

MATDESC

 

Current
Source
Point

 

Current Sourcing
Point Desc

 

Current
Production
Location

 

Current Production
Location Desc

 

PALL_TYP-

Current

Prod

Source

 

PALL_CONFIG -
Current

Prod

Source

 

IMPLIEDEMPTY -

Current

Prod

Source

 

pallet type - Current
Prod Source

100278   12ZCN4X6P COCA-COLA   9191   CONSOLIDATED CCBC ROANOKE   9191  
CONSOLIDATED CCBC ROANOKE   R   104   N/A   3x3 PALLETS 100281   12ZCN4X6P DT
COKE   9191   CONSOLIDATED CCBC ROANOKE   9191   CONSOLIDATED CCBC ROANOKE   R  
104   N/A   3x3 PALLETS 100287   12ZCN4X6P SPRITE   9191   CONSOLIDATED CCBC
ROANOKE   9191   CONSOLIDATED CCBC ROANOKE   R   104   N/A   3x3 PALLETS 100722
  12ZCN24P COCA-COLA   9191   CONSOLIDATED CCBC ROANOKE   9191   CONSOLIDATED
CCBC ROANOKE   R   104   N/A   3x3 PALLETS 100724   12ZCN24P DT COKE   9191  
CONSOLIDATED CCBC ROANOKE   9191   CONSOLIDATED CCBC ROANOKE   R   104   N/A  
3x3 PALLETS 100933   12ZCN20P COCA-COLA   9191   Cleveland TN Production   9191
  Cleveland TN Production   R   96   N/A   3x3 PALLETS 100935   12ZCN20P DT COKE
  9191   Cleveland TN Production   9191   Cleveland TN Production   R   96   N/A
  3x3 PALLETS 100937   12ZCN20P SPRITE   9191   Cleveland TN Production   9191  
Cleveland TN Production   R   96   N/A   3x3 PALLETS 101728   20ZPTX24 PA MTN
BRY BLST   1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING
  0   N/A   0 102579   20ZPTX24 CF DT COKE   9106   Montgomery AL Production  
9106   Montgomery AL Production   R   42   N/A   3x3 PALLETS 102752   20ZPTX24
PA FRT PNCH   1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA  
MISSING   0   N/A   0 103029   20ZPTX24 SPRITE   9193   Cleveland TN Production
2   9191   Cleveland TN Production   R   42   N/A   3x3 PALLETS 103172  
8ZNR4X6P COCA-COLA   9163   Marietta GA Production   9163   Marietta GA
Production   R   54   N/A   3x3 PALLETS 103326   1LPT2X6P EVIAN MNRL WTR  
1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 103369   1LPTX12 EVIAN MNRL WTR   1013065   CONSOLIDATED
CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0
103769   500MLPT4X6P EVIAN MNRL WTR   1013065   College Park GA Production  
1013065   DANONE WATERS OF AMERICA INC   MISSING   0   N/A   0 103895  
2.5GBIBX1 HI-C PNK LMNAD   1013100   Knoxville TN Sales   1013100   ATLANTA
SYRUP PLANT   MISSING   0   N/A   0 104139   2.5GBIBX1 MELLO YELLO   1013100  
Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A   0
104148   2.5GBIBX1 HI-C FRT PNCH   1013100   Knoxville TN Sales   1013100  
ATLANTA SYRUP PLANT   MISSING   0   N/A   0 104235   2.5GBIBX1 BQ RTBEER  
1013100   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A
  0 104239   2.5GBIBX1 PA MTN BLST   1013100   Knoxville TN Sales   1013100  
ATLANTA SYRUP PLANT   MISSING   0   N/A   0 104633   20LBCYLX1 CO2 FU#2   9191  
Cleveland TN Production   9191   Cleveland TN Production   R   16   N/A   3x3
PALLETS 109147   2.5GBIBX1 MM LMNAD   1013100   Knoxville TN Sales   1013100  
ATLANTA SYRUP PLANT   MISSING   0   N/A   0 112260   1LPTX12 DAS   9164  
College Park GA Production   9281   Jacksonville FL Production   R   55   N/A  
3x3 PALLETS 112795   500MLPT4X6P DAS   9106   CONSOLIDATED CCBC ROANOKE   9106  
CONSOLIDATED CCBC ROANOKE   R   56   N/A   PALLETS PLASTIC 37X37 113141  
2.5GBIB X1 MM ORC BST ORG BLND   1013100   COCA-COLA USA   1013100   COCA-COLA
USA   MISSING   0   N/A   0 113143   2.5GBIB X1 MM ORC BST CRNBY   1013100  
COCA-COLA USA   1013100   COCA-COLA USA   MISSING   0   N/A   0 114756  
20ZPTX24 FA ORNG   9106   Montgomery AL Production   9106   Montgomery AL
Production   R   42   N/A   3x3 PALLETS 114929   500MLPT2X12P DAS   9106  
Montgomery AL Production   9106   Montgomery AL Production   R   56   N/A  
PALLETS PLASTIC 37X37 115304   20ZPTX24 MM LMNAD   9193   Cleveland TN
Production 2   9082   Orlando FL Production   R   54   N/A   40X48 PALLETS RED
TIP 115468   2.5GBIBX1 PIBB XTRA   1013100   Knoxville TN Sales   1013100  
ATLANTA SYRUP PLANT   MISSING   0   N/A   0 115583   12ZCN2X12P COCA-COLA FP  
9191   CONSOLIDATED CCBC ROANOKE   9191   CONSOLIDATED CCBC ROANOKE   R   104  
N/A   3x3 PALLETS 115584   12ZCN2X12P DT COKE FP   9191   CONSOLIDATED CCBC
ROANOKE   9191   CONSOLIDATED CCBC ROANOKE   R   104   N/A   3x3 PALLETS 115585
  12ZCN2X12P CF DT COKE FP   9106   CONSOLIDATED CCBC ROANOKE   9106  
CONSOLIDATED CCBC ROANOKE   R   104   N/A   3x3 PALLETS 115586   12ZCN2X12P
SPRITE FP   9191   CONSOLIDATED CCBC ROANOKE   9191   CONSOLIDATED CCBC ROANOKE
  R   104   N/A   3x3 PALLETS 116015   12ZCN24P FA ORNG   9164   Montgomery AL
Production   9164   Montgomery AL Production   R   104   N/A   3x3 PALLETS
116149   12ZCN2X12P BQ RTBEER FP   9106   College Park GA Production   9106  
Montgomery AL Production   R   104   N/A   3x3 PALLETS 116150   12ZCN2X12P MELLO
YELLO FP   9191   CONSOLIDATED CCBC ROANOKE   9191   CONSOLIDATED CCBC ROANOKE  
R   104   N/A   3x3 PALLETS 116151   12ZCN2X12P FA ORNG FP   9106   College Park
GA Production   9106   College Park GA Production   R   104   N/A   3x3 PALLETS
116153   12ZCN2X12P CF COCA-COLA FP   9106   CONSOLIDATED CCBC ROANOKE   9106  
CONSOLIDATED CCBC ROANOKE   R   104   N/A   3x3 PALLETS 116305   12ZCN2X12P CHRY
COKE FP   9106   CONSOLIDATED CCBC CHARLOTTE   9106   CONSOLIDATED CCBC
CHARLOTTE   R   104   N/A   3x3 PALLETS 116306   12ZCN2X12P DT CHRY COKE FP  
9164   College Park GA Production   9164   College Park GA Production   R   104
  N/A   3x3 PALLETS 116307   12ZCN2X12P FRESCA FP   9191   CONSOLIDATED CCBC
CHARLOTTE   9191   CONSOLIDATED CCBC CHARLOTTE   R   104   N/A   3x3 PALLETS
116308   12ZCN2X12P BQ DT RTBEER FP   9106   Montgomery AL Production   9106  
Montgomery AL Production   R   104   N/A   3x3 PALLETS 116309   12ZCN2X12P PIBB
XTRA FP   9164   CONSOLIDATED CCBC ROANOKE   9164   CONSOLIDATED CCBC ROANOKE  
R   104   N/A   3x3 PALLETS 116320   12ZCN2X12P MM LMNAD FP   9191  
CONSOLIDATED CCBC ROANOKE   9191   CONSOLIDATED CCBC ROANOKE   R   104   N/A  
3x3 PALLETS 116366   500MLPT24P DAS   1014435   HOWARD (MILESBURG) WATER PLANT  
1014435   HOWARD (MILESBURG) WATER PLANT   MISSING   0   N/A   0 116456  
12ZCN2X12P MM LT LMNAD FP   9164   College Park GA Production   9164   College
Park GA Production   R   104   N/A   3x3 PALLETS 116460   12ZCN2X12P FA SBRY FP
  9164   Montgomery AL Production   9164   Montgomery AL Production   R   104  
N/A   3x3 PALLETS 116470   12ZCN2X12P FA GRP FP   9164   CONSOLIDATED CCBC
ROANOKE   9164   CONSOLIDATED CCBC ROANOKE   R   104   N/A   3x3 PALLETS 116629
  20ZPTX24 VAN COKE   9164   College Park GA Production   9164   College Park GA
Production   R   42   N/A   3x3 PALLETS 116662   12ZCN2X12P VAN COKE FP   9164  
College Park GA Production   9164   College Park GA Production   R   104   N/A  
3x3 PALLETS 117119   2.5GBIBX1 FA ORNG   1013100   Knoxville TN Sales   1013100
  ATLANTA SYRUP PLANT   MISSING   0   N/A   0 117687   20ZPTX24 PA ORNG  
1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A
  0 117817   2.5GBIB X1 MMAID LT LEMONADE   1013100   COCA-COLA USA   1013100  
COCA-COLA USA   MISSING   0   N/A   0 119311   12ZCN2X12P DT COKE LIM FP   9164
  CONSOLIDATED CCBC CHARLOTTE   9164   CONSOLIDATED CCBC CHARLOTTE   R   104  
N/A   3x3 PALLETS 119451   16ZCNX24 FULL THR   9193   Cleveland TN Production 2
  9191   Cleveland TN Production   R   60   N/A   3x3 PALLETS 119516  
300MLPTX24 DAS   9164   College Park GA Production   8557   Bissonnet TX
Production   R   80   N/A   3x3 PALLETS 119702   450MLPTX24 MM JTG APL J  
1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A
  0 119703   450MLPTX24 MM JTG CRNAPL RB   1013065   CONSOLIDATED CCBC ROANOKE  
1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 119706   450MLPTX24
MM JTG CRN GRP   9164   CONSOLIDATED CCBC ROANOKE   9164   CONSOLIDATED CCBC
ROANOKE   R   72   N/A   3x3 PALLETS 119707   450MLPTX24 MM JTG ORNG J   1014435
  UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0
119791   12ZCN2X12P SPRITE ZRO FP   9106   CONSOLIDATED CCBC ROANOKE   9106  
CONSOLIDATED CCBC ROANOKE   R   104   N/A   3x3 PALLETS 119827   20ZPTX24 DT
COKE   9193   Cleveland TN Production 2   9191   Cleveland TN Production   R  
42   N/A   3x3 PALLETS 121508   12ZCN2X12P DT COKE SPLNDA F   9164  
CONSOLIDATED CCBC CHARLOTTE   9164   CONSOLIDATED CCBC CHARLOTTE   R   104   N/A
  3x3 PALLETS 121750   12ZCN2X12P COCA-COLA ZRO FP   9191   CONSOLIDATED CCBC
ROANOKE   9191   CONSOLIDATED CCBC ROANOKE   R   104   N/A   3x3 PALLETS 122109
  12ZCN2X12P FRESCA PCH FP   9164   College Park GA Production   9164   College
Park GA Production   R   104   N/A   3x3 PALLETS 122151   2.5GBIBX1 COCA-COLA
ZRO   1013100   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0
  N/A   0 122327   12ZCN2X12P FA ORNG ZRO FP   9164   College Park GA Production
  9164   College Park GA Production   R   104   N/A   3x3 PALLETS 122366  
355MLNR24P COCA-COLA MX   9164   College Park GA Production   1188878   MEXICAN
COKE   MISSING   0   N/A   0 123142   2.5GBIB X1 SEAG TONIC   1013100  
COCA-COLA USA   1013100   COCA-COLA USA   MISSING   0   N/A   0 123159  
12ZCN24P COCA-COLA ZRO SC   9191   CONSOLIDATED CCBC ROANOKE   9191  
CONSOLIDATED CCBC ROANOKE   R   104   N/A   3x3 PALLETS 123367   32ZPTX15 PA FRT
PNCH   1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0
  N/A   0 123369   32ZPTX15 PA LMN LIM   1014435   UNITED CHATTANOOGA   1014435
  UNITED CHATTANOOGA   MISSING   0   N/A   0 123371   32ZPTX15 PA MTN BRY BLST  
1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A
  0 123372   32ZPTX15 PA ORNG   1014435   UNITED CHATTANOOGA   1014435   UNITED
CHATTANOOGA   MISSING   0   N/A   0 124359   12ZCN20P COCA-COLA ZRO   9191  
Cleveland TN Production   9191   Cleveland TN Production   R   96   N/A   3x3
PALLETS 124384   12ZCN24P SPRITE SC   9191   CONSOLIDATED CCBC ROANOKE   9191  
CONSOLIDATED CCBC ROANOKE   R   104   N/A   3x3 PALLETS 124580   10ZPTX24 MM JTG
APL J   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   N/A   0 124581   10ZPTX24 MM JTG ORNG J   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 125491   12ZCN2X12P COKE CHRY ZRO FP   9106   Montgomery AL Production  
9106   Montgomery AL Production   R   104   N/A   3x3 PALLETS 125622   20ZPT3X8P
PA GRP   1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING  
0   N/A   0 125623   20ZPT3X8P PA ORNG   1014435   UNITED CHATTANOOGA   1014435
  UNITED CHATTANOOGA   MISSING   0   N/A   0 125624   20ZPT3X8P PA FRT PNCH  
1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A
  0 125625   20ZPT3X8P PA MTN BRY BLST   1014435   UNITED CHATTANOOGA   1014435
  UNITED CHATTANOOGA   MISSING   0   N/A   0

 

Classified - Confidential

 

C-1



--------------------------------------------------------------------------------

Johnson City SKU List   Current Source Point   Current Production Source  
Current Production Source Versioning

MATNR

 

MATDESC

 

Current
Source
Point

 

Current Sourcing
Point Desc

 

Current
Production
Location

 

Current Production
Location Desc

 

PALL_TYP-

Current

Prod

Source

 

PALL_CONFIG -
Current

Prod

Source

 

IMPLIEDEMPTY -

Current

Prod

Source

 

pallet type - Current
Prod Source

126073   32ZPTX15 PA GRP   1014435   UNITED CHATTANOOGA   1014435   UNITED
CHATTANOOGA   MISSING   0   N/A   0 126583   355MLNRX24 SPRITE MX   9164  
College Park GA Production   1188878   MEXICAN COKE   MISSING   0   N/A   0
127105   500MLPT4X6P COCA-COLA ZRO   9193   Cleveland TN Production 2   9191  
Cleveland TN Production   R   56   N/A   3x3 PALLETS 128037   22ZPTX12 NOS ENGY
  9164   College Park GA Production   9084   Tampa FL Production   R   84   N/A
  3x3 PALLETS 128259   16ZCNX24 NOS ENGY   9193   Cleveland TN Production 2  
9191   Cleveland TN Production   R   60   N/A   CHEP PALLETS (BLUE) 128404  
12ZPET X12 V8 VEG JUICE   0   #N/A   0   #N/A   #N/A   #N/A   #N/A   #N/A 128405
  12ZPET X12 V8 SPICY HOT JUICE   0   #N/A   0   #N/A   #N/A   #N/A   #N/A  
#N/A 128407   12ZPET X12 V8 VFSON POM BLBRY JU   0   #N/A   0   #N/A   #N/A  
#N/A   #N/A   #N/A 128408   12ZPET X12 V8 VFSON STWBR BAN JU   0   #N/A   0  
#N/A   #N/A   #N/A   #N/A   #N/A 128409   16ZPET X12 V8 SPLASH BERRY BLEND   0  
#N/A   0   #N/A   #N/A   #N/A   #N/A   #N/A 128410   16ZPET X12 V8 SPLASH STWBRY
KIWI   0   #N/A   0   #N/A   #N/A   #N/A   #N/A   #N/A 128411   16OZPET1X12LS V8
SPLASH TROP BLEND   0   #N/A   0   #N/A   #N/A   #N/A   #N/A   #N/A 128419  
2.5GBIBX1 GP GRNT   1013100   COCA-COLA USA   1013100   COCA-COLA USA   MISSING
  0   N/A   0 129086   20ZPET X24 GLAC VITWTR DEFENSE   9164   College Park GA
Production   9164   College Park GA Production   R   54   N/A   40X48 PALLETS
RED TIP 129088   20ZPTX24 GLAC VW ENGY   1013065   CONSOLIDATED CCBC ROANOKE  
1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 129089   20ZPTX24
GLAC VW ESNTL.   9164   College Park GA Production   1014435   UNITED
CHATTANOOGA   MISSING   0   N/A   0 129090   20ZPTX24 GLAC VW FOCUS   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 129093   20ZPTX24 GLAC VW PWR C   9164   College Park GA Production  
1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 129095   20ZPTX24 GLAC VW
REVIVE   1013065   College Park GA Production   1013065   UNITED CHATTANOOGA  
MISSING   0   N/A   0 129097   20ZPTX24 GLAC VW XXX   9164   College Park GA
Production   1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 129252  
1LPTX12 GLAC SMTWTR   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 129253   1.5LPTX12 GLAC SMTWTR
  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 129254   20ZPTX24 GLAC SMTWTR   9164   CONSOLIDATED CCBC
ROANOKE   9164   CONSOLIDATED CCBC ROANOKE   R   60   N/A   3x3 PALLETS 129257  
32ZPTX15 GLAC VW REVIVE   1013065   College Park GA Production   1013065  
UNITED CHATTANOOGA   MISSING   0   N/A   0 129258   32ZPTX15 GLAC VW PWR C  
1013065   College Park GA Production   1013065   UNITED CHATTANOOGA   MISSING  
0   N/A   0 129274   20ZPET 12P GLAC VITWTR VARIETY PK   9164   College Park GA
Production   9164   College Park GA Production   R   102   N/A   3x3 PALLETS
129294   20ZPTX24 PA SBRY LMNAD   1014435   UNITED CHATTANOOGA   1014435  
UNITED CHATTANOOGA   MISSING   0   N/A   0 129295   32ZPTX15 PA SBRY LMNAD  
1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A
  0 129308   13.5ZPET X12 COCA-COLA   0   #N/A   0   #N/A   #N/A   #N/A   #N/A  
#N/A 130466   32ZPTX15 PA ZRO SBRY   1014435   UNITED CHATTANOOGA   1014435  
UNITED CHATTANOOGA   MISSING   0   N/A   0 130467   32ZPTX15 PA ZRO GRP  
1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A
  0 130468   32ZPTX15 PA ZRO MXD BRY   1014435   UNITED CHATTANOOGA   1014435  
UNITED CHATTANOOGA   MISSING   0   N/A   0 130470   20ZPT3X8P PA ZRO GRP  
1013065   UNITED CHATTANOOGA   1013065   UNITED CHATTANOOGA   MISSING   0   N/A
  0 130471   20ZPT3X8P PA ZRO MXD BRY   1014435   UNITED CHATTANOOGA   1014435  
UNITED CHATTANOOGA   MISSING   0   N/A   0 130493   16ZCNX24 NOS GRP   9193  
Cleveland TN Production 2   9191   Cleveland TN Production   R   60   N/A   3x3
PALLETS 130629   32ZPTX15 GLAC VW XXX   1013065   College Park GA Production  
1013065   UNITED CHATTANOOGA   MISSING   0   N/A   0 132296   700MLPTX24 GLAC
SMTWTR   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   N/A   0 132394   16ZPTX24 DT COKE   9164   College Park
GA Production   9164   College Park GA Production   R   56   N/A   3x3 PALLETS
132398   16ZPTX24 COCA-COLA   9164   College Park GA Production   9164   College
Park GA Production   R   56   N/A   3x3 PALLETS 132399   16ZPTX24 COCA-COLA ZRO
  9164   College Park GA Production   9164   College Park GA Production   R   56
  N/A   3x3 PALLETS 132400   16ZPTX24 SPRITE   9164   College Park GA Production
  9164   College Park GA Production   R   56   N/A   3x3 PALLETS 132528  
2LPTSX8 CF DT COKE   9163   CONSOLIDATED CCBC ROANOKE   9163   CONSOLIDATED CCBC
ROANOKE   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132529   2LPTSX8 CHRY COKE
  9163   Marietta GA Production   9163   Marietta GA Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132530   2LPTSX8 COCA-COLA   9163  
CONSOLIDATED CCBC ROANOKE   9163   CONSOLIDATED CCBC ROANOKE   R   40   SHELLS
2L8 CNTR/BOLT   3x3 PALLETS 132531   2LPTSX8 COCA-COLA ZRO   9163   CONSOLIDATED
CCBC ROANOKE   9163   CONSOLIDATED CCBC ROANOKE   R   40   SHELLS 2L8 CNTR/BOLT
  3x3 PALLETS 132532   2LPTSX8 DT COKE   9163   CONSOLIDATED CCBC ROANOKE   9163
  CONSOLIDATED CCBC ROANOKE   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132539
  2LPTSX8 SPRITE ZRO   9163   CONSOLIDATED CCBC ROANOKE   9163   CONSOLIDATED
CCBC ROANOKE   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132540   2LPTSX8
SPRITE   9163   Marietta GA Production   9163   Marietta GA Production   R   40
  SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132541   2LPTSX8 BQ RTBEER   9163  
Marietta GA Production   9163   Marietta GA Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132542   2LPTSX8 FA GRP   9163   Marietta GA Production
  9163   Marietta GA Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS
132543   2LPTSX8 FA ORNG   9163   Marietta GA Production   9163   Marietta GA
Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132545   2LPTSX8 FRESCA
  9163   Marietta GA Production   9163   Marietta GA Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132546   2LPTSX8 MELLO YELLO   9163  
Marietta GA Production   9163   Marietta GA Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132551   2LPTSX8 MM LMNAD   9163   Marietta GA
Production   9163   Marietta GA Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3
PALLETS 132766   2.5GBIBX1 GP PREM UNSWT T   1013100   Knoxville TN Sales  
1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A   0 132858   16.9ZPTX12 HA
ORGANIC ORNG   9164   College Park GA Production   1422@CCNA   BENDER GROUP  
#N/A   #N/A   #N/A   #N/A 132859   16.9ZPTX12 HA ORGANIC POM B   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 132861   16.9ZPTX12 HT ORGANIC HNY G   1013065   CONSOLIDATED CCBC
ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 133102  
16ZCNX24 MNSTR KHAOS ENGY   1013065   College Park GA Production   1013065  
HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 133108   16ZCN6X4P MNSTR LO CARB
ENG   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE
  MISSING   0   N/A   0 133109   16ZCN6X4P MNSTR ENGY   1013065   CONSOLIDATED
CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0
133129   16ZCNX24 MNSTR ENGY   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 133131   16ZCNX24 MNSTR LO
CARB ENGY   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   N/A   0 133132   16ZCNX24 MNSTR ASSAULT ENGY   9164  
College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0  
N/A   0 133133   16ZCAN X24 MONSTER M 80 ENGY + JUICE   0   #N/A   0   #N/A  
#N/A   #N/A   #N/A   #N/A 133145   24ZCNX12 MEGA MNSTR ENGY   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 133147   24ZCNX12 MEGA MNSTR LO CARB   1013065   CONSOLIDATED CCBC
ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 133153  
16ZCN6X4P MNSTR KHAOS ENGY   1013065   College Park GA Production   1013065  
HANSEN BEVERAGE COMPANY   #N/A   #N/A   #N/A   #N/A 134837   32ZPTX15 PA ZRO
ORNG   1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0
  N/A   0 134838   32ZPTX15 PA ZRO LMN LIM   1014435   UNITED CHATTANOOGA  
1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 134846   355MLNRG 24P FTA
ORANGE MEX   9164   College Park GA Production   1188878   MEXICAN COKE  
MISSING   0   N/A   0 134923   15ZCNX12 JAVA MNSTR IRISH   9164   College Park
GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 134926
  15ZCNX12 JAVA MNSTR MEAN BE   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 134929   15ZCNX12 JAVA MNSTR
LOCA MO   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   N/A   0 135239   1LPT2X6P GLAC SMTWTR   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 135245   7.5ZCN3X8P COCA-COLA   9193   Cleveland TN Production 2   9191
  Cleveland TN Production   R   120   N/A   3x3 PALLETS 135246   7.5ZCN3X8P
COCA-COLA ZRO   9193   Cleveland TN Production 2   9191   Cleveland TN
Production   R   120   N/A   3x3 PALLETS 135247   7.5ZCN3X8P DT COKE   9193  
Cleveland TN Production 2   9191   Cleveland TN Production   R   120   N/A   3x3
PALLETS 135248   7.5ZCN3X8P SPRITE   9193   Cleveland TN Production 2   9191  
Cleveland TN Production   R   120   N/A   3x3 PALLETS 135249   500MLPT4X6P GP
SWT BLK T   9164   College Park GA Production   1014435   UNITED CHATTANOOGA  
MISSING   0   N/A   0 135251   16ZCNX12 FULL THR RED BRY   9193   Cleveland TN
Production 2   9191   Cleveland TN Production   R   108   N/A   3x3 PALLETS
135279   7.5ZCN3X8P FA ORNG   9193   Cleveland TN Production 2   9191  
Cleveland TN Production   R   120   N/A   3x3 PALLETS 135333   18.5ZPTX12 GP SWT
BLK T   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   N/A   0 135334   18.5ZPTX12 GP DT T   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 135335   18.5ZPTX12 GP LMN SWT T   1013065   CONSOLIDATED CCBC ROANOKE  
1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 135336   18.5ZPTX12
GP GRNT   9164   College Park GA Production   1014435   UNITED CHATTANOOGA  
MISSING   0   N/A   0 135337   18.5ZPTX12 GP UNSWT BLK T   9164   College Park
GA Production   1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 135450  
12ZPT3X8P DAS   9193   Cleveland TN Production 2   8042   Sandston VA Production
  R   72   N/A   3x3 PALLETS 135478   10.1ZPTX12 TUM YUM ORNG-ARI   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 135479   10.1ZPTX12 TUM YUM VERY BRY   1013065   CONSOLIDATED CCBC
ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 135481  
10.1ZPTX12 TUM YUM GRNST AP   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 135482   10.1ZPTX12 TUM YUM
SOURSTNL   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   N/A   0

 

Classified - Confidential

 

C-2



--------------------------------------------------------------------------------

Johnson City SKU List   Current Source Point   Current Production Source  
Current Production Source Versioning

MATNR

 

MATDESC

 

Current
Source
Point

 

Current Sourcing
Point Desc

 

Current
Production
Location

 

Current Production
Location Desc

 

PALL_TYP-

Current

Prod

Source

 

PALL_CONFIG -
Current

Prod

Source

 

IMPLIEDEMPTY -

Current

Prod

Source

 

pallet type - Current
Prod Source

135565   16ZCNX24 FULL THR BLU AG   9193   Cleveland TN Production 2   9191  
Cleveland TN Production   R   60   N/A   3x3 PALLETS 135573   32ZPTX15 PA WHT
CHRY   1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0
  N/A   0 135589   10.1ZPTX12 TUM YUM FRTABULS   1013065   CONSOLIDATED CCBC
ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 136106  
20ZPTX24 GLAC VWZ XXX   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 136107   20ZPTX24 GLAC VWZ
SQZD   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE
  MISSING   0   N/A   0 136108   20ZPTX24 GLAC VWZ RISE   1013065   CONSOLIDATED
CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0
136109   20ZPTX24 GLAC VWZ GO GO   1013065   CONSOLIDATED CCBC ROANOKE   1013065
  CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 136494   16ZCNX12 NOS LOADED
CHRY EN   9193   Cleveland TN Production 2   7830   Portland IN Production   R  
160   N/A   40X48 PALLETS RED TIP 136525   16.9ZPTX12 HT ORGANIC HLF T   1013065
  CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0
  N/A   0 136793   16ZCN2X10P MNSTR ENGY   1013065   CONSOLIDATED CCBC ROANOKE  
1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 136794   16ZCN2X10P
MNSTR LO CARB EN   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED
CCBC ROANOKE   MISSING   0   N/A   0 137072   1.25LPTSX12 COCA-COLA   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
SHELLS 1LT 12 POCKET   0 137073   1.25LPTSX12 DT COKE   1013065   CONSOLIDATED
CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   SHELLS 1LT 12
POCKET   0 137074   1.25LPTSX12 COCA-COLA ZRO   1013065   CONSOLIDATED CCBC
ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   SHELLS 1LT 12
POCKET   0 137075   1.25LPTSX12 SPRITE   1013065   CONSOLIDATED CCBC ROANOKE  
1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   SHELLS 1LT 12 POCKET   0
137076   1.25LPTSX12 FA ORNG   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   SHELLS 1LT 12 POCKET   0 137113  
16ZCN6X4P MNSTR ENGY ABS ZR   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 137325   2ZPTX12 WORX ENGY EX
STR   9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY  
MISSING   0   N/A   0 137400   16ZCNX24 MNSTR ENGY ABS ZRO   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 137699   15ZCNX12 JAVA MNSTR VAN LT   1013065   CONSOLIDATED CCBC
ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 137700  
15ZCNX12 JAVA MNSTR KONA BL   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 137763   32ZPTX15 PA ZRO FRT
PNCH   1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0
  N/A   0 137765   20ZPTX24 GLAC VWZ GLOW   9164   College Park GA Production  
1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 137799   20ZPT3X8P PA ZRO
FRT PNCH   1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING
  0   N/A   0 137830   16.9ZPTX12 FUZE SLNDRZ CRNB   1013065   CONSOLIDATED CCBC
ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 137831  
16.9ZPTX12 FUZE SLNDRZ SBRY   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 137832   16.9ZPTX12 FUZE
SLNDRZ BLUB   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   N/A   0 137833   16.9ZPTX12 FUZE SLNDRZ TRPC   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 137834   16.9ZPTX12 FUZE SLNDRZ POM   9164   College Park GA Production
  1014435   COCA-COLA NORTH AMERICA   MISSING   0   N/A   0 137836   16.9ZPTX12
FUZE PCH MNGO   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED
CCBC ROANOKE   MISSING   0   N/A   0 137837   16.9ZPTX12 FUZE BAN COL   1013065
  CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0
  N/A   0 137869   16ZCNX12 NOS CHARGED CTRS   9193   Cleveland TN Production 2
  9191   Cleveland TN Production   R   108   N/A   3x3 PALLETS 137910   16ZPTX24
CHRY COKE   9164   College Park GA Production   9164   College Park GA
Production   R   56   N/A   3x3 PALLETS 138036   15.5ZCNX24 MNSTR REHAB T LM  
9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   R   70  
N/A   3x3 PALLETS 138037   15.5ZCN6X4P MNSTR REHAB T L   9164   College Park GA
Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 138045  
5ZNRX24 MNSTR ENGY M3 SPR C   9164   College Park GA Production   1160923  
HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 138303   20ZPET 12P GLAC VITWTR
ZERO VARIETY PK   9164   College Park GA Production   9164   College Park GA
Production   R   102   N/A   3x3 PALLETS 138319   23ZCNX12 MNSTR REHAB T LMNA  
9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING
  0   N/A   0 138320   24ZCNX12 MNSTR ENGY ABS ZRO   1013065   College Park GA
Production   1013065   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 138563  
15.5ZCNX24 MNSTR REHB GRNT   9164   College Park GA Production   1160923  
HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 138564   15.5ZCNX24 MNSTR REHB
ROJO   9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY  
MISSING   0   N/A   0 138582   15.5ZCN6X4P MNSTR REHB ROJO   9164   College Park
GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 142716
  16.9ZPT4X6P GLAC VW XXX   9164   College Park GA Production   1014435  
WARRENTON THERMAL PLANT TRUESDALE   MISSING   0   N/A   0 142717   16.9ZPT4X6P
GLAC VW PWR C   9164   College Park GA Production   1014435   WARRENTON THERMAL
PLANT TRUESDALE   MISSING   0   N/A   0 142718   16.9ZPT4X6P GLAC VW REVIVE  
9164   College Park GA Production   1014435   WARRENTON THERMAL PLANT TRUESDALE
  MISSING   0   N/A   0 142719   16.9ZPT4X6P GLAC VWZ XXX   9164   College Park
GA Production   1014435   WARRENTON THERMAL PLANT TRUESDALE   MISSING   0   N/A
  0 142720   16.9ZPT4X6P GLAC VWZ SQZD   9164   College Park GA Production  
1014435   WARRENTON THERMAL PLANT TRUESDALE   MISSING   0   N/A   0 142721  
16.9ZPT4X6P GLAC VWZ RISE   9164   College Park GA Production   1014435  
WARRENTON THERMAL PLANT TRUESDALE   MISSING   0   N/A   0 143857   15.5ZCN2X10P
MNSTR REHAB T   9164   College Park GA Production   1160923   HANSEN BEVERAGE
COMPANY   MISSING   0   N/A   0 143893   16.9ZPTX12 HT ORGANIC NOT T   1013065  
College Park GA Production   1013065   BENDER GROUP   MISSING   0   N/A   0
143900   16ZCN2X10P MNSTR ENGY ABS Z   9164   College Park GA Production  
1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 143911   16.9ZNRX12
MNSTR ENGY UBERM   9164   College Park GA Production   1160923   HANSEN BEVERAGE
COMPANY   MISSING   0   N/A   0 143932   18.5ZPTX12 GP LMNAD T   9164  
CONSOLIDATED CCBC ROANOKE   9164   CONSOLIDATED CCBC ROANOKE   R   72   N/A  
3x3 PALLETS 144088   16ZCAN X24 FANTA ORANGE   9193   Cleveland TN Production 2
  9193   #N/A   R   60   N/A   3x3 PALLETS 144089   16ZCNX24 SPRITE   9193  
Cleveland TN Production 2   9191   Cleveland TN Production   R   60   N/A   CHEP
PALLETS (BLUE) 144163   15.5ZCNX24 MNSTR REHB ORNGA   9164   College Park GA
Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 144169  
12ZPT2X12P PA MTN BRY BLST   1014435   UNITED CHATTANOOGA   1014435   UNITED
CHATTANOOGA   MISSING   0   N/A   0 144170   12ZPT2X12P PA FRT PNCH   1014435  
UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 144171
  450MLPTX24 MM SBRY PSN JTG   1014435   College Park GA Production   1014435  
UNITED CHATTANOOGA   MISSING   0   N/A   0 144172   450MLPTX24 MM JTG FRT PNCH  
9164   College Park GA Production   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 144207   1.26LBCSTRX8 PA FRT PNCH   1014435   College Park GA Production
  1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 144208   1.22LBCSTRX8 PA
MTN BRY BLS   1014435   College Park GA Production   1014435   UNITED
CHATTANOOGA   MISSING   0   N/A   0 144651   14ZPTX12 ZICO NTRAL CCNT WT   9164
  College Park GA Production   1178925   ZICO BEVERAGES LLC   MISSING   0   N/A
  0 144652   1LTRAX12 ZICO NTRAL CCNT WT   9164   College Park GA Production  
1178925   ZICO BEVERAGES LLC   MISSING   0   N/A   0 144653   11.2ZTRAX12 ZICO
NTRAL CCNT   9164   College Park GA Production   1178925   ZICO BEVERAGES LLC  
MISSING   0   N/A   0 144659   14ZPTX12 ZICO CHOC   9164   College Park GA
Production   1178925   ZICO BEVERAGES LLC   MISSING   0   N/A   0 144675  
2.5GBIB X1 FUZE TEA RASB (5.50+1)   1013100   COCA-COLA USA   1013100  
COCA-COLA USA   MISSING   0   N/A   0 144828   11.5ZPTX12 CORE PWR CHOC LT  
9164   College Park GA Production   1192376   FAIR OAKS FARMS BRANDS INC  
MISSING   0   N/A   0 144829   11.5ZPTX12 CORE PWR SBRY BA   9164   College Park
GA Production   1192376   FAIR OAKS FARMS BRANDS INC   MISSING   0   N/A   0
144830   11.5ZPTX12 CORE PWR CHOC 26   9164   College Park GA Production  
1192376   FAIR OAKS FARMS BRANDS INC   MISSING   0   N/A   0 144831   11.5ZPTX12
CORE PWR VAN 26G   9164   College Park GA Production   1192376   FAIR OAKS FARMS
BRANDS INC   MISSING   0   N/A   0 144866   20ZPTX24 FUZE ICE T LMN   9164  
College Park GA Production   9082   Orlando FL Production   R   48   N/A   3x3
PALLETS 144868   20ZPTX24 FUZE ICE T SBRY RE   9164   College Park GA Production
  9082   Orlando FL Production   R   48   N/A   3x3 PALLETS 144873   1.9ZPTX6
DAS DRPS SBRY KIWI   9164   College Park GA Production   7822   Indianapolis IN
Production   R   400   N/A   3x3 PALLETS 144874   1.9ZPTX6 DAS DRPS PNK LMNAD  
9164   College Park GA Production   7822   Indianapolis IN Production   R   400
  N/A   3x3 PALLETS 144875   1.9ZPTX6 DAS DRPS PAPL CCNT   9164   College Park
GA Production   7822   Indianapolis IN Production   R   400   N/A   3x3 PALLETS
144876   1.9ZPTX6 DAS DRPS MXD BRY   9164   College Park GA Production   7822  
Indianapolis IN Production   R   400   N/A   3x3 PALLETS 145098   500MLPT4X6P
GLAC SMTWTR   9164   College Park GA Production   1014435   TAMPA, FL PC
SMARTWATER   MISSING   0   0   0 145104   16ZCNX24 MNSTR ENGY DUB BLR   9164  
College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0  
N/A   0 145105   16ZCNX24 MNSTR ZRO ULTRA   9164   College Park GA Production  
1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 145106   15ZCNX12 JAVA
MNSTR KONA CA   9164   College Park GA Production   1160923   HANSEN BEVERAGE
COMPANY   MISSING   0   N/A   0 145126   12ZCNX12 MNSTR ENGY EX STR   9164  
College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0  
N/A   0 145127   12ZCNX12 MNSTR ENGY EX STR   9164   College Park GA Production
  1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 145128   12ZCNX12
MNSTR ENGY EX STR   9164   College Park GA Production   1160923   HANSEN
BEVERAGE COMPANY   MISSING   0   N/A   0 145158   2LPTSX8 FUZE ICE T LMN   9163
  College Park GA Production   9163   Marietta GA Production   R   40   SHELLS
2L8 CNTR/BOLT   3x3 PALLETS 145159   2LPTSX8 FUZE ICE T SBRY RED   1013065  
College Park GA Production   1013065   New Orleans LA Production   #N/A   #N/A  
#N/A   #N/A 145160   12ZCN2X12P FUZE ICE T LMN F   9164   College Park GA
Production   9164   College Park GA Production   R   104   0   3x3 PALLETS
145170   12ZCN2X12P FUZE ICE T SBRY   9164   College Park GA Production   9164  
College Park GA Production   R   104   0   3x3 PALLETS 145171   12ZCN2X12P FUZE
HLF T HLF L   9164   College Park GA Production   9164   College Park GA
Production   R   104   0   3x3 PALLETS 145188   20ZPTX24 GLAC VWZ PWR C   9164  
College Park GA Production   1014435   UNITED CHATTANOOGA   MISSING   0   N/A  
0 145206   20ZPTX24 GLAC VWZ REVIVE   9164   College Park GA Production  
1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 145235   355MLNR4X6P
COCA-COLA MX   9164   College Park GA Production   1188878   MEXICAN COKE  
MISSING   0   N/A   0

 

Classified - Confidential

 

C-3



--------------------------------------------------------------------------------

Johnson City SKU List   Current Source Point   Current Production Source  
Current Production Source Versioning

MATNR

 

MATDESC

 

Current
Source
Point

 

Current Sourcing
Point Desc

 

Current
Production
Location

 

Current Production
Location Desc

 

PALL_TYP-

Current

Prod

Source

 

PALL_CONFIG -
Current

Prod

Source

 

IMPLIEDEMPTY -

Current

Prod

Source

 

pallet type - Current
Prod Source

145277   16ZCNX24 DT COKE   9193   Cleveland TN Production 2   9191   Cleveland
TN Production   R   60   N/A   CHEP PALLETS (BLUE) 145281   16ZCNX24 MNSTR ENGY
DUB MAD   9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY
  MISSING   0   N/A   0 145309   1LTRAX12 ZICO CHOC   9164   College Park GA
Production   1178925   ZICO BEVERAGES LLC   MISSING   0   N/A   0 145388  
16ZCN6X4P MNSTR ZRO ULTRA   9164   College Park GA Production   1160923   HANSEN
BEVERAGE COMPANY   MISSING   0   N/A   0 145482   12ZPT2X12P PA ZRO MXD BRY  
1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A
  0 145491   12ZPT3X8P GLAC VW ESNTL   9164   College Park GA Production  
1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 145493   12ZPT3X8P GLAC VW
XXX   9164   College Park GA Production   1014435   UNITED CHATTANOOGA   MISSING
  0   N/A   0 145496   12ZPT3X8P GLAC VW SQZD   9164   College Park GA
Production   1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 145841  
16ZCN2X10P MNSTR ZRO ULTRA   9164   College Park GA Production   1160923  
HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 145842   8ZCN2X12P MNSTR ZRO
ULTRA F   9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY
  MISSING   0   N/A   0 145909   20ZPTX24 GLAC VW SQZD   9164   College Park GA
Production   1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 145911  
16.9ZPTX12 GLAC FW WTRMLN P   9106   College Park GA Production   9106  
Montgomery AL Production   R   96   N/A   3x3 PALLETS 145913   16.9ZPTX12 GLAC
FW BLK RBRY   9106   College Park GA Production   9106   Montgomery AL
Production   R   96   N/A   3x3 PALLETS 145915   16.9ZPTX12 GLAC FW LMN LIM  
9106   Montgomery AL Production   9106   Montgomery AL Production   R   96   N/A
  3x3 PALLETS 145917   16.9ZPTX12 GLAC FW ORNG MNG   9106   College Park GA
Production   9106   Montgomery AL Production   R   96   N/A   3x3 PALLETS 145919
  16.9ZPTX12 GLAC FW SBRYKIWI   9106   College Park GA Production   9106  
Montgomery AL Production   R   96   N/A   3x3 PALLETS 145929   15.5ZCNX24 MNSTR
REHAB PNK   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   N/A   0 145930   14ZPTX12 ZICO PAPL CCNT WTR   9164  
College Park GA Production   1178925   ZICO BEVERAGES LLC   MISSING   0   N/A  
0 145932   12ZCN4X6P FULL THR   1013065   College Park GA Production   1013065  
CONSOLIDATED CCBC CHARLOTTE   MISSING   0   N/A   0 145962   7.5ZCN2X12P MNSTR
REHAB T L   1013065   College Park GA Production   1013065   HANSEN BEVERAGE
COMPANY   #N/A   #N/A   #N/A   #N/A 145963   8ZCN2X12P MNSTR LO CARB ENG  
1013065   College Park GA Production   1013065   HANSEN BEVERAGE COMPANY   #N/A
  #N/A   #N/A   #N/A 145964   8ZCN2X12P MNSTR ENGY FP   1013065   College Park
GA Production   1013065   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 145965
  8ZCN2X12P MNSTR ENGY ABS ZR   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 145967   32ZPTX15 PA MLN  
1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A
  0 145984   1.9ZPTX6 DAS DRPS CHRY POM   9164   College Park GA Production  
7822   Indianapolis IN Production   R   400   N/A   3x3 PALLETS 145985  
1.9ZPTX6 DAS DRPS GRP   9164   College Park GA Production   7822   Indianapolis
IN Production   R   400   N/A   3x3 PALLETS 145996   12ZCN4X6P NOS ENGY  
1013065   College Park GA Production   1013065   CONSOLIDATED CCBC CHARLOTTE  
MISSING   0   N/A   0 145998   16ZCNX12 NOS ZRO   9193   Cleveland TN Production
2   9191   Cleveland TN Production   R   108   N/A   3x3 PALLETS 146042  
2LPTSX8 SG GALE   9163   Marietta GA Production   9163   Marietta GA Production
  R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 146125   12ZCN2X12P SG GALE FP  
9164   College Park GA Production   9164   College Park GA Production   R   104
  N/A   3x3 PALLETS 146287   3ZPTX6 PA ZRO DRPS MTN BRY   9164   College Park GA
Production   7822   Indianapolis IN Production   R   400   N/A   3x3 PALLETS
146288   3ZPTX6 PA ZRO DRPS FRT PNCH   9164   College Park GA Production   7822
  Indianapolis IN Production   R   400   N/A   3x3 PALLETS 146289   3ZPTX6 PA
ZRO DRPS ORNG   9164   College Park GA Production   7822   Indianapolis IN
Production   R   400   N/A   3x3 PALLETS 146300   16ZCNX24 MNSTR ENGY ULTRA B  
1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 146301   15ZCNX12 MUSCLE MNSTR COF S   9164   College Park
GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 146302
  15ZCNX12 MNSTR MUSCLE CHOC   9164   College Park GA Production   1160923  
HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 146303   15ZCNX12 MNSTR MUSCLE
VAN W   9164   CONSOLIDATED CCBC ROANOKE   9164   CONSOLIDATED CCBC ROANOKE   R
  133   N/A   3x3 PALLETS 146533   12ZCN2X12P COCA-COLA ZRO CF   9191  
Cleveland TN Production   9191   Cleveland TN Production   R   104   N/A   3x3
PALLETS 146536   2LPTSX8 COCA-COLA ZRO CF   9163   Marietta GA Production   9163
  Marietta GA Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 146676  
11.5ZPTX12 CORE PWR BAN 26G   9164   College Park GA Production   1192376   FAIR
OAKS FARMS BRANDS INC   MISSING   0   N/A   0 146717   12ZCAN SLK 4X6P PB DT
COKE PR1   9164   College Park GA Production   9164   College Park GA Production
  R   91   N/A   3x3 PALLETS 146770   16ZCN6X4P MNSTR ENGY ULTRA   9164  
College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0  
N/A   0 146771   16ZCNX24 MNSTR ENGY ULTRA R   9164   College Park GA Production
  1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 146858   16ZCNX24
COCA-COLA CHILL P1   9193   Cleveland TN Production 2   9191   Cleveland TN
Production   R   60   N/A   CHEP PALLETS (BLUE) 146886   15.5ZCN6X4P MNSTR REHAB
PNK   9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY  
MISSING   0   N/A   0 146937   15ZCNX12 MNSTR MUSCLE STBY   9164   College Park
GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 146980
  16ZCAN X24 COCA-COLA ZERO   9193   Cleveland TN Production 2   9193   #N/A   R
  60   N/A   3x3 PALLETS 100283   12ZCN4X6P CF DT COKE   0   #N/A   0   #N/A  
#N/A   #N/A   #N/A   #N/A 100304   12ZCN4X6P FA ORNG   9106   Montgomery AL
Production   9106   Montgomery AL Production   R   104   N/A   3x3 PALLETS
100725   12ZCN24P CF DT COKE   9191   Cleveland TN Production   9191   Cleveland
TN Production   R   104   N/A   3x3 PALLETS 100733   12ZCN24P MELLO YELLO   9191
  Cleveland TN Production   9191   Cleveland TN Production   R   104   N/A   3x3
PALLETS 101998   1LPTX12 SPRITE   9106   Montgomery AL Production   9106  
Montgomery AL Production   R   48   N/A   3x3 PALLETS 102748   20ZPTX24 BQ
RTBEER   9106   Montgomery AL Production   9106   Montgomery AL Production   R  
42   N/A   3x3 PALLETS 102751   20ZPTX24 PA LMN LIM   1014435   UNITED
CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 102759  
20ZPTX24 CHRY COKE   9193   Cleveland TN Production 2   9191   Cleveland TN
Production   R   42   N/A   3x3 PALLETS 102879   10ZNR 4X6P SEAG TONIC   9163  
Marietta GA Production   9163   Marietta GA Production   R   64   N/A   3x3
PALLETS 102881   10ZNR 4X6P SEAG CLUB SODA   9163   Marietta GA Production  
9163   Marietta GA Production   R   64   N/A   3x3 PALLETS 102979   1LPTX12 DT
COKE   9106   Montgomery AL Production   9106   Montgomery AL Production   R  
48   N/A   3x3 PALLETS 103173   8ZNR4X6P DT COKE   9163   Marietta GA Production
  9163   Marietta GA Production   R   54   N/A   3x3 PALLETS 103174   8ZNR4X6P
SPRITE   9163   Marietta GA Production   9163   Marietta GA Production   R   54
  N/A   3x3 PALLETS 103331   1LPTX12 SG CLB SODA   9164   College Park GA
Production   9084   Tampa FL Production   R   55   N/A   3x3 PALLETS 103332  
1LPTX12 SG TONIC   9164   College Park GA Production   9084   Tampa FL
Production   R   55   N/A   3x3 PALLETS 103370   1.5LPTX12 EVIAN MNRL WTR  
1013065   College Park GA Production   1013065   DANONE WATERS OF AMERICA INC  
#N/A   #N/A   #N/A   #N/A 103410   330MLPT4X6P EVIAN MNRL WTR   1013065  
College Park GA Production   1013065   DANONE WATERS OF AMERICA INC   #N/A  
#N/A   #N/A   #N/A 103503   1LPTX12 COCA-COLA   9106   Montgomery AL Production
  9106   Montgomery AL Production   R   48   N/A   3x3 PALLETS 103936   5GBIBX1
COCA-COLA   1013100   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT  
MISSING   0   N/A   0 103938   5GBIBX1 DT COKE   1013100   Knoxville TN Sales  
1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A   0 103944   5GBIBX1 SPRITE  
1013100   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A
  0 104135   2.5GBIB X1 PADE FRUIT PUNCH   1013100   COCA-COLA USA   1013100  
COCA-COLA USA   MISSING   0   N/A   0 113146   2.5GBIB X1 MM ORC BST PINAPPLE  
1013100   COCA-COLA USA   1013100   COCA-COLA USA   MISSING   0   N/A   0 115313
  20ZPTX24 FA GRP   9106   Montgomery AL Production   9106   Montgomery AL
Production   R   42   N/A   3x3 PALLETS 116663   20ZPTX24 PIBB XTRA   9106  
Montgomery AL Production   9106   Montgomery AL Production   R   42   N/A   3x3
PALLETS 117577   12ZCN2X12P TAB FP   9164   CONSOLIDATED CCBC CHARLOTTE   9164  
CONSOLIDATED CCBC CHARLOTTE   R   104   N/A   3x3 PALLETS 119256   12ZCN20P FA
ORNG   9164   College Park GA Production   9164   College Park GA Production   R
  96   N/A   3x3 PALLETS 121039   20ZPTX24 DAS LMN   9164   College Park GA
Production   9082   Orlando FL Production   R   54   N/A   40X48 PALLETS RED TIP
121939   20ZPTX24 DAS SBRY   9164   College Park GA Production   9082   Orlando
FL Production   R   54   N/A   40X48 PALLETS RED TIP 122360   355MLNRG X24
CLASSIC MEX COKE   9164   College Park GA Production   9164   College Park GA
Production   R   60   N/A   CHEP PALLETS (BLUE) 123292   20ZPTX24 PA GRP  
1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A
  0 125492   20ZPTX24 COKE CHRY ZRO   9106   Montgomery AL Production   9106  
Montgomery AL Production   R   42   N/A   3x3 PALLETS 125681   20ZPT3X8P PA LMN
LIM   1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0
  N/A   0 126582   355MLNRG X24 FTA ORANGE MEX   9164   College Park GA
Production   9164   College Park GA Production   R   60   N/A   3x3 PALLETS
128401   12ZCN24P SPRITE ZRO SC   9164   College Park GA Production   9164  
College Park GA Production   R   104   N/A   3x3 PALLETS 132527   2LPTSX8 CF
COCA-COLA   9163   CONSOLIDATED CCBC ROANOKE   9163   CONSOLIDATED CCBC ROANOKE
  R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132544   2LPETS X8 MG FANTA
STRWBRY   9163   Marietta GA Production   9163   Marietta GA Production   R   40
  SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132547   2LPTSX8 PIBB XTRA   9163  
Marietta GA Production   9163   Marietta GA Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132838   2.5GBIBX1 GP SOUTHERN STYLE   1013100  
Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A   0
132862   16.9ZPTX12 HT ORGANIC PCH W   1013065   CONSOLIDATED CCBC ROANOKE  
1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 134166   12ZPT3X8P
SPRITE ZRO   9193   Cleveland TN Production 2   9191   Cleveland TN Production  
R   72   N/A   3x3 PALLETS 134848   20ZPTX24 FA ORNG ZRO   9106   College Park
GA Production   9106   College Park GA Production   R   42   N/A   3x3 PALLETS
135287   7.5ZCN3X8P SPRITE ZRO   9193   Cleveland TN Production 2   9191  
Cleveland TN Production   R   120   N/A   3x3 PALLETS 137863   12ZCN2X12P MELLO
YELLO ZRO   9191   Cleveland TN Production   9191   Cleveland TN Production   R
  104   N/A   3x3 PALLETS 137896   20ZPTX24 MELLO YELLO ZRO   9164   College
Park GA Production   9164   College Park GA Production   R   42   0   3x3
PALLETS

 

Classified - Confidential

 

C-4



--------------------------------------------------------------------------------

Johnson City SKU List   Current Source Point   Current Production Source  
Current Production Source Versioning

MATNR

 

MATDESC

 

Current
Source
Point

 

Current Sourcing
Point Desc

 

Current
Production
Location

 

Current Production
Location Desc

 

PALL_TYP-

Current

Prod

Source

 

PALL_CONFIG -
Current

Prod

Source

 

IMPLIEDEMPTY -

Current

Prod

Source

 

pallet type - Current
Prod Source

144630   1LPTX12 FUZE ICE T LMN   9164   College Park GA Production   9084  
Tampa FL Production   R   55   N/A   3x3 PALLETS 144632   1LPTX12 FUZE HLF T HLF
LMNA   9164   College Park GA Production   9084   Tampa FL Production   R   55  
N/A   3x3 PALLETS 144633   1LPTX12 FUZE BRY PNCH   1013065   College Park GA
Production   1013065   Tampa FL Production   #N/A   #N/A   #N/A   #N/A 144634  
1LPTX12 FUZE SBRY LMNAD   1013065   College Park GA Production   1013065   Tampa
FL Production   #N/A   #N/A   #N/A   #N/A 145161   12ZCN2X12P FUZE ICE T DT LM  
9164   College Park GA Production   9164   College Park GA Production   R   104
  0   3x3 PALLETS 145483   12ZPT2X12P PA ORNG   1014435   UNITED CHATTANOOGA  
1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 145484   12ZPT2X12P PA GRP
  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 145822   2LPTSX8 MM PCH   9163   Marietta GA Production   9163  
Marietta GA Production   #N/A   #N/A   #N/A   #N/A 146045   1LPTX12 SG GALE  
9164   College Park GA Production   9084   Tampa FL Production   R   55   N/A  
3x3 PALLETS 146048   20ZPET X24 SEAG GINGER ALE   9106   Montgomery AL
Production   9106   Montgomery AL Production   R   42   N/A   3x3 PALLETS 146128
  7.5ZCN3X8P SG GALE   9193   Cleveland TN Production 2   9191   Cleveland TN
Production   R   120   N/A   3x3 PALLETS 146336   16ZCNX24 MELLO YELLO   9193  
Cleveland TN Production 2   9191   Cleveland TN Production   R   60   N/A   CHEP
PALLETS (BLUE) 146727   12ZCN4X6P COCA-COLA PB   9191   Cleveland TN Production
  9191   Cleveland TN Production   R   104   N/A   3x3 PALLETS 146728  
12ZCN4X6P DT COKE PB   9164   College Park GA Production   9164   College Park
GA Production   R   104   N/A   3x3 PALLETS 146729   12ZCN4X6P COCA-COLA ZRO PB
  9164   College Park GA Production   9164   College Park GA Production   R  
104   N/A   3x3 PALLETS 146730   12ZCN4X6P SPRITE PB   9191   Cleveland TN
Production   9191   Cleveland TN Production   R   104   N/A   3x3 PALLETS 146731
  12ZCN4X6P FA ORNG PB   9164   College Park GA Production   9164   College Park
GA Production   R   104   N/A   3x3 PALLETS 146960   15.2ZPTX24 MM TRPCL BLND  
1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A
  0 146962   15.2ZPTX24 MM BRY BLND NEC   1014435   UNITED CHATTANOOGA   1014435
  UNITED CHATTANOOGA   MISSING   0   N/A   0 147038   19.2ZCAN X24 SPRITE   9193
  Cleveland TN Production 2   9191   Cleveland TN Production   R   60   N/A  
3x3 PALLETS 147080   19.2ZCNX24 COCA-COLA   9193   Cleveland TN Production 2  
9191   Cleveland TN Production   R   60   N/A   3x3 PALLETS 147198   18.6ZCNX12
MNSTR ENGY IMPOR   9164   College Park GA Production   1160923   HANSEN BEVERAGE
COMPANY   MISSING   0   N/A   0 0   0   0   0   0   0   #N/A   #N/A   #N/A  
#N/A 102079   500MLPTS4X6P COCA-COLA   1013065   CONSOLIDATED CCBC ROANOKE  
1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   SHELLS .5L/355ML/12OZPET   0
102080   500MLPTS4X6P SPRITE   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   SHELLS .5L/355ML/12OZPET   0 102603  
20ZPTSX24 COCA-COLA   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   SHELLS 16/20/24/600ML   0 102656  
20ZPTSX24 MELLO YELLO   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   SHELLS 16/20/24/600ML   0 103408  
500MLPTX24 EVIAN MNRL WTR   1013065   College Park GA Production   1013065  
DANONE WATERS OF AMERICA INC   #N/A   #N/A   #N/A   #N/A 103887   2.5GBIBX1 DT
COKE   1013100   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING  
0   N/A   0 103888   2.5GBIBX1 CHRY COKE   1013100   Knoxville TN Sales  
1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A   0 103889   2.5GBIBX1 SPRITE
  1013100   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0  
N/A   0 104134   2.5GBIBX1 CF DT COKE   1013100   Knoxville TN Sales   1013100  
ATLANTA SYRUP PLANT   MISSING   0   N/A   0 116832   24ZPT4X6P DAS   9164  
College Park GA Production   7921   Eagan MN Production   R   36   N/A   3x3
PALLETS 118838   24Z X1 TUMBLER ER   1013065   GET ENTERPRISES INC   1013065  
GET ENTERPRISES INC   #N/A   #N/A   #N/A   #N/A 119790   20ZPTSX24 SPRITE ZRO  
1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   SHELLS 16/20/24/600ML   0 121146   12ZCN32P COCA-COLA   9164  
College Park GA Production   9164   College Park GA Production   R   80   N/A  
CHEP PALLETS (BLUE) 121147   12ZCN32P DT COKE   9164   College Park GA
Production   9164   College Park GA Production   R   80   N/A   CHEP PALLETS
(BLUE) 121149   12ZCN32P SPRITE   9164   College Park GA Production   9164  
College Park GA Production   R   80   N/A   CHEP PALLETS (BLUE) 121751  
20ZPTSX24 COCA-COLA ZRO   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   SHELLS 16/20/24/600ML   0 137324  
2ZPTX12 WORX ENGY ORIG   9164   College Park GA Production   1160923   HANSEN
BEVERAGE COMPANY   MISSING   0   N/A   0 146622   16ZCN24P NOS ENGY   9193  
Cleveland TN Production 2   9191   Cleveland TN Production   R   60   N/A   CHEP
PALLETS (BLUE) 102081   500MLPTS4X6P DT COKE   1013065   CONSOLIDATED CCBC
ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   SHELLS
.5L/355ML/12OZPET   0 102142   500MLPTS4X6P CF DT COKE   1013065   CONSOLIDATED
CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   SHELLS
.5L/355ML/12OZPET   0 104153   2.5GBIBX1 HI-C ORNG   1013100   Knoxville TN
Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A   0 113098  
500MLPTS4X6P DAS   1013065   CONSOLIDATED CCBC CHARLOTTE   1013065  
CONSOLIDATED CCBC CHARLOTTE   MISSING   0   SHELLS .5L/355ML/12OZPET   0 114025
  12ZCN20P MELLO YELLO   9191   Cleveland TN Production   9191   Cleveland TN
Production   R   96   N/A   3x3 PALLETS 114049   12ZCN4X6P VRTY PK CARB   NSA  
NO SOURCING AVAILABLE   NSA   NO SOURCING AVAILABLE   #N/A   #N/A   #N/A   #N/A
112309   20ZPTSX24 DAS   1013065   CONSOLIDATED CCBC CHARLOTTE   1013065  
CONSOLIDATED CCBC CHARLOTTE   MISSING   0   SHELLS 16/20/24/600ML   0 116485  
8ZNR24P COCA-COLA CLB   9163   Marietta GA Production   9163   Marietta GA
Production   R   54   N/A   3x3 PALLETS 120443   500MLPTS4X6P SPRITE ZRO  
1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   SHELLS .5L/355ML/12OZPET   0 125596   12ZPTS3X8P COCA-COLA  
1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   SHELLS .5L/355ML/12OZPET   0 125598   12ZPTS3X8P DT COKE   1013065
  CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0
  SHELLS .5L/355ML/12OZPET   0 126534   12ZPTS3X8P SPRITE   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
SHELLS .5L/355ML/12OZPET   0 126813   12ZCN32P COCA-COLA ZRO   9164   College
Park GA Production   9164   College Park GA Production   R   80   N/A   CHEP
PALLETS (BLUE) 118841   24Z X1 TUMBLER CR   1013065   GET ENTERPRISES INC  
1013065   GET ENTERPRISES INC   #N/A   #N/A   #N/A   #N/A 126528   12ZPTS3X8P CF
DT COKE   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   SHELLS .5L/355ML/12OZPET   0 125602   12ZPTS3X8P
COCA-COLA ZRO   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED
CCBC ROANOKE   MISSING   0   SHELLS .5L/355ML/12OZPET   0 133259   12ZPT24P
COCA-COLA   9193   Cleveland TN Production 2   9191   Cleveland TN Production  
R   60   N/A   3x3 PALLETS 134212   2LPTSX8 COKE CHRY ZRO   9163   Marietta GA
Production   9163   Marietta GA Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3
PALLETS 134386   500MLPT32P DAS   1014435   HOWARD (MILESBURG) WATER PLANT  
1014435   HOWARD (MILESBURG) WATER PLANT   MISSING   0   N/A   0 134979  
2LPT2X4P DT COKE   9193   Cleveland TN Production 2   9191   Cleveland TN
Production   R   40   N/A   CHEP PALLETS (BLUE) 135250   500MLPT4X6P GP DT T  
9164   College Park GA Production   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 134978   2LPT2X4P COCA-COLA   9193   Cleveland TN Production 2   9191  
Cleveland TN Production   R   40   N/A   CHEP PALLETS (BLUE) 129096   20ZPTX24
GLAC VW VITAL-T   7660   New Orleans LA Production   NSA   NO SOURCING AVAILABLE
  #N/A   #N/A   #N/A   #N/A 136105   2LPT2X4P SPRITE   9193   Cleveland TN
Production 2   9191   Cleveland TN Production   R   40   N/A   CHEP PALLETS
(BLUE) 144864   500MLPT4X6P MELLO YELLO   9193   Cleveland TN Production 2  
9191   Cleveland TN Production   R   56   N/A   3x3 PALLETS 138204   500MLPT24P
DAS MP   9164   College Park GA Production   9281   Jacksonville FL Production  
R   60   N/A   CHEP PALLETS (BLUE) 146295   23ZCNX12 PEACE T CADDY SHAC   9164  
College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0  
N/A   0 146772   15ZCN6X4P MNSTR MUSCLE CHOC   9164   College Park GA Production
  1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 146773   15ZCN6X4P
MNSTR MUSCLE VAN   9164   College Park GA Production   1160923   HANSEN BEVERAGE
COMPANY   MISSING   0   N/A   0 147003   3ZPTX6 GLAC VW ZRO DRPS RIS   9164  
College Park GA Production   7822   Indianapolis IN Production   R   400   N/A  
3x3 PALLETS 146294   23ZCNX12 PEACE T SWT LMN T   9164   College Park GA
Production   1160923   HANSEN BEVERAGE COMPANY   R   102   N/A   3x3 PALLETS
146297   23ZCNX12 PEACE T RAZZLEBRY   9164   College Park GA Production  
1160923   HANSEN BEVERAGE COMPANY   R   102   N/A   3x3 PALLETS 146296  
23ZCNX12 PEACE T GRNT   9164   College Park GA Production   1160923   HANSEN
BEVERAGE COMPANY   MISSING   0   N/A   0 146817   64ZPTX8 GP SWT BLK T   9164  
College Park GA Production   1014435   NORTHAMPTON THERMAL PLANT   #N/A   #N/A  
#N/A   #N/A 146871   16ZCNX12 NOS CHARGED CTRS Z   9193   Cleveland TN
Production 2   9191   Cleveland TN Production   R   108   N/A   3x3 PALLETS
147004   3ZPTX6 GLAC VW ZRO DRPS SQZ   9164   College Park GA Production   7822
  Indianapolis IN Production   R   400   N/A   3x3 PALLETS 147099   12ZCN2X12P
DAS SPKLG LIM FP   9164   College Park GA Production   9164   College Park GA
Production   R   104   N/A   3x3 PALLETS 147101   12ZCN2X12P DAS SPKLG BRY FP  
9164   College Park GA Production   9164   College Park GA Production   R   104
  N/A   3x3 PALLETS 147103   12ZCN2X12P DAS SPKLG LMN FP   9164   College Park
GA Production   9164   College Park GA Production   R   104   N/A   3x3 PALLETS
147161   19.2ZCNX24 SPRITE 6 MIX   9193   Cleveland TN Production 2   9191  
Cleveland TN Production   R   60   N/A   CHEP PALLETS (BLUE) 147186   20ZPTX24
GLAC VWZ FOCUS   9164   College Park GA Production   1014435   UNITED
CHATTANOOGA   R   54   N/A   3x3 PALLETS 147201   32ZPTX15 PA TRPCL MNGO  
1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A
  0 147293   23ZCNX12 PEACE T GA PCH   9164   College Park GA Production  
1160923   HANSEN BEVERAGE COMPANY   R   102   N/A   3x3 PALLETS 147294  
23ZCNX12 PEACE T TX STYL SW   9164   College Park GA Production   1160923  
HANSEN BEVERAGE COMPANY   R   102   N/A   3x3 PALLETS 147310   16ZCN6X4P MNSTR
ENGY ULTRA   9164   College Park GA Production   1160923   HANSEN BEVERAGE
COMPANY   #N/A   #N/A   #N/A   #N/A 147313   11.5ZCNX12 GLAC VW ENGY SBR   9164
  College Park GA Production   1014435   AZPACK Canning Company   R   182   N/A
  3x3 PALLETS 147322   24ZCNX12 MNSTR ZRO ULTRA   9164   College Park GA
Production   1160923   HANSEN BEVERAGE COMPANY   R   102   N/A   3x3 PALLETS
146797   15ZCN6X4P MNSTR MUSCLE PNT   9164   College Park GA Production  
1160923   HANSEN BEVERAGE COMPANY   R   70   N/A   3x3 PALLETS 147002   3ZPTX6
GLAC VW ZRO DRPS XXX   9164   College Park GA Production   7822   Indianapolis
IN Production   R   400   N/A   3x3 PALLETS 147005   3ZPTX6 GLAC VW ZRO DRPS REV
  9164   College Park GA Production   7822   Indianapolis IN Production   R  
400   N/A   3x3 PALLETS 147097   1.9ZPTX6 MM DRP FRT PNCH   9164   College Park
GA Production   1425@CCNA   CELMARK INTERNATIONAL   R   400   N/A   3x3 PALLETS

 

Classified - Confidential

 

C-5



--------------------------------------------------------------------------------

Johnson City SKU List   Current Source Point   Current Production Source  
Current Production Source Versioning

MATNR

 

MATDESC

 

Current
Source
Point

 

Current Sourcing
Point Desc

 

Current
Production
Location

 

Current Production
Location Desc

 

PALL_TYP-

Current

Prod

Source

 

PALL_CONFIG -
Current

Prod

Source

 

IMPLIEDEMPTY -

Current

Prod

Source

 

pallet type - Current
Prod Source

147098   1.9ZPTX6 MM DRPS MNGO TRPCL   9164   College Park GA Production  
1425@CCNA   CELMARK INTERNATIONAL   R   400   N/A   3x3 PALLETS 147105  
12ZCN2X12P DAS SPKLG APL FP   9164   College Park GA Production   9164   College
Park GA Production   R   104   N/A   3x3 PALLETS 147157   20ZPTX24 SPRITE 6 MIX
  9164   College Park GA Production   9164   College Park GA Production   R   42
  0   3x3 PALLETS 147291   23ZCNX12 PEACE T PNK LMNAD   9164   College Park GA
Production   1160923   HANSEN BEVERAGE COMPANY   R   102   N/A   3x3 PALLETS
147292   23ZCNX12 PEACE T SNO BRY   9164   College Park GA Production   1160923
  HANSEN BEVERAGE COMPANY   R   102   N/A   3x3 PALLETS 147315   11.5ZCNX12 GLAC
VW ENGY BRY   9164   College Park GA Production   1014435   AZPACK Canning
Company   R   182   N/A   3x3 PALLETS 147317   11.5ZCNX12 GLAC VW ENGY ORN  
9164   College Park GA Production   1014435   AZPACK Canning Company   R   182  
N/A   3x3 PALLETS 147096   1.9ZPTX6 MM DRPS RBRY LMNAD   9164   College Park GA
Production   1425@CCNA   CELMARK INTERNATIONAL   R   400   N/A   3x3 PALLETS
147246   16ZCNBLKX12 NOS CHARGED CTR   9193   Cleveland TN Production 2   9191  
Cleveland TN Production   R   108   N/A   CHEP PALLETS (BLUE) 147469   355 ML
MEXICAN CLASSIC FIFA   9164   College Park GA Production   1188878   MEXICAN
COKE   #N/A   #N/A   #N/A   #N/A 147095   1.9ZPTX6 MM DRPS LMNAD   9164  
College Park GA Production   1425@CCNA   CELMARK INTERNATIONAL   R   400   N/A  
3x3 PALLETS 147213   64ZPTX8 GP UNSWT BLK T   9164   College Park GA Production
  1014435   NORTHAMPTON THERMAL PLANT   #N/A   #N/A   #N/A   #N/A 147472  
22ZPTX12 NOS CHRGD CTRS   9164   College Park GA Production   9084   Tampa FL
Production   #N/A   #N/A   #N/A   #N/A 133031   16.9ZPET X12 HNST ADE ORGANIC
SUPRFRT PU   9164   College Park GA Production   9164   College Park GA
Production   R   108   N/A   3x3 PALLETS 135823   12ZPET X12 V8 VFSON CRANBRY
BLKBRY   0   #N/A   0   #N/A   #N/A   #N/A   #N/A   #N/A 144679   2.5GBIBX1 GP
RBRY T   1013100   COCA-COLA USA   1013100   COCA-COLA USA   MISSING   0   N/A  
0 146628   19.2ZCAN X24 COCA-COLA CHERRY ZERO   9191   Cleveland TN Production  
9191   Cleveland TN Production   R   60   N/A   CHEP PALLETS (BLUE) 146206  
2.5GBIB X1 SEAG GINGER ALE   1013100   COCA-COLA USA   1013100   COCA-COLA USA  
MISSING   0   N/A   0 100237   SHELLS 16/20/24/600ML   0   #N/A   0   #N/A  
#N/A   #N/A   #N/A   #N/A 100238   SHELLS .5L/355ML/12OZPET   0   #N/A   0  
#N/A   #N/A   #N/A   #N/A   #N/A 100239   SHELLS 1LT 12 POCKET   0   #N/A   0  
#N/A   #N/A   #N/A   #N/A   #N/A 100252   CO2 CYL 20LB#2 EMPTY   9191  
Cleveland TN Production   9191   Cleveland TN Production   #N/A   #N/A   #N/A  
#N/A 100267   PALLETS REG.   0   #N/A   0   #N/A   #N/A   #N/A   #N/A   #N/A
100272   40X48 PALLETS RED TIP   0   #N/A   0   #N/A   #N/A   #N/A   #N/A   #N/A
103175   8ZNR 4X6P CLASSIC PR1   9163   Marietta GA Production   9163   Marietta
GA Production   R   54   N/A   3x3 PALLETS 104136   2.5GBIB X1 PADE LEMON LIME  
1013100   COCA-COLA USA   1013100   COCA-COLA USA   MISSING   0   N/A   0 113142
  2.5GBIB X1 MM ORC BST APPLE   1013100   COCA-COLA USA   1013100   COCA-COLA
USA   MISSING   0   N/A   0 114390   CHEP PALLETS (BLUE)   0   #N/A   0   #N/A  
#N/A   #N/A   #N/A   #N/A 118381   40X48 PALLETS REG   0   #N/A   0   #N/A  
#N/A   #N/A   #N/A   #N/A 118840   32Z X1 TUMBLER ER   1013065   #N/A   1013065
  #N/A   #N/A   #N/A   #N/A   #N/A 129080   RECYCLE TOTE EMPTY   9191  
Cleveland TN Production   9191   Cleveland TN Production   #N/A   #N/A   #N/A  
#N/A 132550   SHELLS 2L8 CNTR/BOLT   0   #N/A   0   #N/A   #N/A   #N/A   #N/A  
#N/A 132612   2LPTSX8 MM PNK LMNAD   9163   Marietta GA Production   9163  
Marietta GA Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 133260  
12ZPET 24P DT COKE   9193   Cleveland TN Production 2   9193   #N/A   R   60  
N/A   3x3 PALLETS 137639   12ZCAN SLK 4X6P PB DT COKE   9164   College Park GA
Production   9164   College Park GA Production   R   91   N/A   3x3 PALLETS
143874   500MLPETC 4X6P CLASSIC P1   9193   Cleveland TN Production 2   9193  
#N/A   R   56   N/A   3x3 PALLETS 146574   12ZCAN 35P COKE CLASSIC   9164  
College Park GA Production   9164   College Park GA Production   R   70   N/A  
CHEP PALLETS (BLUE) 146575   12ZCAN 35P DT COKE   9164   College Park GA
Production   9164   College Park GA Production   R   70   N/A   CHEP PALLETS
(BLUE) 146576   12ZCAN 35P SPRITE   9164   College Park GA Production   9164  
College Park GA Production   R   70   N/A   CHEP PALLETS (BLUE) 146654  
19.2ZCAN 2X12P COCA-COLA ZERO   9191   Cleveland TN Production   9191  
Cleveland TN Production   R   54   N/A   CHEP PALLETS (BLUE) 147257   12ZCN12P
COCA-COLA HOME DEPOT BACK PACK   9164   College Park GA Production   9164  
College Park GA Production   R   36   N/A   3x3 PALLETS 146156   10.1ZPET 1X15P
TUM YUM VARIETY PK   1013065   #N/A   1013065   #N/A   #N/A   #N/A   #N/A   #N/A
404356   PALLETS PLASTIC 37X37   0   #N/A   0   #N/A   #N/A   #N/A   #N/A   #N/A

 

Classified - Confidential

 

C-6



--------------------------------------------------------------------------------

Morristown SKU List   Current Source Point   Current Production Source   Current
Production Source Versioning

MATNR

 

MATDESC

 

Current
Source
Point

 

Current Sourcing
Point Desc

 

Current
Production
Location

 

Current Production
Location Desc

 

PALL_TYP-

Current

Prod

Source

 

PALL_CONFIG -

Current

Prod

Source

 

IMPLIEDEMPTY -

Current

Prod

Source

 

pallet type - Current

Prod Source

100278  

12ZCN4X6P COCA-COLA

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 100281  

12ZCN4X6P DT COKE

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 100287  

12ZCN4X6P SPRITE

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 100722  

12ZCN24P COCA-COLA

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 100724  

12ZCN24P DT COKE

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 100933  

12ZCN20P COCA-COLA

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   96   N/A
  3x3 PALLETS 100935  

12ZCN20P DT COKE

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   96   N/A
  3x3 PALLETS 100937  

12ZCN20P SPRITE

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   96   N/A
  3x3 PALLETS 101728  

20ZPTX24 PA MTN BRY BLST

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 102279  

500MLPT4X6P COCA-COLA

  9193   Cleveland TN Production 2   9193   Cleveland TN Production   R   56  
N/A   3x3 PALLETS 102280  

500MLPT4X6P DT COKE

  9193   Cleveland TN Production 2   9193   Cleveland TN Production   R   56  
N/A   3x3 PALLETS 102281  

500MLPT4X6P SPRITE

  9193   Cleveland TN Production 2   9193   Cleveland TN Production   R   56  
N/A   3x3 PALLETS 102579  

20ZPTX24 CF DT COKE

  9106   Montgomery AL Production   9106   Montgomery AL Production   R   42  
N/A   3x3 PALLETS 102752  

20ZPTX24 PA FRT PNCH

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 102782  

20ZPTX24 MELLO YELLO

  9193   Cleveland TN Production 2   9193   Cleveland TN Production   R   42  
N/A   3x3 PALLETS 103029  

20ZPTX24 SPRITE

  9193   Cleveland TN Production 2   9191   Cleveland TN Production   R   42  
N/A   3x3 PALLETS 103172  

8ZNR4X6P COCA-COLA

  9163   Marietta GA Production   9163   Marietta GA Production   R   54   N/A  
3x3 PALLETS 103326  

1LPT2X6P EVIAN MNRL WTR

  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 103369  

1LPTX12 EVIAN MNRL WTR

  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 103769  

500MLPT4X6P EVIAN MNRL WTR

  1013065   College Park GA Production   1013065   DANONE WATERS OF AMERICA INC
  MISSING   0   N/A   0 103895  

2.5GBIBX1 HI-C PNK LMNAD

  1013100   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0  
N/A   0 103996  

5GBIBX1 DR PEP

  9163   Marietta GA Production   9163   Marietta GA Production   R   40   N/A  
3x3 PALLETS 104139  

2.5GBIBX1 MELLO YELLO

  1013100   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0  
N/A   0 104148  

2.5GBIBX1 HI-C FRT PNCH

  1013100   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0  
N/A   0 104235  

2.5GBIBX1 BQ RTBEER

  1013100   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0  
N/A   0 104239  

2.5GBIBX1 PA MTN BLST

  1013100   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0  
N/A   0 104633  

20LBCYLX1 CO2 FU#2

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   16   N/A
  3x3 PALLETS 109147  

2.5GBIBX1 MM LMNAD

  1013100   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0  
N/A   0 112259  

20ZPTX24 DAS

  9106   Montgomery AL Production   9106   Montgomery AL Production   R   54  
N/A   40X48 PALLETS RED TIP 112260  

1LPTX12 DAS

  9164   College Park GA Production   9281   Jacksonville FL Production   R   55
  N/A   3x3 PALLETS 112795  

500MLPT4X6P DAS

  9106   Montgomery AL Production   9106   Montgomery AL Production   R   56  
N/A   PALLETS PLASTIC 37X37 114756  

20ZPTX24 FA ORNG

  9106   Montgomery AL Production   9106   Montgomery AL Production   R   42  
N/A   3x3 PALLETS 114929  

500MLPT2X12P DAS

  9106   Montgomery AL Production   9106   Montgomery AL Production   R   56  
N/A   PALLETS PLASTIC 37X37 115304  

20ZPTX24 MM LMNAD

  9193   Cleveland TN Production 2   9082   Orlando FL Production   R   54   N/A
  40X48 PALLETS RED TIP 115468  

2.5GBIBX1 PIBB XTRA

  1013100   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0  
N/A   0 115583  

12ZCN2X12P COCA-COLA FP

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 115584  

12ZCN2X12P DT COKE FP

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 115585  

12ZCN2X12P CF DT COKE FP

  9106   Montgomery AL Production   9106   Montgomery AL Production   R   104  
N/A   3x3 PALLETS 115586  

12ZCN2X12P SPRITE FP

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 116015  

12ZCN24P FA ORNG

  9164   Montgomery AL Production   9164   Montgomery AL Production   R   104  
N/A   3x3 PALLETS 116149  

12ZCN2X12P BQ RTBEER FP

  9106   Montgomery AL Production   9106   Montgomery AL Production   R   104  
N/A   3x3 PALLETS 116150  

12ZCN2X12P MELLO YELLO FP

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 116151  

12ZCN2X12P FA ORNG FP

  9106   Montgomery AL Production   9106   Montgomery AL Production   R   104  
N/A   3x3 PALLETS 116153  

12ZCN2X12P CF COCA-COLA FP

  9106   Montgomery AL Production   9106   Montgomery AL Production   R   104  
N/A   3x3 PALLETS 116305  

12ZCN2X12P CHRY COKE FP

  9106   Montgomery AL Production   9106   Montgomery AL Production   R   104  
N/A   3x3 PALLETS 116306  

12ZCN2X12P DT CHRY COKE FP

  9164   College Park GA Production   9164   College Park GA Production   R  
104   N/A   3x3 PALLETS 116307  

12ZCN2X12P FRESCA FP

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 116308  

12ZCN2X12P BQ DT RTBEER FP

  9106   Montgomery AL Production   9106   Montgomery AL Production   R   104  
N/A   3x3 PALLETS 116309  

12ZCN2X12P PIBB XTRA FP

  9164   College Park GA Production   9164   College Park GA Production   R  
104   N/A   3x3 PALLETS 116320  

12ZCN2X12P MM LMNAD FP

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 116366  

500MLPT24P DAS

  1014435   HOWARD (MILESBURG) WATER PLANT   1014435   HOWARD (MILESBURG) WATER
PLANT   MISSING   0   N/A   0 116456  

12ZCN2X12P MM LT LMNAD FP

  9164   College Park GA Production   9164   College Park GA Production   R  
104   N/A   3x3 PALLETS 116460  

12ZCN2X12P FA SBRY FP

  9164   Montgomery AL Production   9164   Montgomery AL Production   R   104  
N/A   3x3 PALLETS 116470  

12ZCN2X12P FA GRP FP

  9164   College Park GA Production   9164   College Park GA Production   R  
104   N/A   3x3 PALLETS 116472  

12ZCN2X12P MM PNK LMNAD FP

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 116533  

20ZPTX24 MM PNK LMNAD

  9193   Cleveland TN Production 2   9193   Orlando FL Production   R   54   N/A
  3x3 PALLETS 116629  

20ZPTX24 VAN COKE

  9164   College Park GA Production   9164   College Park GA Production   R   42
  N/A   3x3 PALLETS 116662  

12ZCN2X12P VAN COKE FP

  9164   College Park GA Production   9164   College Park GA Production   R  
104   N/A   3x3 PALLETS 117119  

2.5GBIBX1 FA ORNG

  1013100   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0  
N/A   0 117603  

12ZCN2X12P DR PEP FP

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 117604  

12ZCN2X12P DT DR PEP FP

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 117606  

12ZCN2X12P CF DT DR PEP FP

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 117634  

12ZCN4X6P DR PEP

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 117687  

20ZPTX24 PA ORNG

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 117783  

12ZCN20P DR PEP

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   96   N/A
  3x3 PALLETS 117794  

12ZCN20P DT DR PEP

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   96   N/A
  3x3 PALLETS 117817  

2.5GBIBX1 MM LT LMNAD

  2651   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A
  0 119311  

12ZCN2X12P DT COKE LIM FP

  9164   College Park GA Production   9164   College Park GA Production   R  
104   N/A   3x3 PALLETS 119451  

16ZCNX24 FULL THR

  9193   Cleveland TN Production 2   9191   Cleveland TN Production   R   60  
N/A   3x3 PALLETS 119516  

300MLPTX24 DAS

  9164   College Park GA Production   8557   Bissonnet TX Production   R   80  
N/A   3x3 PALLETS 119702  

450MLPTX24 MM JTG APL J

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 119703  

450MLPTX24 MM JTG CRNAPL RB

  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 119706  

450MLPTX24 MM JTG CRN GRP

  9164   College Park GA Production   9164   UNITED CHATTANOOGA   R   72   N/A  
3x3 PALLETS 119707  

450MLPTX24 MM JTG ORNG J

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 119791  

12ZCN2X12P SPRITE ZRO FP

  9106   Montgomery AL Production   9106   Montgomery AL Production   R   104  
N/A   3x3 PALLETS 119826  

20ZPTX24 COCA-COLA

  9193   Cleveland TN Production 2   9193   Cleveland TN Production   R   42  
N/A   3x3 PALLETS 119827  

20ZPTX24 DT COKE

  9193   Cleveland TN Production 2   9191   Cleveland TN Production   R   42  
N/A   3x3 PALLETS 121508  

12ZCN2X12P DT COKE SPLNDA F

  9164   College Park GA Production   9164   College Park GA Production   R  
104   N/A   3x3 PALLETS 121750  

12ZCN2X12P COCA-COLA ZRO FP

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 122151  

2.5GBIBX1 COCA-COLA ZRO

  1013100   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0  
N/A   0 122327  

12ZCN2X12P FA ORNG ZRO FP

  9164   College Park GA Production   9164   College Park GA Production   R  
104   N/A   3x3 PALLETS 122366  

355MLNR24P COCA-COLA MX

  9164   College Park GA Production   1188878   MEXICAN COKE   MISSING   0   N/A
  0 123159  

12ZCN24P COCA-COLA ZRO SC

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 123367  

32ZPTX15 PA FRT PNCH

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 123369  

32ZPTX15 PA LMN LIM

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 123371  

32ZPTX15 PA MTN BRY BLST

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 123372  

32ZPTX15 PA ORNG

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 123704  

12ZCN24P DR PEP SC

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 123809  

12ZCN24P DT DR PEP SC

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 124359  

12ZCN20P COCA-COLA ZRO

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   96   N/A
  3x3 PALLETS 124384  

12ZCN24P SPRITE SC

  9191   Cleveland TN Production   9191   Cleveland TN Production   R   104  
N/A   3x3 PALLETS 124580  

10ZPTX24 MM JTG APL J

  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 124581  

10ZPTX24 MM JTG ORNG J

  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 125491  

12ZCN2X12P COKE CHRY ZRO FP

  9106   Montgomery AL Production   9106   Montgomery AL Production   R   104  
N/A   3x3 PALLETS 125622  

20ZPT3X8P PA GRP

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 125623  

20ZPT3X8P PA ORNG

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 125624  

20ZPT3X8P PA FRT PNCH

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 125625  

20ZPT3X8P PA MTN BRY BLST

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 126073  

32ZPTX15 PA GRP

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 126583  

355MLNRX24 SPRITE MX

  9164   College Park GA Production   1188878   MEXICAN COKE   MISSING   0   N/A
  0 127105  

500MLPT4X6P COCA-COLA ZRO

  9193   Cleveland TN Production 2   9191   Cleveland TN Production   R   56  
N/A   3x3 PALLETS 128037  

22ZPTX12 NOS ENGY

  9164   College Park GA Production   9084   Tampa FL Production   R   84   N/A
  3x3 PALLETS 128259  

16ZCNX24 NOS ENGY

  9193   Cleveland TN Production 2   9191   Cleveland TN Production   R   60  
N/A   CHEP PALLETS (BLUE) 128404  

12ZPET X12 V8 VEG JUICE

  0   #N/A   0   #N/A   #N/A   #N/A   #N/A   P 128405  

12ZPET X12 V8 SPICY HOT JUICE

  0   #N/A   0   #N/A   #N/A   #N/A   #N/A   P 128407  

12ZPET X12 V8 VFSON POM BLBRY JU

  0   #N/A   0   #N/A   #N/A   #N/A   #N/A   P 128408  

12ZPET X12 V8 VFSON STWBR BAN JU

  0   #N/A   0   #N/A   #N/A   #N/A   #N/A   P 128409  

16ZPET X12 V8 SPLASH BERRY BLEND

  0   #N/A   0   #N/A   #N/A   #N/A   #N/A   P 128410  

16ZPET X12 V8 SPLASH STWBRY KIWI

  0   #N/A   0   #N/A   #N/A   #N/A   #N/A   P 128411  

16OZPET1X12LS V8 SPLASH TROP BLEND

  0   #N/A   0   #N/A   #N/A   #N/A   #N/A   P 128419  

2.5GBIBX1 GP GRNT

  2651   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A
  0 129086  

20ZPTX24 GLAC VW DEFENSE

  9164   College Park GA Production   9164   COCA-COLA NORTH AMERICA   R   54  
N/A   40X48 PALLETS RED TIP 129088  

20ZPTX24 GLAC VW ENGY

  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 129089  

20ZPTX24 GLAC VW ESNTL.

  9164   College Park GA Production   1014435   UNITED CHATTANOOGA   MISSING   0
  N/A   0 129090  

20ZPTX24 GLAC VW FOCUS

  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 129093  

20ZPTX24 GLAC VW PWR C

  9164   College Park GA Production   1014435   UNITED CHATTANOOGA   MISSING   0
  N/A   0 129095  

20ZPTX24 GLAC VW REVIVE

  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 129097  

20ZPTX24 GLAC VW XXX

  9164   College Park GA Production   1014435   UNITED CHATTANOOGA   MISSING   0
  N/A   0 129252  

1LPTX12 GLAC SMTWTR

  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 129253  

1.5LPTX12 GLAC SMTWTR

  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 129254  

20ZPTX24 GLAC SMTWTR

  9164   College Park GA Production   9164   TAMPA, FL PC SMARTWATER   R   60  
N/A   3x3 PALLETS 129257  

32ZPTX15 GLAC VW REVIVE

  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 129258  

32ZPTX15 GLAC VW PWR C

  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 129262  

32ZPTX15 GLAC VW ENGY

  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 129274  

20ZPT12P GLAC VW VRTY PK

  9164   College Park GA Production   1014435   UNION BEVERAGE   MISSING   0  
N/A   0 129294  

20ZPTX24 PA SBRY LMNAD

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 129295  

32ZPTX15 PA SBRY LMNAD

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 129308  

13.5ZPET X12 COCA-COLA

  0   #N/A   0   #N/A   #N/A   #N/A   #N/A   P 130466  

32ZPTX15 PA ZRO SBRY

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 130467  

32ZPTX15 PA ZRO GRP

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 130468  

32ZPTX15 PA ZRO MXD BRY

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 130470  

20ZPT3X8P PA ZRO GRP

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 130471  

20ZPT3X8P PA ZRO MXD BRY

  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 130493  

16ZCNX24 NOS GRP

  9193   Cleveland TN Production 2   9191   Cleveland TN Production   R   60  
N/A   3x3 PALLETS 130629  

32ZPTX15 GLAC VW XXX

  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 131673  

8.5ZALBX24 DT COKE

  1013065   #N/A   1013065   #N/A   #N/A   #N/A   #N/A   P 132296  

700MLPTX24 GLAC SMTWTR

  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 132394  

16ZPTX24 DT COKE

  9164   College Park GA Production   9164   College Park GA Production   R   56
  N/A   3x3 PALLETS 132398  

16ZPTX24 COCA-COLA

  9164   College Park GA Production   9164   College Park GA Production   R   56
  N/A   3x3 PALLETS 132399  

16ZPTX24 COCA-COLA ZRO

  9164   College Park GA Production   9164   College Park GA Production   R   56
  N/A   3x3 PALLETS 132400  

16ZPTX24 SPRITE

  9164   College Park GA Production   9164   College Park GA Production   R   56
  N/A   3x3 PALLETS 132528  

2LPTSX8 CF DT COKE

  9163   Marietta GA Production   9163   Marietta GA Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132529  

2LPTSX8 CHRY COKE

  9163   Marietta GA Production   9163   Marietta GA Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132530  

2LPTSX8 COCA-COLA

  9163   Marietta GA Production   9163   Marietta GA Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132531  

2LPTSX8 COCA-COLA ZRO

  9163   Marietta GA Production   9163   Marietta GA Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132532  

2LPTSX8 DT COKE

  9163   Marietta GA Production   9163   Marietta GA Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132539  

2LPTSX8 SPRITE ZRO

  9163   Marietta GA Production   9163   Marietta GA Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132540  

2LPTSX8 SPRITE

  9163   Marietta GA Production   9163   Marietta GA Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132541  

2LPTSX8 BQ RTBEER

  9163   Marietta GA Production   9163   Marietta GA Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132542  

2LPTSX8 FA GRP

  9163   Marietta GA Production   9163   Marietta GA Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132543  

2LPTSX8 FA ORNG

  9163   Marietta GA Production   9163   Marietta GA Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132545  

2LPTSX8 FRESCA

  9163   Marietta GA Production   9163   Marietta GA Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132546  

2LPTSX8 MELLO YELLO

  9163   Marietta GA Production   9163   Marietta GA Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132551  

2LPTSX8 MM LMNAD

  9163   Marietta GA Production   9163   Marietta GA Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS

 

Classified - Confidential

 

C-7



--------------------------------------------------------------------------------

Morristown SKU List   Current Source Point   Current Production Source   Current
Production Source Versioning

MATNR

 

MATDESC

 

Current
Source
Point

 

Current Sourcing
Point Desc

 

Current
Production
Location

 

Current Production
Location Desc

 

PALL_TYP-

Current

Prod

Source

 

PALL_CONFIG -

Current

Prod

Source

 

IMPLIEDEMPTY -

Current

Prod

Source

 

pallet type - Current

Prod Source

132606   2LPTSX8 DR PEP   9163   Marietta GA Production   9163   Marietta GA
Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132607   2LPTSX8 DT DR
PEP   9163   Marietta GA Production   9163   Marietta GA Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132766   2.5GBIBX1 GP PREM UNSWT T   1013100
  Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A   0
132858   16.9ZPTX12 HA ORGANIC ORNG   9164   College Park GA Production  
1014435   BENDER GROUP   MISSING   0   N/A   0 132859   16.9ZPTX12 HA ORGANIC
POM B   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   N/A   0 132861   16.9ZPTX12 HT ORGANIC HNY G   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 132894   500MLPT4X6P DT DR PEP   9193   Cleveland TN Production 2   9193
  Cleveland TN Production   R   56   N/A   3x3 PALLETS 132895   500MLPT4X6P DR
PEP   9193   Cleveland TN Production 2   9193   Cleveland TN Production   R   56
  N/A   3x3 PALLETS 133102   16ZCNX24 MNSTR KHAOS ENGY   1013065   CONSOLIDATED
CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0
133108   16ZCN6X4P MNSTR LO CARB ENG   1013065   CONSOLIDATED CCBC ROANOKE  
1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 133109   16ZCN6X4P
MNSTR ENGY   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   N/A   0 133129   16ZCNX24 MNSTR ENGY   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 133131   16ZCNX24 MNSTR LO CARB ENGY   1013065   CONSOLIDATED CCBC
ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 133132  
16ZCNX24 MNSTR ASSAULT ENGY   9164   College Park GA Production   1160923  
HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 133133   16ZCAN X24 MONSTER M 80
ENGY + JUICE   0   #N/A   0   #N/A   #N/A   #N/A   #N/A   P 133145   24ZCNX12
MEGA MNSTR ENGY   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED
CCBC ROANOKE   MISSING   0   N/A   0 133147   24ZCNX12 MEGA MNSTR LO CARB  
1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 133153   16ZCN6X4P MNSTR KHAOS ENGY   9164   College Park
GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 133168
  16ZPTX24 DR PEP   9164   College Park GA Production   9164   College Park GA
Production   R   56   N/A   3x3 PALLETS 133169   16ZPTX24 DT DR PEP   9193  
Cleveland TN Production 2   9193   Abilene TX Production   R   56   N/A   3x3
PALLETS 133251   12ZCN2X12P DR PEP CHRY FP   9191   Cleveland TN Production  
9191   Cleveland TN Production   R   104   N/A   3x3 PALLETS 133255   20ZPTX24
DR PEP CHRY   9106   Montgomery AL Production   9106   Montgomery AL Production
  R   42   N/A   3x3 PALLETS 133257   12ZCN2X12P DT DR PEP CHRY F   9191  
Cleveland TN Production   9191   Cleveland TN Production   R   104   N/A   3x3
PALLETS 133475   20ZPTX24 DT DR PEP CHRY   9193   Cleveland TN Production 2  
9193   Maspeth NY Production   R   42   N/A   3x3 PALLETS 133762   12ZPT3X8P
COCA-COLA   9193   Cleveland TN Production 2   9193   Cleveland TN Production  
R   72   N/A   3x3 PALLETS 133763   12ZPT3X8P DT COKE   9193   Cleveland TN
Production 2   9193   Cleveland TN Production   R   72   N/A   3x3 PALLETS
133765   12ZPT3X8P COCA-COLA ZRO   9193   Cleveland TN Production 2   9193  
Cleveland TN Production   R   72   N/A   3x3 PALLETS 133766   12ZPT3X8P SPRITE  
9193   Cleveland TN Production 2   9193   Cleveland TN Production   R   72   N/A
  3x3 PALLETS 134338   2LPTSX8 FA ORNG ZRO   9163   Marietta GA Production  
9163   Marietta GA Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS
134384   18.6ZCNX24 MNSTR ENGY IMPOR   1013065   CONSOLIDATED CCBC ROANOKE  
1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 134402   2LPETSMG X8
DR PEPPER CHERR   9163   Marietta GA Production   9163   Marietta GA Production
  R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 134501   12ZPT3X8P DR PEP   9193  
Cleveland TN Production 2   9193   Cleveland TN Production   R   72   N/A   3x3
PALLETS 134837   32ZPTX15 PA ZRO ORNG   1014435   UNITED CHATTANOOGA   1014435  
UNITED CHATTANOOGA   MISSING   0   N/A   0 134838   32ZPTX15 PA ZRO LMN LIM  
1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A
  0 134846   355MLNRG 24P FTA ORANGE MEX   9164   College Park GA Production  
1188878   MEXICAN COKE   MISSING   0   N/A   0 134847   2LPTSX8 DT DR PEP CHRY  
9163   Marietta GA Production   9163   Marietta GA Production   R   40   SHELLS
2L8 CNTR/BOLT   3x3 PALLETS 134923   15ZCNX12 JAVA MNSTR IRISH   9164   College
Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0
134926   15ZCNX12 JAVA MNSTR MEAN BE   1013065   CONSOLIDATED CCBC ROANOKE  
1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 134929   15ZCNX12
JAVA MNSTR LOCA MO   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 135177   12ZPT3X8P DT DR PEP  
9193   Cleveland TN Production 2   9193   Cleveland TN Production   R   72   N/A
  3x3 PALLETS 135239   1LPT2X6P GLAC SMTWTR   1013065   CONSOLIDATED CCBC
ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 135245  
7.5ZCN3X8P COCA-COLA   9193   Cleveland TN Production 2   9191   Cleveland TN
Production   R   120   N/A   3x3 PALLETS 135246   7.5ZCN3X8P COCA-COLA ZRO  
9193   Cleveland TN Production 2   9191   Cleveland TN Production   R   120  
N/A   3x3 PALLETS 135247   7.5ZCN3X8P DT COKE   9193   Cleveland TN Production 2
  9191   Cleveland TN Production   R   120   N/A   3x3 PALLETS 135248  
7.5ZCN3X8P SPRITE   9193   Cleveland TN Production 2   9191   Cleveland TN
Production   R   120   N/A   3x3 PALLETS 135249   500MLPT4X6P GP SWT BLK T  
9164   College Park GA Production   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 135251   16ZCNX12 FULL THR RED BRY   9193   Cleveland TN Production 2  
9191   Cleveland TN Production   R   108   N/A   3x3 PALLETS 135277   7.5ZCN3X8P
DR PEP   9193   Cleveland TN Production 2   9193   Cleveland TN Production   R  
120   N/A   3x3 PALLETS 135278   7.5ZCN3X8P DT DR PEP   9193   Cleveland TN
Production 2   9193   Cleveland TN Production   R   120   N/A   3x3 PALLETS
135279   7.5ZCN3X8P FA ORNG   9193   Cleveland TN Production 2   9191  
Cleveland TN Production   R   120   N/A   3x3 PALLETS 135333   18.5ZPTX12 GP SWT
BLK T   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   N/A   0 135334   18.5ZPTX12 GP DT T   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 135335   18.5ZPTX12 GP LMN SWT T   1013065   CONSOLIDATED CCBC ROANOKE  
1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 135336   18.5ZPTX12
GP GRNT   9164   College Park GA Production   1014435   UNITED CHATTANOOGA  
MISSING   0   N/A   0 135337   18.5ZPTX12 GP UNSWT BLK T   9164   College Park
GA Production   1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 135450  
12ZPT3X8P DAS   9193   Cleveland TN Production 2   8042   Sandston VA Production
  R   72   N/A   3x3 PALLETS 135478   10.1ZPTX12 TUM YUM ORNG-ARI   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 135479   10.1ZPTX12 TUM YUM VERY BRY   1013065   CONSOLIDATED CCBC
ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 135481  
10.1ZPTX12 TUM YUM GRNST AP   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 135482   10.1ZPTX12 TUM YUM
SOURSTNL   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   N/A   0 135565   16ZCNX24 FULL THR BLU AG   9193  
Cleveland TN Production 2   9191   Cleveland TN Production   R   60   N/A   3x3
PALLETS 135573   32ZPTX15 PA WHT CHRY   1014435   UNITED CHATTANOOGA   1014435  
UNITED CHATTANOOGA   MISSING   0   N/A   0 135589   10.1ZPTX12 TUM YUM FRTABULS
  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 136106   20ZPTX24 GLAC VWZ XXX   1013065   CONSOLIDATED
CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0
136107   20ZPTX24 GLAC VWZ SQZD   1013065   CONSOLIDATED CCBC ROANOKE   1013065
  CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 136108   20ZPTX24 GLAC VWZ
RISE   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE
  MISSING   0   N/A   0 136109   20ZPTX24 GLAC VWZ GO GO   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 136494   16ZCNX12 NOS LOADED CHRY EN   9193   Cleveland TN Production 2
  7830   Portland IN Production   R   160   N/A   40X48 PALLETS RED TIP 136525  
16.9ZPTX12 HT ORGANIC HLF T   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 136793   16ZCN2X10P MNSTR ENGY
  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   N/A   0 136794   16ZCN2X10P MNSTR LO CARB EN   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 137072   1.25LPTSX12 COCA-COLA   1013065   CONSOLIDATED CCBC ROANOKE  
1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   SHELLS 1LT 12 POCKET   0
137073   1.25LPTSX12 DT COKE   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   SHELLS 1LT 12 POCKET   0 137074  
1.25LPTSX12 COCA-COLA ZRO   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   SHELLS 1LT 12 POCKET   0 137075  
1.25LPTSX12 SPRITE   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   SHELLS 1LT 12 POCKET   0 137076  
1.25LPTSX12 FA ORNG   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   SHELLS 1LT 12 POCKET   0 137113  
16ZCN6X4P MNSTR ENGY ABS ZR   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 137325   2ZPTX12 WORX ENGY EX
STR   9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY  
MISSING   0   N/A   0 137400   16ZCNX24 MNSTR ENGY ABS ZRO   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 137699   15ZCNX12 JAVA MNSTR VAN LT   1013065   CONSOLIDATED CCBC
ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 137700  
15ZCNX12 JAVA MNSTR KONA BL   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 137763   32ZPTX15 PA ZRO FRT
PNCH   1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0
  N/A   0 137765   20ZPTX24 GLAC VWZ GLOW   9164   College Park GA Production  
1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 137799   20ZPT3X8P PA ZRO
FRT PNCH   1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING
  0   N/A   0 137830   16.9ZPTX12 FUZE SLNDRZ CRNB   1013065   CONSOLIDATED CCBC
ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 137831  
16.9ZPTX12 FUZE SLNDRZ SBRY   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 137832   16.9ZPTX12 FUZE
SLNDRZ BLUB   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   N/A   0 137833   16.9ZPTX12 FUZE SLNDRZ TRPC   1013065  
CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0  
N/A   0 137834   16.9ZPET X12 FUZE SLNDRZE POM ACAI BRY   9164   College Park GA
Production   9164   College Park GA Production   R   108   N/A   3x3 PALLETS
137836   16.9ZPTX12 FUZE PCH MNGO   1013065   CONSOLIDATED CCBC ROANOKE  
1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 137837   16.9ZPTX12
FUZE BAN COL   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   N/A   0 137849   12ZCN2X12P DR PEP TEN FP   9106  
Montgomery AL Production   9106   Montgomery AL Production   R   104   N/A   3x3
PALLETS 137869   16ZCNX12 NOS CHARGED CTRS   9193   Cleveland TN Production 2  
9191   Cleveland TN Production   R   108   N/A   3x3 PALLETS 137875   20ZPTX24
DR PEP TEN   9106   Montgomery AL Production   9106   Montgomery AL Production  
R   42   N/A   3x3 PALLETS 137876   2LPTSX8 DR PEP TEN   9163   Marietta GA
Production   9163   Marietta GA Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3
PALLETS 137910   16ZPTX24 CHRY COKE   9164   College Park GA Production   9164  
College Park GA Production   R   56   N/A   3x3 PALLETS 138036   15.5ZCNX24
MNSTR REHAB T LM   9164   College Park GA Production   1160923   HANSEN BEVERAGE
COMPANY   MISSING   0   N/A   0 138037   15.5ZCN6X4P MNSTR REHAB T L   9164  
College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0  
N/A   0 138045   5ZNRX24 MNSTR ENGY M3 SPR C   9164   College Park GA Production
  1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 138083   1.25LPTSX12
DR PEP   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   SHELLS 1LT 12 POCKET   0 138084   1.25LPTSX12 DT DR PEP
  1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE  
MISSING   0   SHELLS 1LT 12 POCKET   0 138303   20ZPET 12P GLAC VITWTR ZERO
VARIETY PK   9164   College Park GA Production   9164   College Park GA
Production   R   102   N/A   3x3 PALLETS 138319   23ZCNX12 MNSTR REHAB T LMNA  
9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING
  0   N/A   0 138320   24ZCNX12 MNSTR ENGY ABS ZRO   1013065   CONSOLIDATED CCBC
ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 138563  
15.5ZCNX24 MNSTR REHB GRNT   9164   College Park GA Production   1160923  
HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 138564   15.5ZCNX24 MNSTR REHB
ROJO   9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY  
MISSING   0   N/A   0 138582   15.5ZCN6X4P MNSTR REHB ROJO   9164   College Park
GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 138642
  16ZPET X12 V8 SPLASH FRUIT MEDLEY   #N/A   #N/A   #N/A   #N/A   #N/A   #N/A  
#N/A   P 142716   16.9ZPT4X6P GLAC VW XXX   9164   College Park GA Production  
1014435   WARRENTON THERMAL PLANT TRUESDALE   MISSING   0   N/A   0 142717  
16.9ZPT4X6P GLAC VW PWR C   9164   College Park GA Production   1014435  
WARRENTON THERMAL PLANT TRUESDALE   MISSING   0   N/A   0 142718   16.9ZPT4X6P
GLAC VW REVIVE   9164   College Park GA Production   1014435   WARRENTON THERMAL
PLANT TRUESDALE   MISSING   0   N/A   0 142719   16.9ZPT4X6P GLAC VWZ XXX   9164
  College Park GA Production   1014435   WARRENTON THERMAL PLANT TRUESDALE  
MISSING   0   N/A   0 142720   16.9ZPT4X6P GLAC VWZ SQZD   9164   College Park
GA Production   1014435   WARRENTON THERMAL PLANT TRUESDALE   MISSING   0   N/A
  0 142721   16.9ZPT4X6P GLAC VWZ RISE   9164   College Park GA Production  
1014435   WARRENTON THERMAL PLANT TRUESDALE   MISSING   0   N/A   0 143857  
15.5ZCN2X10P MNSTR REHAB T   9164   College Park GA Production   1160923  
HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 143893   16.9ZPTX12 HT ORGANIC
NOT T   9164   College Park GA Production   1014435   BENDER GROUP   MISSING   0
  N/A   0 143900   16ZCN2X10P MNSTR ENGY ABS Z   9164   College Park GA
Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 143911  
16.9ZNRX12 MNSTR ENGY UBERM   9164   College Park GA Production   1160923  
HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 143932   18.5ZPTX12 GP LMNAD T  
9164   College Park GA Production   9164   UNITED CHATTANOOGA   R   72   N/A  
3x3 PALLETS 144088   16ZCNX24 FA ORNG   9193   Cleveland TN Production 2   9191
  Cleveland TN Production   R   60   N/A   CHEP PALLETS (BLUE) 144089   16ZCNX24
SPRITE   9193   Cleveland TN Production 2   9191   Cleveland TN Production   R  
60   N/A   CHEP PALLETS (BLUE) 144163   15.5ZCNX24 MNSTR REHB ORNGA   9164  
College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0  
N/A   0 144169   12ZPT2X12P PA MTN BRY BLST   1014435   UNITED CHATTANOOGA  
1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 144170   12ZPT2X12P PA FRT
PNCH   1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0
  N/A   0 144171   450MLPTX24 MM SBRY PSN JTG   1014435   UNITED CHATTANOOGA  
1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 144172   450MLPTX24 MM JTG
FRT PNCH   1014435   COCA-COLA NORTH AMERICA   NSA   NO SOURCING AVAILABLE  
#N/A   #N/A   #N/A   P 144208   1.22LBCSTRX8 PA MTN BRY BLS   1014435   College
Park GA Production   1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 144651
  14ZPTX12 ZICO NTRAL CCNT WT   9164   College Park GA Production   1178925  
ZICO BEVERAGES LLC   MISSING   0   N/A   0 144653   11.2ZTRAX12 ZICO NTRAL CCNT
  9164   College Park GA Production   1178925   ZICO BEVERAGES LLC   MISSING   0
  N/A   0 144659   14ZPTX12 ZICO CHOC   9164   College Park GA Production  
1178925   ZICO BEVERAGES LLC   MISSING   0   N/A   0 144675   2.5GBIBX1 FUZE T
RBRY   2651   Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0  
N/A   0 144828   11.5ZPTX12 CORE PWR CHOC LT   9164   College Park GA Production
  1192376   FAIR OAKS FARMS BRANDS INC   MISSING   0   N/A   0 144829  
11.5ZPTX12 CORE PWR SBRY BA   9164   College Park GA Production   1192376   FAIR
OAKS FARMS BRANDS INC   MISSING   0   N/A   0 144830   11.5ZPTX12 CORE PWR CHOC
26   9164   College Park GA Production   1192376   FAIR OAKS FARMS BRANDS INC  
MISSING   0   N/A   0 144831   11.5ZPTX12 CORE PWR VAN 26G   9164   College Park
GA Production   1192376   FAIR OAKS FARMS BRANDS INC   MISSING   0   N/A   0
144866   20ZPTX24 FUZE ICE T LMN   9164   College Park GA Production   9082  
Orlando FL Production   R   48   N/A   3x3 PALLETS 144868   20ZPTX24 FUZE ICE T
SBRY RE   9164   College Park GA Production   9082   Orlando FL Production   R  
48   N/A   3x3 PALLETS 144873   1.9ZPTX6 DAS DRPS SBRY KIWI   9164   College
Park GA Production   7822   Indianapolis IN Production   R   400   N/A   3x3
PALLETS 144874   1.9ZPTX6 DAS DRPS PNK LMNAD   9164   College Park GA Production
  7822   Indianapolis IN Production   R   400   N/A   3x3 PALLETS 144875  
1.9ZPTX6 DAS DRPS PAPL CCNT   9164   College Park GA Production   7822  
Indianapolis IN Production   R   400   N/A   3x3 PALLETS 144876   1.9ZPTX6 DAS
DRPS MXD BRY   9164   College Park GA Production   7822   Indianapolis IN
Production   R   400   N/A   3x3 PALLETS 145098   500MLPT4X6P GLAC SMTWTR   9164
  College Park GA Production   1014435   TAMPA, FL PC SMARTWATER   MISSING   0  
0   0 145104   16ZCNX24 MNSTR ENGY DUB BLR   9164   College Park GA Production  
1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 145105   16ZCNX24
MNSTR ZRO ULTRA   9164   College Park GA Production   1160923   HANSEN BEVERAGE
COMPANY   MISSING   0   N/A   0 145106   15ZCNX12 JAVA MNSTR KONA CA   9164  
College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0  
N/A   0 145126   12ZCNX12 MNSTR ENGY EX STR   9164   College Park GA Production
  1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 145127   12ZCNX12
MNSTR ENGY EX STR   9164   College Park GA Production   1160923   HANSEN
BEVERAGE COMPANY   MISSING   0   N/A   0 145128   12ZCNX12 MNSTR ENGY EX STR  
9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING
  0   N/A   0 145158   2LPTSX8 FUZE ICE T LMN   9163   Marietta GA Production  
9163   Marietta GA Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS
145159   2LPTSX8 FUZE ICE T SBRY RED   1013065   College Park GA Production  
1013065   New Orleans LA Production   #N/A   #N/A   #N/A   P 145160   12ZCN2X12P
FUZE ICE T LMN F   9164   College Park GA Production   9164   College Park GA
Production   R   104   0   3x3 PALLETS 145170   12ZCN2X12P FUZE ICE T SBRY  
9164   College Park GA Production   9164   College Park GA Production   R   104
  0   3x3 PALLETS 145171   12ZCN2X12P FUZE HLF T HLF L   9164   College Park GA
Production   9164   College Park GA Production   R   104   0   3x3 PALLETS
145188   20ZPTX24 GLAC VWZ PWR C   9164   College Park GA Production   1014435  
UNITED CHATTANOOGA   MISSING   0   N/A   0 145206   20ZPTX24 GLAC VWZ REVIVE  
9164   College Park GA Production   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 145235   355MLNR4X6P COCA-COLA MX   9164   College Park GA Production  
1188878   MEXICAN COKE   MISSING   0   N/A   0 145277   16ZCNX24 DT COKE   9193
  Cleveland TN Production 2   9191   Cleveland TN Production   R   60   N/A  
CHEP PALLETS (BLUE) 145278   16ZCNX24 DR PEP   9193   Cleveland TN Production 2
  9193   Cleveland TN Production   R   60   N/A   CHEP PALLETS (BLUE) 145281  
16ZCNX24 MNSTR ENGY DUB MAD   9164   College Park GA Production   1160923  
HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 145309   1LTRAX12 ZICO CHOC  
9164   College Park GA Production   1178925   ZICO BEVERAGES LLC   MISSING   0  
N/A   0 145388   16ZCN6X4P MNSTR ZRO ULTRA   9164   College Park GA Production  
1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0

 

Classified - Confidential

 

C-8



--------------------------------------------------------------------------------

Morristown SKU List   Current Source Point   Current Production Source   Current
Production Source Versioning

MATNR

 

MATDESC

 

Current
Source
Point

 

Current Sourcing
Point Desc

 

Current
Production
Location

 

Current Production
Location Desc

 

PALL_TYP-

Current

Prod

Source

 

PALL_CONFIG -

Current

Prod

Source

 

IMPLIEDEMPTY -

Current

Prod

Source

 

pallet type - Current

Prod Source

145482   12ZPT2X12P PA ZRO MXD BRY   1014435   UNITED CHATTANOOGA   1014435  
UNITED CHATTANOOGA   MISSING   0   N/A   0 145491   12ZPT3X8P GLAC VW ESNTL  
9164   College Park GA Production   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 145493   12ZPT3X8P GLAC VW XXX   9164   College Park GA Production  
1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 145496   12ZPT3X8P GLAC VW
SQZD   9164   College Park GA Production   1014435   UNITED CHATTANOOGA  
MISSING   0   N/A   0 145841   16ZCN2X10P MNSTR ZRO ULTRA   9164   College Park
GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 145842
  8ZCN2X12P MNSTR ZRO ULTRA F   9164   College Park GA Production   1160923  
HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 145909   20ZPTX24 GLAC VW SQZD  
9164   College Park GA Production   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 145911   16.9ZPTX12 GLAC FW WTRMLN P   9106   Montgomery AL Production  
9106   Montgomery AL Production   R   96   N/A   3x3 PALLETS 145913   16.9ZPTX12
GLAC FW BLK RBRY   9106   Montgomery AL Production   9106   Montgomery AL
Production   R   96   N/A   3x3 PALLETS 145915   16.9ZPTX12 GLAC FW LMN LIM  
9106   Montgomery AL Production   9106   Montgomery AL Production   R   96   N/A
  3x3 PALLETS 145917   16.9ZPTX12 GLAC FW ORNG MNG   9106   Montgomery AL
Production   9106   Montgomery AL Production   R   96   N/A   3x3 PALLETS 145919
  16.9ZPTX12 GLAC FW SBRYKIWI   9106   Montgomery AL Production   9106  
Montgomery AL Production   R   96   N/A   3x3 PALLETS 145929   15.5ZCNX24 MNSTR
REHAB PNK   1013065   CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC
ROANOKE   MISSING   0   N/A   0 145930   14ZPTX12 ZICO PAPL CCNT WTR   9164  
College Park GA Production   1178925   ZICO BEVERAGES LLC   MISSING   0   N/A  
0 145932   12ZCN4X6P FULL THR   1013065   College Park GA Production   1013065  
CONSOLIDATED CCBC CHARLOTTE   MISSING   0   N/A   0 145962   7.5ZCN2X12P MNSTR
REHAB T L   1013065   College Park GA Production   1013065   HANSEN BEVERAGE
COMPANY   #N/A   #N/A   #N/A   P 145963   8ZCN2X12P MNSTR LO CARB ENG   1013065
  CONSOLIDATED CCBC ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   #N/A   #N/A
  #N/A   P 145964   8ZCN2X12P MNSTR ENGY FP   1013065   CONSOLIDATED CCBC
ROANOKE   1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 145965  
8ZCN2X12P MNSTR ENGY ABS ZR   1013065   CONSOLIDATED CCBC ROANOKE   1013065  
CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 145967   32ZPTX15 PA MLN  
1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A
  0 145978   22ZPTX12 NOS ACTIVE FRT PNC   9164   College Park GA Production  
7401   Denver CO Production   R   72   N/A   3x3 PALLETS 145980   22ZNRP X12 NOS
ACTIVE ACAI BBRY POME   #N/A   #N/A   #N/A   #N/A   #N/A   #N/A   #N/A   P
145982   22ZPTX12 NOS ACTIVE RBRY LM   9164   College Park GA Production   7401
  Denver CO Production   R   72   N/A   3x3 PALLETS 145984   1.9ZPTX6 DAS DRPS
CHRY POM   9164   College Park GA Production   7822   Indianapolis IN Production
  R   400   N/A   3x3 PALLETS 145985   1.9ZPTX6 DAS DRPS GRP   9164   College
Park GA Production   7822   Indianapolis IN Production   R   400   N/A   3x3
PALLETS 145996   12ZCN4X6P NOS ENGY   1013065   CONSOLIDATED CCBC ROANOKE  
1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 145998   16ZCNX12
NOS ZRO   9193   Cleveland TN Production 2   9191   Cleveland TN Production   R
  108   N/A   3x3 PALLETS 146042   2LPTSX8 SG GALE   9163   Marietta GA
Production   9163   Marietta GA Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3
PALLETS 146125   12ZCN2X12P SG GALE FP   9164   College Park GA Production  
9164   College Park GA Production   R   104   N/A   3x3 PALLETS 146287   3ZPTX6
PA ZRO DRPS MTN BRY   9164   College Park GA Production   7822   Indianapolis IN
Production   R   400   N/A   3x3 PALLETS 146288   3ZPTX6 PA ZRO DRPS FRT PNCH  
9164   College Park GA Production   7822   Indianapolis IN Production   R   400
  N/A   3x3 PALLETS 146289   3ZPTX6 PA ZRO DRPS ORNG   9164   College Park GA
Production   7822   Indianapolis IN Production   R   400   N/A   3x3 PALLETS
146300   16ZCNX24 MNSTR ENGY ULTRA B   1013065   CONSOLIDATED CCBC ROANOKE  
1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 146301   15ZCNX12
MUSCLE MNSTR COF S   9164   College Park GA Production   1160923   HANSEN
BEVERAGE COMPANY   MISSING   0   N/A   0 146302   15ZCNX12 MNSTR MUSCLE CHOC  
9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING
  0   N/A   0 146303   15ZCNX12 MNSTR MUSCLE VAN W   9164   College Park GA
Production   9164   HANSEN BEVERAGE COMPANY   R   133   N/A   3x3 PALLETS 146533
  12ZCN2X12P COCA-COLA ZRO CF   9191   Cleveland TN Production   9191  
Cleveland TN Production   R   104   N/A   3x3 PALLETS 146536   2LPTSX8 COCA-COLA
ZRO CF   9163   Marietta GA Production   9163   Marietta GA Production   R   40
  SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 146676   11.5ZPTX12 CORE PWR BAN 26G   9164
  College Park GA Production   1192376   FAIR OAKS FARMS BRANDS INC   MISSING  
0   N/A   0 146717   12ZCAN SLK 4X6P PB DT COKE PR1   9164   College Park GA
Production   9164   College Park GA Production   R   91   N/A   3x3 PALLETS
146722   23ZCNX12 PEACE T GA PCH PRP   9164   College Park GA Production  
1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 146770   16ZCN6X4P
MNSTR ENGY ULTRA   9164   College Park GA Production   1160923   HANSEN BEVERAGE
COMPANY   MISSING   0   N/A   0 146771   16ZCNX24 MNSTR ENGY ULTRA R   9164  
College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0  
N/A   0 146858   16ZCNX24 COCA-COLA CHILL P1   9193   Cleveland TN Production 2
  9191   Cleveland TN Production   R   60   N/A   CHEP PALLETS (BLUE) 146886  
15.5ZCN6X4P MNSTR REHAB PNK   9164   College Park GA Production   1160923  
HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 146937   15ZCNX12 MNSTR MUSCLE
STBY   9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY  
MISSING   0   N/A   0 146980   16ZCNX24 COCA-COLA ZRO   9193   Cleveland TN
Production 2   9193   Cleveland TN Production   R   60   N/A   3x3 PALLETS
146982   16ZCNX24 DT DR PEP   9193   Cleveland TN Production 2   9193  
Cleveland TN Production   R   60   N/A   3x3 PALLETS 100283   12ZCAN 4X6P CF DT
COKE   0   #N/A   0   #N/A   #N/A   #N/A   #N/A   P 100304   12ZCN4X6P FA ORNG  
9106   Montgomery AL Production   9106   Montgomery AL Production   R   104  
N/A   3x3 PALLETS 100725   12ZCN24P CF DT COKE   9191   Cleveland TN Production
  9191   Cleveland TN Production   R   104   N/A   3x3 PALLETS 100733   12ZCN24P
MELLO YELLO   9191   Cleveland TN Production   9191   Cleveland TN Production  
R   104   N/A   3x3 PALLETS 101998   1LPTX12 SPRITE   9106   Montgomery AL
Production   9106   Montgomery AL Production   R   48   N/A   3x3 PALLETS 102748
  20ZPTX24 BQ RTBEER   9106   Montgomery AL Production   9106   Montgomery AL
Production   R   42   N/A   3x3 PALLETS 102751   20ZPTX24 PA LMN LIM   1014435  
UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 102759
  20ZPTX24 CHRY COKE   9193   Cleveland TN Production 2   9191   Cleveland TN
Production   R   42   N/A   3x3 PALLETS 102879   10ZNR4X6P SG TONIC   9163  
Marietta GA Production   9163   Marietta GA Production   R   64   N/A   3x3
PALLETS 102881   10ZNR4X6P SG CLB SODA   9163   Marietta GA Production   9163  
Marietta GA Production   R   64   N/A   3x3 PALLETS 102979   1LPTX12 DT COKE  
9106   Montgomery AL Production   9106   Montgomery AL Production   R   48   N/A
  3x3 PALLETS 103173   8ZNR4X6P DT COKE   9163   Marietta GA Production   9163  
Marietta GA Production   R   54   N/A   3x3 PALLETS 103174   8ZNR4X6P SPRITE  
9163   Marietta GA Production   9163   Marietta GA Production   R   54   N/A  
3x3 PALLETS 103331   1LPTX12 SG CLB SODA   9164   College Park GA Production  
9084   Tampa FL Production   R   55   N/A   3x3 PALLETS 103332   1LPTX12 SG
TONIC   9164   College Park GA Production   9084   Tampa FL Production   R   55
  N/A   3x3 PALLETS 103370   1.5LPTX12 EVIAN MNRL WTR   1013065   College Park
GA Production   1013065   DANONE WATERS OF AMERICA INC   #N/A   #N/A   #N/A   P
103410   330MLPT4X6P EVIAN MNRL WTR   1013065   College Park GA Production  
1013065   DANONE WATERS OF AMERICA INC   #N/A   #N/A   #N/A   P 103503   1LPTX12
COCA-COLA   9106   Montgomery AL Production   9106   Montgomery AL Production  
R   48   N/A   3x3 PALLETS 103936   5GBIBX1 COCA-COLA   1013100   Knoxville TN
Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A   0 113437  
500MLPT4X6P CF DT COKE   9193   Cleveland TN Production 2   9193   Cleveland TN
Production   R   56   N/A   3x3 PALLETS 115313   20ZPTX24 FA GRP   9106  
Montgomery AL Production   9106   Montgomery AL Production   R   42   N/A   3x3
PALLETS 116321   12ZCN2X12P MM FRT PNCH FP   9191   Cleveland TN Production  
9191   Cleveland TN Production   R   104   N/A   3x3 PALLETS 116663   20ZPTX24
PIBB XTRA   9106   Montgomery AL Production   9106   Montgomery AL Production  
R   42   N/A   3x3 PALLETS 117577   12ZCN2X12P TAB FP   9164   College Park GA
Production   9164   College Park GA Production   R   104   N/A   3x3 PALLETS
117605   12ZCN2X12P CF DR PEP FP   9191   Cleveland TN Production   9191  
Cleveland TN Production   R   104   N/A   3x3 PALLETS 117640   12ZCN4X6P DT DR
PEP   9191   Cleveland TN Production   9191   Cleveland TN Production   R   104
  N/A   3x3 PALLETS 117803   20ZPTX24 DR PEP   9106   Montgomery AL Production  
9106   Montgomery AL Production   R   42   N/A   3x3 PALLETS 117808   20ZPTX24
DT DR PEP   9106   Montgomery AL Production   9106   Montgomery AL Production  
R   42   N/A   3x3 PALLETS 119256   12ZCN20P FA ORNG   9164   College Park GA
Production   9164   College Park GA Production   R   96   N/A   3x3 PALLETS
119705   450MLPTX24 MM JTG RUBY RED   9164   College Park GA Production   9164  
UNITED CHATTANOOGA   R   72   N/A   3x3 PALLETS   450MLPET X24 MMAID RBY RD G  
9164   College Park GA Production   9164   UNITED CHATTANOOGA   R   72   N/A  
3x3 PALLETS 120461   20ZPTX24 SPRITE ZRO   9193   Cleveland TN Production 2  
9193   Cleveland TN Production   R   42   N/A   3x3 PALLETS 121039   20ZPTX24
DAS LMN   9164   College Park GA Production   9082   Orlando FL Production   R  
54   N/A   40X48 PALLETS RED TIP 121765   20ZPTX24 COCA-COLA ZRO   9193  
Cleveland TN Production 2   9193   Cleveland TN Production   R   42   N/A   3x3
PALLETS 121939   20ZPTX24 DAS SBRY   9164   College Park GA Production   9082  
Orlando FL Production   R   54   N/A   40X48 PALLETS RED TIP 123292   20ZPTX24
PA GRP   1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING  
0   N/A   0 125365   1LPTX12 DR PEP   9106   Montgomery AL Production   9106  
Montgomery AL Production   R   48   N/A   3x3 PALLETS 125370   500MLPT4X6P
SPRITE ZRO   9193   Cleveland TN Production 2   9193   Cleveland TN Production  
R   56   N/A   3x3 PALLETS 125492   20ZPTX24 COKE CHRY ZRO   9106   Montgomery
AL Production   9106   Montgomery AL Production   R   42   N/A   3x3 PALLETS
125681   20ZPT3X8P PA LMN LIM   1014435   UNITED CHATTANOOGA   1014435   UNITED
CHATTANOOGA   MISSING   0   N/A   0 128401   12ZCN24P SPRITE ZRO SC   9164  
College Park GA Production   9164   College Park GA Production   R   104   N/A  
3x3 PALLETS 132527   2LPTSX8 CF COCA-COLA   9163   Marietta GA Production   9163
  Marietta GA Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132544  
2LPTSX8 FA SBRY   9163   Marietta GA Production   9163   Marietta GA Production
  R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132547   2LPTSX8 PIBB XTRA   9163
  Marietta GA Production   9163   Marietta GA Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132605   2LPETS X8 MG MMAID FRUIT PUNCH NC   9163  
Marietta GA Production   9163   Marietta GA Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132838   2.5GBIBX1 GP SOUTHERN STYLE       1013100  
Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A   0
132862   16.9ZPTX12 HT ORGANIC PCH W   1013065   CONSOLIDATED CCBC ROANOKE  
1013065   CONSOLIDATED CCBC ROANOKE   MISSING   0   N/A   0 133764   12ZPT3X8P
CF DT COKE   9193   Cleveland TN Production 2   9193   Cleveland TN Production  
R   72   N/A   3x3 PALLETS 134166   12ZPT3X8P SPRITE ZRO   9193   Cleveland TN
Production 2   9191   Cleveland TN Production   R   72   N/A   3x3 PALLETS
134848   20ZPTX24 FA ORNG ZRO   9106   Montgomery AL Production   9106  
Montgomery AL Production   R   42   N/A   3x3 PALLETS 135287   7.5ZCN3X8P SPRITE
ZRO   9193   Cleveland TN Production 2   9191   Cleveland TN Production   R  
120   N/A   3x3 PALLETS 137863   12ZCN2X12P MELLO YELLO ZRO   9191   Cleveland
TN Production   9191   Cleveland TN Production   R   104   N/A   3x3 PALLETS
137896   20ZPTX24 MELLO YELLO ZRO   9164   College Park GA Production   9164  
College Park GA Production   R   42   0   3x3 PALLETS 138343   12ZCN20P DR PEP
CHRY   9191   Cleveland TN Production   9191   Cleveland TN Production   R   96
  N/A   3x3 PALLETS 138344   12ZCN24P DR PEP CHRY SC   9191   Cleveland TN
Production   9191   Cleveland TN Production   R   104   N/A   3x3 PALLETS 144630
  1LPTX12 FUZE ICE T LMN   9164   College Park GA Production   9084   Tampa FL
Production   R   55   N/A   3x3 PALLETS 144632   1LPTX12 FUZE HLF T HLF LMNA  
9164   College Park GA Production   9084   Tampa FL Production   R   55   N/A  
3x3 PALLETS 144633   1LPTX12 FUZE BRY PNCH   1013065   College Park GA
Production   1013065   Tampa FL Production   #N/A   #N/A   #N/A   P 144634  
1LPTX12 FUZE SBRY LMNAD   1013065   College Park GA Production   1013065   Tampa
FL Production   #N/A   #N/A   #N/A   P 145161   12ZCN2X12P FUZE ICE T DT LM  
9164   College Park GA Production   9164   College Park GA Production   R   104
  0   3x3 PALLETS 145483   12ZPT2X12P PA ORNG   1014435   UNITED CHATTANOOGA  
1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 145484   12ZPT2X12P PA GRP
  1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0  
N/A   0 146044   10ZNR4X6P SG GALE   9163   Marietta GA Production   9163  
Marietta GA Production   R   64   N/A   3x3 PALLETS 146045   1LPTX12 SG GALE  
9164   College Park GA Production   9084   Tampa FL Production   R   55   N/A  
3x3 PALLETS 146048   20ZPTX24 SG GALE   9106   Montgomery AL Production   9106  
Montgomery AL Production   R   42   N/A   3x3 PALLETS 146128   7.5ZCN3X8P SG
GALE   9193   Cleveland TN Production 2   9191   Cleveland TN Production   R  
120   N/A   3x3 PALLETS 146336   16ZCNX24 MELLO YELLO   9193   Cleveland TN
Production 2   9191   Cleveland TN Production   R   60   N/A   CHEP PALLETS
(BLUE) 146727   12ZCN4X6P COCA-COLA PB   9191   Cleveland TN Production   9191  
Cleveland TN Production   R   104   N/A   3x3 PALLETS 146728   12ZCN4X6P DT COKE
PB   9164   College Park GA Production   9164   College Park GA Production   R  
104   N/A   3x3 PALLETS   12ZCN4X6 DT COKE PB   9164   College Park GA
Production   9164   College Park GA Production   R   104   N/A   3x3 PALLETS
146729   12ZCN4X6P COCA-COLA ZRO PB   9164   College Park GA Production   9164  
College Park GA Production   R   104   N/A   3x3 PALLETS 146730   12ZCN4X6P
SPRITE PB   9191   Cleveland TN Production   9191   Cleveland TN Production   R
  104   N/A   3x3 PALLETS 146731   12ZCN4X6P FA ORNG PB   9164   College Park GA
Production   9164   College Park GA Production   R   104   N/A   3x3 PALLETS
146732   12ZCN4X6P DR PEP PB   9191   Cleveland TN Production   9191   Cleveland
TN Production   R   104   N/A   3x3 PALLETS 146733   12ZCN4X6P DT DR PEP PB  
9191   Cleveland TN Production   9191   Cleveland TN Production   R   104   N/A
  3x3 PALLETS 146960   15.2ZPTX24 MM TRPCL BLND   1014435   UNITED CHATTANOOGA  
1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 146962   15.2ZPTX24 MM BRY
BLND NEC   1014435   UNITED CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING
  0   N/A   0 147038   19.2ZCAN X24 SPRITE   9193   Cleveland TN Production 2  
9191   Cleveland TN Production   R   60   N/A   3x3 PALLETS 147040   19.2ZCNX24
DR PEP   9193   Cleveland TN Production 2   9193   Cleveland TN Production   R  
60   N/A   CHEP PALLETS (BLUE) 147080   19.2ZCNX24 COCA-COLA   9193   Cleveland
TN Production 2   9191   Cleveland TN Production   R   60   N/A   3x3 PALLETS
147198   18.6ZCNX12 MNSTR ENGY IMPOR   9164   College Park GA Production  
1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 0   0   0   0   0   0
  #N/A   #N/A   #N/A   P 102079   500MLPTS4X6P COCA-COLA   9193   Cleveland TN
Production 2   9191   Cleveland TN Production   #N/A   #N/A   #N/A   P 102656  
20ZPTSX24 MELLO YELLO   9311   Memphis TN Production   9311   Memphis TN
Production   R   42   SHELLS 16/20/24/600ML   3x3 PALLETS 103408   500MLPTX24
EVIAN MNRL WTR   1013065   College Park GA Production   1013065   DANONE WATERS
OF AMERICA INC   #N/A   #N/A   #N/A   P 103886   2.5GBIBX1 COCA-COLA   1013100  
Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A   0
103887   2.5GBIBX1 DT COKE   1013100   Knoxville TN Sales   1013100   ATLANTA
SYRUP PLANT   MISSING   0   N/A   0 103888   2.5GBIBX1 CHRY COKE   1013100  
Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A   0
103889   2.5GBIBX1 SPRITE   1013100   Knoxville TN Sales   1013100   ATLANTA
SYRUP PLANT   MISSING   0   N/A   0 104134   2.5GBIBX1 CF DT COKE   1013100  
Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A   0
116832   24ZPT4X6P DAS       9164   College Park GA Production   7921   Eagan MN
Production   R   36   N/A   3x3 PALLETS 118838   24Z X1 TUMBLER ER   1013065  
GET ENTERPRISES INC   1013065   GET ENTERPRISES INC   #N/A   #N/A   #N/A   P
119790   20ZPTSX24 SPRITE ZRO   9164   College Park GA Production   9164  
College Park GA Production   #N/A   #N/A   #N/A   P 126819   12ZCN2X12P VAN COKE
ZRO FP   9164   College Park GA Production   9164   College Park GA Production  
R   104   N/A   3x3 PALLETS 144671   2.5GBIBX1 FUZE T UNSWT   1013100  
Knoxville TN Sales   1013100   ATLANTA SYRUP PLANT   MISSING   0   N/A   0
144679   2.5GBIBX1 GP RBRY T   2651   Knoxville TN Sales   1013100   ATLANTA
SYRUP PLANT   MISSING   0   N/A   0 146879   355MLNR24P FA GRP MX   9164  
College Park GA Production   1188878   MEXICAN COKE   MISSING   0   N/A   0
146881   355MLNR24P FA SBRY MX   9164   College Park GA Production   1188878  
MEXICAN COKE   MISSING   0   N/A   0 103186   8ZNR4X6P COCA-COLA P2   9163  
Marietta GA Production   9163   Marietta GA Production   R   54   N/A   3x3
PALLETS 104153   2.5GBIBX1 HI-C ORNG   1013100   Knoxville TN Sales   1013100  
ATLANTA SYRUP PLANT   MISSING   0   N/A   0 114025   12ZCN20P MELLO YELLO   9191
  Cleveland TN Production   9191   Cleveland TN Production   R   96   N/A   3x3
PALLETS 112309   20ZPTSX24 DAS   9164   College Park GA Production   7660   New
Orleans LA Production   R   42   SHELLS 16/20/24/600ML   3x3 PALLETS 118841  
24Z X1 TUMBLER CR   1013065   GET ENTERPRISES INC   1013065   GET ENTERPRISES
INC   #N/A   #N/A   #N/A   P 118840   32Z X1 TUMBLER ER   1013065   GET
ENTERPRISES INC   1013065   GET ENTERPRISES INC   #N/A   #N/A   #N/A   P 131610
  22ZPTX12 NOS FRT PNCH   9164   College Park GA Production   9084   Tampa FL
Production   R   84   N/A   3x3 PALLETS 125596   12ZPTS3X8P COCA-COLA   9193  
Cleveland TN Production 2   9191   Cleveland TN Production   #N/A   #N/A   #N/A
  P 132612   2LPTSX8 MM PNK LMNAD   9163   Marietta GA Production   9163  
Marietta GA Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 134386  
500MLPT32P DAS   1014435   HOWARD (MILESBURG) WATER PLANT   1014435   HOWARD
(MILESBURG) WATER PLANT   MISSING   0   N/A   0 134212   2LPTSX8 COKE CHRY ZRO  
9163   Marietta GA Production   9163   Marietta GA Production   R   40   SHELLS
2L8 CNTR/BOLT   3x3 PALLETS 135250   500MLPT4X6P GP DT T   9164   College Park
GA Production   1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 137785  
12ZCNX24 MNSTR ENGY EX STR   9164   College Park GA Production   1160923  
HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 137788   12ZCNX24 MNSTR ENGY EX
STR   9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY  
MISSING   0   N/A   0 144864   500MLPT4X6P MELLO YELLO   9193   Cleveland TN
Production 2   9191   Cleveland TN Production   R   56   N/A   3x3 PALLETS

 

Classified - Confidential

 

C-9



--------------------------------------------------------------------------------

Morristown SKU List   Current Source Point   Current Production Source   Current
Production Source Versioning

MATNR

 

MATDESC

 

Current
Source
Point

 

Current Sourcing
Point Desc

 

Current
Production
Location

 

Current Production
Location Desc

 

PALL_TYP-

Current

Prod

Source

 

PALL_CONFIG -

Current

Prod

Source

 

IMPLIEDEMPTY -

Current

Prod

Source

 

pallet type - Current

Prod Source

137784   12ZCNX24 MNSTR ENGY EX STR   9164   College Park GA Production  
1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 146294   23ZCNX12
PEACE T SWT LMN T   9164   College Park GA Production   1160923   HANSEN
BEVERAGE COMPANY   MISSING   0   N/A   0 146295   23ZCNX12 PEACE T CADDY SHAC  
9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING
  0   N/A   0 146296   23ZCNX12 PEACE T GRNT   9164   College Park GA Production
  1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 146297   23ZCNX12
PEACE T RAZZLEBRY   9164   College Park GA Production   1160923   HANSEN
BEVERAGE COMPANY   MISSING   0   N/A   0 146772   15ZCN6X4P MNSTR MUSCLE CHOC  
9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING
  0   N/A   0 146871   16ZCNX12 NOS CHARGED CTRS Z   9193   Cleveland TN
Production 2   9191   Cleveland TN Production   R   108   N/A   3x3 PALLETS
146773   15ZCN6X4P MNSTR MUSCLE VAN   9164   College Park GA Production  
1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 147002   3ZPTX6 GLAC
VW ZRO DRPS XXX   9164   College Park GA Production   7822   Indianapolis IN
Production   R   400   N/A   3x3 PALLETS 147003   3ZPTX6 GLAC VW ZRO DRPS RIS  
9164   College Park GA Production   7822   Indianapolis IN Production   R   400
  N/A   3x3 PALLETS 147004   3ZPTX6 GLAC VW ZRO DRPS SQZ   9164   College Park
GA Production   7822   Indianapolis IN Production   R   400   N/A   3x3 PALLETS
147097   1.9ZPTX6 MM DRP FRT PNCH   9164   College Park GA Production   1014435
  CELMARK INTERNATIONAL   MISSING   0   N/A   0 147103   12ZCN2X12P DAS SPKLG
LMN FP   9164   College Park GA Production   9164   College Park GA Production  
R   104   N/A   3x3 PALLETS 146883   355MLNR24P FA PAPL MX   9164   College Park
GA Production   1188878   MEXICAN COKE   MISSING   0   N/A   0 147098   1.9ZPTX6
MM DRPS MNGO TRPCL   9164   College Park GA Production   1014435   CELMARK
INTERNATIONAL   MISSING   0   N/A   0 147099   12ZCN2X12P DAS SPKLG LIM FP  
9164   College Park GA Production   9164   College Park GA Production   R   104
  N/A   3x3 PALLETS 147101   12ZCN2X12P DAS SPKLG BRY FP   9164   College Park
GA Production   9164   College Park GA Production   R   104   N/A   3x3 PALLETS
147105   12ZCN2X12P DAS SPKLG APL FP   9164   College Park GA Production   9164
  College Park GA Production   R   104   N/A   3x3 PALLETS 147157   20ZPTX24
SPRITE 6 MIX   9164   College Park GA Production   9164   College Park GA
Production   R   42   0   3x3 PALLETS 147161   19.2ZCNX24 SPRITE 6 MIX   9193  
Cleveland TN Production 2   9191   Cleveland TN Production   R   60   N/A   CHEP
PALLETS (BLUE) 147201   32ZPTX15 PA TRPCL MNGO   1014435   UNITED CHATTANOOGA  
1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 147246   16ZCNBLKX12 NOS
CHARGED CTR   9193   Cleveland TN Production 2   9191   Cleveland TN Production
  R   108   N/A   3x3 PALLETS 147293   23ZCNX12 PEACE T GA PCH   9164   College
Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0
147310   16ZCN6X4P MNSTR ENGY ULTRA   9164   College Park GA Production  
1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 147313   11.5ZCNX12
GLAC VW ENGY SBR   9164   College Park GA Production   1014435   AZPACK Canning
Company   MISSING   0   N/A   0 147315   11.5ZCNX12 GLAC VW ENGY BRY   9164  
College Park GA Production   1014435   AZPACK Canning Company   MISSING   0  
N/A   0 147317   11.5ZCNX12 GLAC VW ENGY ORN   9164   College Park GA Production
  1014435   AZPACK Canning Company   MISSING   0   N/A   0 146797   15ZCN6X4P
MNSTR MUSCLE PNT   9164   College Park GA Production   1160923   HANSEN BEVERAGE
COMPANY   MISSING   0   N/A   0 147096   1.9ZPTX6 MM DRPS RBRY LMNAD   9164  
College Park GA Production   1014435   CELMARK INTERNATIONAL   MISSING   0   N/A
  0 147213   64ZPTX8 GP UNSWT BLK T   9164   College Park GA Production  
1014435   NORTHAMPTON THERMAL PLANT   #N/A   #N/A   #N/A   P 147291   23ZCNX12
PEACE T PNK LMNAD   9164   College Park GA Production   1160923   HANSEN
BEVERAGE COMPANY   MISSING   0   N/A   0 147292   23ZCNX12 PEACE T SNO BRY  
9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY   MISSING
  0   N/A   0 147294   23ZCNX12 PEACE T TX STYL SW   9164   College Park GA
Production   1160923   HANSEN BEVERAGE COMPANY   MISSING   0   N/A   0 147307  
2LPTSX8 DR PEP VAN FLOAT   9163   Marietta GA Production   9163   Marietta GA
Production   #N/A   #N/A   #N/A   P 147469   355 ML MEXICAN CLASSIC FIFA   9164
  College Park GA Production   1188878   MEXICAN COKE   #N/A   #N/A   #N/A   P
147095   1.9ZPTX6 MM DRPS LMNAD   9164   College Park GA Production   1014435  
CELMARK INTERNATIONAL   MISSING   0   N/A   0 146817   64ZPTX8 GP SWT BLK T  
9164   College Park GA Production   1014435   NORTHAMPTON THERMAL PLANT   #N/A  
#N/A   #N/A   P 147005   3ZPTX6 GLAC VW ZRO DRPS REV   9164   College Park GA
Production   7822   Indianapolis IN Production   R   400   N/A   3x3 PALLETS
147306   12ZCN2X12P DR PEP VAN FLOAT   9191   Cleveland TN Production   9191  
Cleveland TN Production   #N/A   #N/A   #N/A   P 147322   24ZCNX12 MNSTR ZRO
ULTRA   9164   College Park GA Production   1160923   HANSEN BEVERAGE COMPANY  
MISSING   0   N/A   0 147472   22ZPTX12 NOS CHRGD CTRS   9164   College Park GA
Production   9084   Tampa FL Production   #N/A   #N/A   #N/A   P 135823   12ZPET
X12 V8 VFSON CRANBRY BLKBRY   0   #N/A   0   #N/A   #N/A   #N/A   #N/A   P
146206   2.5GBIB X1 SEAG GINGER ALE   1013100   #N/A   1013100   #N/A   MISSING
  0   N/A   0 136677   2.77# X12 PWA MTN BERRY BLAST PWDR   1014435   UNITED
CHATTANOOGA   1014435   UNITED CHATTANOOGA   MISSING   0   N/A   0 146621  
2LPETSMG 4X2P DR PEPPER   9163   Marietta GA Production   9163   Marietta GA
Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 138305   8ZNR 1X12P
COCA-COLA PARTY TUB   9164   College Park GA Production   9164   College Park GA
Production   R   54   N/A   3x3 PALLETS 100233   SHELLS 2L8 /PLASTIC   #N/A  
#N/A   #N/A   #N/A   #N/A   #N/A   #N/A   P 100237   SHELLS 16/20/24/600ML   0  
#N/A   0   #N/A   #N/A   #N/A   #N/A   P 100238   SHELLS .5L/355ML/12OZPET   0  
#N/A   0   #N/A   #N/A   #N/A   #N/A   P 100239   SHELLS 1LT 12 POCKET   0  
#N/A   0   #N/A   #N/A   #N/A   #N/A   P 100267   PALLETS REG.   0   #N/A   0  
#N/A   #N/A   #N/A   #N/A   P 100272   40X48 PALLETS RED TIP   0   #N/A   0  
#N/A   #N/A   #N/A   #N/A   P 103175   8ZNR 4X6P CLASSIC PR1   9163   Marietta
GA Production   9163   Marietta GA Production   R   54   N/A   3x3 PALLETS
114390   CHEP PALLETS (BLUE)   0   #N/A   0   #N/A   #N/A   #N/A   #N/A   P
118381   40X48 PALLETS REG   0   #N/A   0   #N/A   #N/A   #N/A   #N/A   P 129080
  RECYCLE TOTE EMPTY   9191   Cleveland TN Production   9191   Cleveland TN
Production   #N/A   #N/A   #N/A   P 132550   SHELLS 2L8 CNTR/BOLT   0   #N/A   0
  #N/A   #N/A   #N/A   #N/A   P 133260   12ZPET 24P DT COKE   9193   Cleveland
TN Production 2   9193   Cleveland TN Production 2   R   60   N/A   3x3 PALLETS
147257   12ZCN12P COCA-COLA HOME DEPOT BACK PACK   9164   College Park GA
Production   9164   College Park GA Production   R   36   N/A   3x3 PALLETS
404356   PALLETS PLASTIC 37X37   0   #N/A   0   #N/A   #N/A   #N/A   #N/A   P

 

Classified - Confidential

 

C-10



--------------------------------------------------------------------------------

Johnson City

SKU List

 

Secondary Production Source

  Secondary Production Source Versioning

MATNR

 

MATDESC

 

Alternate Prod
Location

 

Alternate Prod Location Desc

 

PALL_TYP -

Alternate

Prod

Source

 

PALL_CONFIG -

Alternate

Prod

Source

 

IMPLIEDEMPTY -

Alternate

Prod

Source

 

pallet type - Alternate

Prod Source

100278   12ZCN4X6P COCA-COLA   9164   College Park GA Production   R   104   N/A
  3x3 PALLETS 100281   12ZCN4X6P DT COKE   9164   College Park GA Production   R
  104   N/A   3x3 PALLETS 100287   12ZCN4X6P SPRITE   9164   College Park GA
Production   R   104   N/A   3x3 PALLETS 100722   12ZCN24P COCA-COLA   9164  
College Park GA Production   R   104   N/A   3x3 PALLETS 100724   12ZCN24P DT
COKE   9164   College Park GA Production   R   104   N/A   3x3 PALLETS 100933  
12ZCN20P COCA-COLA   9164   College Park GA Production   R   96   N/A   3x3
PALLETS 100935   12ZCN20P DT COKE   9164   College Park GA Production   R   96  
N/A   3x3 PALLETS 100937   12ZCN20P SPRITE   9164   College Park GA Production  
R   96   N/A   3x3 PALLETS 101728   20ZPTX24 PA MTN BRY BLST   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 102579   20ZPTX24 CF DT COKE   9082  
Orlando FL Production   R   54   N/A   40X48 PALLETS RED TIP 102752   20ZPTX24
PA FRT PNCH   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 103029  
20ZPTX24 SPRITE   9164   College Park GA Production   R   42   N/A   3x3 PALLETS
103172   8ZNR4X6P COCA-COLA   7822   Indianapolis IN Production   R   54   N/A  
3x3 PALLETS 103326   1LPT2X6P EVIAN MNRL WTR   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 103369   1LPTX12 EVIAN MNRL WTR   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 103769   500MLPT4X6P EVIAN MNRL WTR   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 103895   2.5GBIBX1 HI-C
PNK LMNAD   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 104139  
2.5GBIBX1 MELLO YELLO   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 104148   2.5GBIBX1 HI-C FRT PNCH   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 104235   2.5GBIBX1 BQ RTBEER   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 104239   2.5GBIBX1 PA MTN BLST   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 104633   20LBCYLX1 CO2 FU#2   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 109147   2.5GBIBX1 MM
LMNAD   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 112260  
1LPTX12 DAS   7541   Philadelphia PA Production   R   56   N/A   40X48 PALLETS
RED TIP 112795   500MLPT4X6P DAS   8264   Hollywood FL Production   R   56   N/A
  3x3 PALLETS 113141   2.5GBIB X1 MM ORC BST ORG BLND   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 113143   2.5GBIB X1 MM ORC BST CRNBY   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 114756   20ZPTX24 FA ORNG
  9164   College Park GA Production   R   42   N/A   3x3 PALLETS 114929  
500MLPT2X12P DAS   8264   Hollywood FL Production   R   56   N/A   3x3 PALLETS
115304   20ZPTX24 MM LMNAD   8139   Silver Spring MD Production   R   42   N/A  
3x3 PALLETS 115468   2.5GBIBX1 PIBB XTRA   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 115583   12ZCN2X12P COCA-COLA FP   9164   College Park GA
Production   R   104   N/A   3x3 PALLETS 115584   12ZCN2X12P DT COKE FP   9164  
College Park GA Production   R   104   N/A   3x3 PALLETS 115585   12ZCN2X12P CF
DT COKE FP   9164   College Park GA Production   R   104   N/A   3x3 PALLETS
115586   12ZCN2X12P SPRITE FP   9164   College Park GA Production   R   104  
N/A   3x3 PALLETS 116015   12ZCN24P FA ORNG   9106   Montgomery AL Production  
R   104   N/A   3x3 PALLETS 116149   12ZCN2X12P BQ RTBEER FP   9281  
Jacksonville FL Production   R   104   N/A   3x3 PALLETS 116150   12ZCN2X12P
MELLO YELLO FP   9281   Jacksonville FL Production   R   104   N/A   3x3 PALLETS
116151   12ZCN2X12P FA ORNG FP   9164   College Park GA Production   R   104  
N/A   3x3 PALLETS 116153   12ZCN2X12P CF COCA-COLA FP   9164   College Park GA
Production   R   104   N/A   3x3 PALLETS 116305   12ZCN2X12P CHRY COKE FP   9164
  College Park GA Production   R   104   N/A   3x3 PALLETS 116306   12ZCN2X12P
DT CHRY COKE FP   9082   Orlando FL Production   R   104   N/A   3x3 PALLETS
116307   12ZCN2X12P FRESCA FP   9164   College Park GA Production   R   104  
N/A   3x3 PALLETS 116308   12ZCN2X12P BQ DT RTBEER FP   9082   Orlando FL
Production   R   104   N/A   3x3 PALLETS 116309   12ZCN2X12P PIBB XTRA FP   9106
  Montgomery AL Production   R   104   N/A   3x3 PALLETS 116320   12ZCN2X12P MM
LMNAD FP   9164   College Park GA Production   R   104   N/A   3x3 PALLETS
116366   500MLPT24P DAS   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 116456   12ZCN2X12P MM LT LMNAD FP   7660   New Orleans LA Production   R  
104   N/A   3x3 PALLETS 116460   12ZCN2X12P FA SBRY FP   9106   Montgomery AL
Production   R   104   N/A   3x3 PALLETS 116470   12ZCN2X12P FA GRP FP   9106  
Montgomery AL Production   R   104   N/A   3x3 PALLETS 116629   20ZPTX24 VAN
COKE   8264   Hollywood FL Production   R   42   N/A   3x3 PALLETS 116662  
12ZCN2X12P VAN COKE FP   9281   Jacksonville FL Production   R   104   N/A   3x3
PALLETS 117119   2.5GBIBX1 FA ORNG   Not Available   Not Available   #N/A   #N/A
  #N/A   #N/A 117687   20ZPTX24 PA ORNG   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 117817   2.5GBIB X1 MMAID LT LEMONADE   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 119311   12ZCN2X12P DT COKE LIM FP   9082
  Orlando FL Production   R   104   N/A   3x3 PALLETS 119451   16ZCNX24 FULL THR
  7830   Portland IN Production   R   80   N/A   40X48 PALLETS RED TIP 119516  
300MLPTX24 DAS   7522   Maspeth NY Production   R   80   N/A   3x3 PALLETS
119702   450MLPTX24 MM JTG APL J   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 119703   450MLPTX24 MM JTG CRNAPL RB   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 119706   450MLPTX24 MM JTG CRN GRP   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 119707   450MLPTX24 MM JTG ORNG J  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 119791   12ZCN2X12P
SPRITE ZRO FP   9164   College Park GA Production   R   104   N/A   3x3 PALLETS
119827   20ZPTX24 DT COKE   9164   College Park GA Production   R   42   N/A  
3x3 PALLETS 121508   12ZCN2X12P DT COKE SPLNDA F   9281   Jacksonville FL
Production   R   104   N/A   3x3 PALLETS 121750   12ZCN2X12P COCA-COLA ZRO FP  
9164   College Park GA Production   R   104   N/A   3x3 PALLETS 122109  
12ZCN2X12P FRESCA PCH FP   9082   Orlando FL Production   R   104   N/A   3x3
PALLETS

 

Classified - Confidential

 

C-11



--------------------------------------------------------------------------------

Johnson City

SKU List

 

Secondary Production Source

  Secondary Production Source Versioning

MATNR

 

MATDESC

 

Alternate Prod
Location

 

Alternate Prod Location Desc

 

PALL_TYP -

Alternate

Prod

Source

 

PALL_CONFIG -

Alternate

Prod

Source

 

IMPLIEDEMPTY -

Alternate

Prod

Source

 

pallet type - Alternate

Prod Source

122151   2.5GBIBX1 COCA-COLA ZRO   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 122327   12ZCN2X12P FA ORNG ZRO FP   9082   Orlando FL Production  
R   104   N/A   3x3 PALLETS 122366   355MLNR24P COCA-COLA MX   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 123142   2.5GBIB X1 SEAG TONIC   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 123159   12ZCN24P
COCA-COLA ZRO SC   9164   College Park GA Production   R   104   N/A   3x3
PALLETS 123367   32ZPTX15 PA FRT PNCH   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 123369   32ZPTX15 PA LMN LIM   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 123371   32ZPTX15 PA MTN BRY BLST   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 123372   32ZPTX15 PA ORNG   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 124359   12ZCN20P
COCA-COLA ZRO   9164   College Park GA Production   R   96   N/A   3x3 PALLETS
124384   12ZCN24P SPRITE SC   9164   College Park GA Production   R   104   N/A
  3x3 PALLETS 124580   10ZPTX24 MM JTG APL J   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 124581   10ZPTX24 MM JTG ORNG J   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 125491   12ZCN2X12P COKE CHRY ZRO FP  
9164   College Park GA Production   R   104   N/A   3x3 PALLETS 125622  
20ZPT3X8P PA GRP   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
125623   20ZPT3X8P PA ORNG   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 125624   20ZPT3X8P PA FRT PNCH   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 125625   20ZPT3X8P PA MTN BRY BLST   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 126073   32ZPTX15 PA GRP   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 126583   355MLNRX24 SPRITE MX   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 127105   500MLPT4X6P
COCA-COLA ZRO   8264   Hollywood FL Production   R   56   N/A   3x3 PALLETS
128037   22ZPTX12 NOS ENGY   8480   Abilene TX Production   R   84   N/A   3x3
PALLETS 128259   16ZCNX24 NOS ENGY   7830   Portland IN Production   R   80  
N/A   40X48 PALLETS RED TIP 128404   12ZPET X12 V8 VEG JUICE   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 128405   12ZPET X12 V8 SPICY HOT JUICE
  Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 128407   12ZPET X12
V8 VFSON POM BLBRY JU   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 128408   12ZPET X12 V8 VFSON STWBR BAN JU   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 128409   16ZPET X12 V8 SPLASH BERRY BLEND   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 128410   16ZPET X12 V8
SPLASH STWBRY KIWI   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
128411   16OZPET1X12LS V8 SPLASH TROP BLEND   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 128419   2.5GBIBX1 GP GRNT   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 129086   20ZPET X24 GLAC VITWTR DEFENSE  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 129088   20ZPTX24 GLAC
VW ENGY   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 129089  
20ZPTX24 GLAC VW ESNTL.   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 129090   20ZPTX24 GLAC VW FOCUS   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 129093   20ZPTX24 GLAC VW PWR C   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 129095   20ZPTX24 GLAC VW REVIVE   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 129097   20ZPTX24 GLAC VW
XXX   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 129252   1LPTX12
GLAC SMTWTR   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 129253  
1.5LPTX12 GLAC SMTWTR   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 129254   20ZPTX24 GLAC SMTWTR   Not Available   Not Available   #N/A   #N/A
  #N/A   #N/A 129257   32ZPTX15 GLAC VW REVIVE   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 129258   32ZPTX15 GLAC VW PWR C   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 129274   20ZPET 12P GLAC VITWTR VARIETY PK
  Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 129294   20ZPTX24 PA
SBRY LMNAD   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 129295  
32ZPTX15 PA SBRY LMNAD   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 129308   13.5ZPET X12 COCA-COLA   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 130466   32ZPTX15 PA ZRO SBRY   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 130467   32ZPTX15 PA ZRO GRP   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 130468   32ZPTX15 PA ZRO MXD BRY   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 130470   20ZPT3X8P PA ZRO
GRP   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 130471  
20ZPT3X8P PA ZRO MXD BRY   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 130493   16ZCNX24 NOS GRP   7830   Portland IN Production   R   80   N/A  
40X48 PALLETS RED TIP 130629   32ZPTX15 GLAC VW XXX   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 132296   700MLPTX24 GLAC SMTWTR   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 132394   16ZPTX24 DT COKE
  9082   Orlando FL Production   R   70   N/A   40X48 PALLETS RED TIP 132398  
16ZPTX24 COCA-COLA   9082   Orlando FL Production   R   70   N/A   40X48 PALLETS
RED TIP 132399   16ZPTX24 COCA-COLA ZRO   9082   Orlando FL Production   R   70
  N/A   40X48 PALLETS RED TIP 132400   16ZPTX24 SPRITE   9082   Orlando FL
Production   R   70   N/A   40X48 PALLETS RED TIP 132528   2LPTSX8 CF DT COKE  
9281   Jacksonville FL Production   R   40  

SHELLS 2L8

CNTR/BOLT

  3x3 PALLETS 132529   2LPTSX8 CHRY COKE   9084   Tampa FL Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132530   2LPTSX8 COCA-COLA   9281  
Jacksonville FL Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132531
  2LPTSX8 COCA-COLA ZRO   9281   Jacksonville FL Production   R   40   SHELLS
2L8 CNTR/BOLT   3x3 PALLETS 132532   2LPTSX8 DT COKE   9281   Jacksonville FL
Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132539   2LPTSX8 SPRITE
ZRO   9281   Jacksonville FL Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3
PALLETS 132540   2LPTSX8 SPRITE   9281   Jacksonville FL Production   R   40  
SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132541   2LPTSX8 BQ RTBEER   9084   Tampa FL
Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132542   2LPTSX8 FA GRP
  9084   Tampa FL Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS
132543   2LPTSX8 FA ORNG   9084   Tampa FL Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132545   2LPTSX8 FRESCA   9084   Tampa FL Production   R
  40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132546   2LPTSX8 MELLO YELLO   8042  
Sandston VA Production   R   40   SHELLS 2L8 CNTR/BOLT   3x3 PALLETS 132551  
2LPTSX8 MM LMNAD   9084   Tampa FL Production   R   40   SHELLS 2L8 CNTR/BOLT  
3x3 PALLETS 132766   2.5GBIBX1 GP PREM UNSWT T   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 132858   16.9ZPTX12 HA ORGANIC ORNG   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A

 

Classified - Confidential

 

C-12



--------------------------------------------------------------------------------

Johnson City

SKU List

 

Secondary Production Source

  Secondary Production Source Versioning

MATNR

 

MATDESC

 

Alternate Prod
Location

 

Alternate Prod Location Desc

 

PALL_TYP -

Alternate

Prod

Source

 

PALL_CONFIG -

Alternate

Prod

Source

 

IMPLIEDEMPTY -

Alternate

Prod

Source

 

pallet type - Alternate

Prod Source

132859   16.9ZPTX12 HA ORGANIC POM B   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 132861   16.9ZPTX12 HT ORGANIC HNY G   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 133102   16ZCNX24 MNSTR KHAOS ENGY   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 133108   16ZCN6X4P MNSTR
LO CARB ENG   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 133109  
16ZCN6X4P MNSTR ENGY   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
133129   16ZCNX24 MNSTR ENGY   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 133131   16ZCNX24 MNSTR LO CARB ENGY   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 133132   16ZCNX24 MNSTR ASSAULT ENGY   Not Available
  Not Available   #N/A   #N/A   #N/A   #N/A 133133   16ZCAN X24 MONSTER M 80
ENGY + JUICE   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 133145
  24ZCNX12 MEGA MNSTR ENGY   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 133147   24ZCNX12 MEGA MNSTR LO CARB   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 133153   16ZCN6X4P MNSTR KHAOS ENGY   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 134837   32ZPTX15 PA ZRO ORNG   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 134838   32ZPTX15 PA ZRO
LMN LIM   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 134846  
355MLNRG 24P FTA ORANGE MEX   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 134923   15ZCNX12 JAVA MNSTR IRISH   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 134926   15ZCNX12 JAVA MNSTR MEAN BE   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 134929   15ZCNX12 JAVA MNSTR LOCA MO   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 135239   1LPT2X6P GLAC
SMTWTR   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 135245  
7.5ZCN3X8P COCA-COLA   7830   Portland IN Production   R   140   N/A   3x3
PALLETS 135246   7.5ZCN3X8P COCA-COLA ZRO   7830   Portland IN Production   R  
140   N/A   3x3 PALLETS 135247   7.5ZCN3X8P DT COKE   7830   Portland IN
Production   R   140   N/A   3x3 PALLETS 135248   7.5ZCN3X8P SPRITE   7830  
Portland IN Production   R   140   N/A   3x3 PALLETS 135249   500MLPT4X6P GP SWT
BLK T   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 135251  
16ZCNX12 FULL THR RED BRY   7830   Portland IN Production   R   160   N/A  
40X48 PALLETS RED TIP 135279   7.5ZCN3X8P FA ORNG   7830   Portland IN
Production   R   140   N/A   3x3 PALLETS 135333   18.5ZPTX12 GP SWT BLK T   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 135334   18.5ZPTX12 GP DT
T   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 135335  
18.5ZPTX12 GP LMN SWT T   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 135336   18.5ZPTX12 GP GRNT   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 135337   18.5ZPTX12 GP UNSWT BLK T   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 135450   12ZPT3X8P DAS   7921   Eagan MN Production  
R   72   N/A   3x3 PALLETS 135478   10.1ZPTX12 TUM YUM ORNG-ARI   Not Available
  Not Available   #N/A   #N/A   #N/A   #N/A 135479   10.1ZPTX12 TUM YUM VERY BRY
  Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 135481   10.1ZPTX12
TUM YUM GRNST AP   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
135482   10.1ZPTX12 TUM YUM SOURSTNL   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 135565   16ZCNX24 FULL THR BLU AG   7830   Portland IN
Production   R   80   N/A   40X48 PALLETS RED TIP 135573   32ZPTX15 PA WHT CHRY
  Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 135589   10.1ZPTX12
TUM YUM FRTABULS   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
136106   20ZPTX24 GLAC VWZ XXX   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 136107   20ZPTX24 GLAC VWZ SQZD   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 136108   20ZPTX24 GLAC VWZ RISE   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 136109   20ZPTX24 GLAC VWZ GO GO   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 136494   16ZCNX12 NOS
LOADED CHRY EN       #N/A   #N/A   #N/A   #N/A 136525   16.9ZPTX12 HT ORGANIC
HLF T   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 136793  
16ZCN2X10P MNSTR ENGY   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 136794   16ZCN2X10P MNSTR LO CARB EN   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 137072   1.25LPTSX12 COCA-COLA   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 137073   1.25LPTSX12 DT COKE   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 137074   1.25LPTSX12
COCA-COLA ZRO   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 137075
  1.25LPTSX12 SPRITE   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
137076   1.25LPTSX12 FA ORNG   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 137113   16ZCN6X4P MNSTR ENGY ABS ZR   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 137325   2ZPTX12 WORX ENGY EX STR   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 137400   16ZCNX24 MNSTR ENGY ABS ZRO  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 137699   15ZCNX12 JAVA
MNSTR VAN LT   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 137700
  15ZCNX12 JAVA MNSTR KONA BL   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 137763   32ZPTX15 PA ZRO FRT PNCH   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 137765   20ZPTX24 GLAC VWZ GLOW   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 137799   20ZPT3X8P PA ZRO FRT PNCH   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 137830   16.9ZPTX12 FUZE
SLNDRZ CRNB   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 137831  
16.9ZPTX12 FUZE SLNDRZ SBRY   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 137832   16.9ZPTX12 FUZE SLNDRZ BLUB   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 137833   16.9ZPTX12 FUZE SLNDRZ TRPC   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 137834   16.9ZPTX12 FUZE SLNDRZ POM  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 137836   16.9ZPTX12
FUZE PCH MNGO   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 137837
  16.9ZPTX12 FUZE BAN COL   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 137869   16ZCNX12 NOS CHARGED CTRS   8588   Gulfgate TX Production   R   80
  N/A   3x3 PALLETS 137910   16ZPTX24 CHRY COKE   9511   Twinsburg OH Production
  R   56   N/A   3x3 PALLETS 138036   15.5ZCNX24 MNSTR REHAB T LM   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 138037   15.5ZCN6X4P MNSTR
REHAB T L   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 138045  
5ZNRX24 MNSTR ENGY M3 SPR C   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 138303   20ZPET 12P GLAC VITWTR ZERO VARIETY PK   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 138319   23ZCNX12 MNSTR REHAB T LMNA   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A

 

Classified - Confidential

 

C-13



--------------------------------------------------------------------------------

Johnson City

SKU List

 

Secondary Production Source

  Secondary Production Source Versioning

MATNR

 

MATDESC

 

Alternate Prod
Location

 

Alternate Prod Location Desc

 

PALL_TYP -

Alternate

Prod

Source

 

PALL_CONFIG -

Alternate

Prod

Source

 

IMPLIEDEMPTY -

Alternate

Prod

Source

 

pallet type - Alternate

Prod Source

138320   24ZCNX12 MNSTR ENGY ABS ZRO   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 138563   15.5ZCNX24 MNSTR REHB GRNT   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 138564   15.5ZCNX24 MNSTR REHB ROJO   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 138582   15.5ZCN6X4P MNSTR
REHB ROJO   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 142716  
16.9ZPT4X6P GLAC VW XXX   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 142717   16.9ZPT4X6P GLAC VW PWR C   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 142718   16.9ZPT4X6P GLAC VW REVIVE   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 142719   16.9ZPT4X6P GLAC VWZ XXX   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 142720   16.9ZPT4X6P GLAC
VWZ SQZD   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 142721  
16.9ZPT4X6P GLAC VWZ RISE   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 143857   15.5ZCN2X10P MNSTR REHAB T   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 143893   16.9ZPTX12 HT ORGANIC NOT T   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 143900   16ZCN2X10P MNSTR ENGY ABS Z   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 143911   16.9ZNRX12 MNSTR
ENGY UBERM   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 143932  
18.5ZPTX12 GP LMNAD T   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 144088   16ZCAN X24 FANTA ORANGE       #N/A   #N/A   #N/A   #N/A 144089  
16ZCNX24 SPRITE   7830   Portland IN Production   R   80   N/A  
40X48 PALLETS RED TIP 144163   15.5ZCNX24 MNSTR REHB ORNGA   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 144169   12ZPT2X12P PA MTN BRY BLST   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 144170   12ZPT2X12P PA FRT
PNCH   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 144171  
450MLPTX24 MM SBRY PSN JTG   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 144172   450MLPTX24 MM JTG FRT PNCH   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 144207   1.26LBCSTRX8 PA FRT PNCH   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 144208   1.22LBCSTRX8 PA MTN BRY BLS  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 144651   14ZPTX12 ZICO
NTRAL CCNT WT   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 144652
  1LTRAX12 ZICO NTRAL CCNT WT   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 144653   11.2ZTRAX12 ZICO NTRAL CCNT   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 144659   14ZPTX12 ZICO CHOC   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 144675   2.5GBIB X1 FUZE TEA RASB (5.50+1)
  Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 144828   11.5ZPTX12
CORE PWR CHOC LT   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
144829   11.5ZPTX12 CORE PWR SBRY BA   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 144830   11.5ZPTX12 CORE PWR CHOC 26   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 144831   11.5ZPTX12 CORE PWR VAN 26G   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 144866   20ZPTX24 FUZE ICE
T LMN   8139   Silver Spring MD Production   R   48   N/A   3x3 PALLETS 144868  
20ZPTX24 FUZE ICE T SBRY RE   8139   Silver Spring MD Production   R   48   N/A
  3x3 PALLETS 144873   1.9ZPTX6 DAS DRPS SBRY KIWI   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 144874   1.9ZPTX6 DAS DRPS PNK LMNAD   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 144875   1.9ZPTX6 DAS DRPS
PAPL CCNT   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 144876  
1.9ZPTX6 DAS DRPS MXD BRY   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 145098   500MLPT4X6P GLAC SMTWTR   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 145104   16ZCNX24 MNSTR ENGY DUB BLR   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 145105   16ZCNX24 MNSTR ZRO ULTRA   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 145106   15ZCNX12 JAVA
MNSTR KONA CA   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145126
  12ZCNX12 MNSTR ENGY EX STR   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 145127   12ZCNX12 MNSTR ENGY EX STR   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 145128   12ZCNX12 MNSTR ENGY EX STR   Not Available
  Not Available   #N/A   #N/A   #N/A   #N/A 145158   2LPTSX8 FUZE ICE T LMN  
9084   Tampa FL Production   R   40  

SHELLS 2L8

CNTR/BOLT

  3x3 PALLETS 145159   2LPTSX8 FUZE ICE T SBRY RED   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 145160   12ZCN2X12P FUZE ICE T LMN F  
9082   Orlando FL Production   R   104   0   3x3 PALLETS 145170   12ZCN2X12P
FUZE ICE T SBRY   9082   Orlando FL Production   R   104   0   3x3 PALLETS
145171   12ZCN2X12P FUZE HLF T HLF L   9082   Orlando FL Production   R   104  
0   3x3 PALLETS 145188   20ZPTX24 GLAC VWZ PWR C   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 145206   20ZPTX24 GLAC VWZ REVIVE   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 145235   355MLNR4X6P COCA-COLA MX  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145277   16ZCNX24 DT
COKE   7830   Portland IN Production   R   80   N/A   40X48 PALLETS RED TIP
145281   16ZCNX24 MNSTR ENGY DUB MAD   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 145309   1LTRAX12 ZICO CHOC   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 145388   16ZCN6X4P MNSTR ZRO ULTRA   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 145482   12ZPT2X12P PA ZRO MXD BRY  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145491   12ZPT3X8P
GLAC VW ESNTL   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145493
  12ZPT3X8P GLAC VW XXX   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 145496   12ZPT3X8P GLAC VW SQZD   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 145841   16ZCN2X10P MNSTR ZRO ULTRA   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 145842   8ZCN2X12P MNSTR ZRO ULTRA F   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 145909   20ZPTX24 GLAC VW
SQZD   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145911  
16.9ZPTX12 GLAC FW WTRMLN P   7520   Elmsford NY Production   R   100   N/A  
40X48 PALLETS RED TIP 145913   16.9ZPTX12 GLAC FW BLK RBRY   7520   Elmsford NY
Production   R   100   N/A   40X48 PALLETS RED TIP 145915   16.9ZPTX12 GLAC FW
LMN LIM   7520   Elmsford NY Production   R   100   N/A   40X48 PALLETS RED TIP
145917   16.9ZPTX12 GLAC FW ORNG MNG   7520   Elmsford NY Production   R   100  
N/A   40X48 PALLETS RED TIP 145919   16.9ZPTX12 GLAC FW SBRYKIWI   7520  
Elmsford NY Production   R   100   N/A   40X48 PALLETS RED TIP 145929  
15.5ZCNX24 MNSTR REHAB PNK   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 145930   14ZPTX12 ZICO PAPL CCNT WTR   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 145932   12ZCN4X6P FULL THR   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 145962   7.5ZCN2X12P MNSTR REHAB T L   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A

 

Classified - Confidential

 

C-14



--------------------------------------------------------------------------------

Johnson City

SKU List

 

Secondary Production Source

  Secondary Production Source Versioning

MATNR

 

MATDESC

 

Alternate Prod
Location

 

Alternate Prod Location Desc

 

PALL_TYP -

Alternate

Prod

Source

 

PALL_CONFIG -

Alternate

Prod

Source

 

IMPLIEDEMPTY -

Alternate

Prod

Source

 

pallet type - Alternate

Prod Source

145963   8ZCN2X12P MNSTR LO CARB ENG   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 145964   8ZCN2X12P MNSTR ENGY FP   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 145965   8ZCN2X12P MNSTR ENGY ABS ZR   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 145967   32ZPTX15 PA MLN  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145984   1.9ZPTX6 DAS
DRPS CHRY POM   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145985
  1.9ZPTX6 DAS DRPS GRP   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 145996   12ZCN4X6P NOS ENGY   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 145998   16ZCNX12 NOS ZRO   7830   Portland IN Production   R   160
  N/A   40X48 PALLETS RED TIP 146042   2LPTSX8 SG GALE   9084   Tampa FL
Production   R   40  

SHELLS 2L8

CNTR/BOLT

  3x3 PALLETS 146125   12ZCN2X12P SG GALE FP   9082   Orlando FL Production   R
  104   N/A   3x3 PALLETS 146287   3ZPTX6 PA ZRO DRPS MTN BRY   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 146288   3ZPTX6 PA ZRO DRPS FRT PNCH  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 146289   3ZPTX6 PA ZRO
DRPS ORNG   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 146300  
16ZCNX24 MNSTR ENGY ULTRA B   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 146301   15ZCNX12 MUSCLE MNSTR COF S   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 146302   15ZCNX12 MNSTR MUSCLE CHOC   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 146303   15ZCNX12 MNSTR MUSCLE VAN W  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 146533   12ZCN2X12P
COCA-COLA ZRO CF   9164   College Park GA Production   R   104   N/A   3x3
PALLETS 146536   2LPTSX8 COCA-COLA ZRO CF   7660   New Orleans LA Production   R
  40  

SHELLS 2L8

CNTR/BOLT

  3x3 PALLETS 146676   11.5ZPTX12 CORE PWR BAN 26G   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 146717   12ZCAN SLK 4X6P PB DT COKE PR1  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 146770   16ZCN6X4P
MNSTR ENGY ULTRA   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
146771   16ZCNX24 MNSTR ENGY ULTRA R   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 146858   16ZCNX24 COCA-COLA CHILL P1   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 146886   15.5ZCN6X4P MNSTR REHAB PNK   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 146937   15ZCNX12 MNSTR
MUSCLE STBY   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 146980  
16ZCAN X24 COCA-COLA ZERO   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 100283   12ZCN4X6P CF DT COKE   Not Available   Not Available   #N/A   #N/A
  #N/A   #N/A 100304   12ZCN4X6P FA ORNG   7660   New Orleans LA Production   R
  104   N/A   3x3 PALLETS 100725   12ZCN24P CF DT COKE   9164   College Park GA
Production   R   104   N/A   3x3 PALLETS 100733   12ZCN24P MELLO YELLO   7921  
Eagan MN Production   R   100   N/A   40X48 PALLETS 101998   1LPTX12 SPRITE  
9084   Tampa FL Production   R   55   N/A   3x3 PALLETS 102748   20ZPTX24 BQ
RTBEER   9164   College Park GA Production   R   42   N/A   3x3 PALLETS 102751  
20ZPTX24 PA LMN LIM   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
102759   20ZPTX24 CHRY COKE   9164   College Park GA Production   R   42   N/A  
3x3 PALLETS 102879   10ZNR 4X6P SEAG TONIC   7822   Indianapolis IN Production  
R   64   N/A   3x3 PALLETS 102881   10ZNR 4X6P SEAG CLUB SODA   7822  
Indianapolis IN Production   R   64   N/A   3x3 PALLETS 102979   1LPTX12 DT COKE
  9084   Tampa FL Production   R   55   N/A   3x3 PALLETS 103173   8ZNR4X6P DT
COKE   7822   Indianapolis IN Production   R   54   N/A   3x3 PALLETS 103174  
8ZNR4X6P SPRITE   7822   Indianapolis IN Production   R   54   N/A   3x3 PALLETS
103331   1LPTX12 SG CLB SODA   7520   Elmsford NY Production   R   70   N/A  
40X48 PALLETS RED TIP 103332   1LPTX12 SG TONIC   7520   Elmsford NY Production
  R   70   N/A   40X48 PALLETS 103370   1.5LPTX12 EVIAN MNRL WTR   Not Available
  Not Available   #N/A   #N/A   #N/A   #N/A 103410   330MLPT4X6P EVIAN MNRL WTR
  Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 103503   1LPTX12
COCA-COLA   9084   Tampa FL Production   R   55   N/A   3x3 PALLETS 103936  
5GBIBX1 COCA-COLA   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
103938   5GBIBX1 DT COKE   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 103944   5GBIBX1 SPRITE   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 104135   2.5GBIB X1 PADE FRUIT PUNCH   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 113146   2.5GBIB X1 MM ORC BST PINAPPLE   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 115313   20ZPTX24 FA GRP  
9164   College Park GA Production   R   42   N/A   3x3 PALLETS 116663   20ZPTX24
PIBB XTRA   9164   College Park GA Production   R   42   N/A   3x3 PALLETS
117577   12ZCN2X12P TAB FP   9082   Orlando FL Production   R   104   N/A   3x3
PALLETS 119256   12ZCN20P FA ORNG   9082   Orlando FL Production   R   104   N/A
  3x3 PALLETS 121039   20ZPTX24 DAS LMN   8042   Sandston VA Production   R   54
  N/A   40X48 PALLETS RED TIP 121939   20ZPTX24 DAS SBRY   8042   Sandston VA
Production   R   54   N/A   40X48 PALLETS RED TIP 122360   355MLNRG X24 CLASSIC
MEX COKE   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 123292  
20ZPTX24 PA GRP   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
125492   20ZPTX24 COKE CHRY ZRO   9164   College Park GA Production   R   42  
N/A   3x3 PALLETS 125681   20ZPT3X8P PA LMN LIM   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 126582   355MLNRG X24 FTA ORANGE MEX   Not Available
  Not Available   #N/A   #N/A   #N/A   #N/A 128401   12ZCN24P SPRITE ZRO SC  
7660   New Orleans LA Production   R   104   N/A   3x3 PALLETS 132527   2LPTSX8
CF COCA-COLA   9084   Tampa FL Production   R   40  

SHELLS 2L8

CNTR/BOLT

  3x3 PALLETS 132544   2LPETS X8 MG FANTA STRWBRY   9084   Tampa FL Production  
R   40  

SHELLS 2L8

CNTR/BOLT

  3x3 PALLETS 132547   2LPTSX8 PIBB XTRA   9311   Memphis TN Production   R   40
 

SHELLS 2L8

CNTR/BOLT

  3x3 PALLETS 132838   2.5GBIBX1 GP SOUTHERN STYLE   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 132862   16.9ZPTX12 HT ORGANIC PCH W   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 134166   12ZPT3X8P SPRITE
ZRO   8264   Hollywood FL Production   R   72   N/A   3x3 PALLETS 134848  
20ZPTX24 FA ORNG ZRO   8139   Silver Spring MD Production   R   42   N/A   3x3
PALLETS 135287   7.5ZCN3X8P SPRITE ZRO   7830   Portland IN Production   R   140
  N/A   3x3 PALLETS 137863   12ZCN2X12P MELLO YELLO ZRO   9511   Twinsburg OH
Production   R   104   N/A   3x3 PALLETS 137896   20ZPTX24 MELLO YELLO ZRO      
#N/A   #N/A   #N/A   #N/A 144630   1LPTX12 FUZE ICE T LMN   7520   Elmsford NY
Production   R   70   N/A   40X48 PALLETS RED TIP 144632   1LPTX12 FUZE HLF T
HLF LMNA   7520   Elmsford NY Production   R   70   N/A   40X48 PALLETS RED TIP

 

Classified - Confidential

 

C-15



--------------------------------------------------------------------------------

Johnson City

SKU List

 

Secondary Production Source

  Secondary Production Source Versioning

MATNR

 

MATDESC

 

Alternate Prod
Location

 

Alternate Prod Location Desc

 

PALL_TYP -

Alternate

Prod

Source

 

PALL_CONFIG -

Alternate

Prod

Source

 

IMPLIEDEMPTY -

Alternate

Prod

Source

 

pallet type - Alternate

Prod Source

144633   1LPTX12 FUZE BRY PNCH   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 144634   1LPTX12 FUZE SBRY LMNAD   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 145161   12ZCN2X12P FUZE ICE T DT LM   9082   Orlando
FL Production   R   104   0   3x3 PALLETS 145483   12ZPT2X12P PA ORNG   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 145484   12ZPT2X12P PA GRP
  Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145822   2LPTSX8 MM
PCH   8557   Bissonnet TX Production   R   40  

SHELLS 2L8

/PLASTIC

  3x3 PALLETS 146045   1LPTX12 SG GALE   7541   Philadelphia PA Production   R  
40   N/A   PALLETS PLASTIC 37X37 146048   20ZPET X24 SEAG GINGER ALE   9084  
Tampa FL Production   R   54   N/A   40X48 PALLETS RED TIP 146128   7.5ZCN3X8P
SG GALE       #N/A   #N/A   #N/A   #N/A 146336   16ZCNX24 MELLO YELLO   7830  
Portland IN Production   R   80   N/A   40X48 PALLETS RED TIP 146727   12ZCN4X6P
COCA-COLA PB   7803   Cincinnati OH Production   R   96   N/A   3x3 PALLETS
146728   12ZCN4X6P DT COKE PB   9106   Montgomery AL Production   R   104   N/A
  3x3 PALLETS 146729   12ZCN4X6P COCA-COLA ZRO PB   7803   Cincinnati OH
Production   R   96   N/A   3x3 PALLETS 146730   12ZCN4X6P SPRITE PB   8163  
Baltimore MD Production   R   96   N/A   3x3 PALLETS 146731   12ZCN4X6P FA ORNG
PB   7660   New Orleans LA Production   R   104   N/A   3x3 PALLETS 146960  
15.2ZPTX24 MM TRPCL BLND   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 146962   15.2ZPTX24 MM BRY BLND NEC   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 147038   19.2ZCAN X24 SPRITE   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 147080   19.2ZCNX24 COCA-COLA   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 147198   18.6ZCNX12 MNSTR
ENGY IMPOR   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 0   0  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 102079   500MLPTS4X6P
COCA-COLA   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 102080  
500MLPTS4X6P SPRITE   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
102603   20ZPTSX24 COCA-COLA   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 102656   20ZPTSX24 MELLO YELLO   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 103408   500MLPTX24 EVIAN MNRL WTR   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 103887   2.5GBIBX1 DT COKE   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 103888   2.5GBIBX1 CHRY
COKE   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 103889  
2.5GBIBX1 SPRITE   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
104134   2.5GBIBX1 CF DT COKE   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 116832   24ZPT4X6P DAS       #N/A   #N/A   #N/A   #N/A 118838   24Z
X1 TUMBLER ER   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 119790
  20ZPTSX24 SPRITE ZRO   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 121146   12ZCN32P COCA-COLA   9281   Jacksonville FL Production   R   80  
N/A   CHEP PALLETS (BLUE) 121147   12ZCN32P DT COKE   9281   Jacksonville FL
Production   R   80   N/A   CHEP PALLETS (BLUE) 121149   12ZCN32P SPRITE   9281
  Jacksonville FL Production   R   80   N/A   CHEP PALLETS (BLUE) 121751  
20ZPTSX24 COCA-COLA ZRO   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 137324   2ZPTX12 WORX ENGY ORIG   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 146622   16ZCN24P NOS ENGY       #N/A   #N/A   #N/A   #N/A
102081   500MLPTS4X6P DT COKE   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 102142   500MLPTS4X6P CF DT COKE   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 104153   2.5GBIBX1 HI-C ORNG   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 113098   500MLPTS4X6P DAS   Not Available
  Not Available   #N/A   #N/A   #N/A   #N/A 114025   12ZCN20P MELLO YELLO   7803
  Cincinnati OH Production   R   96   N/A   3x3 PALLETS 114049   12ZCN4X6P VRTY
PK CARB   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 112309  
20ZPTSX24 DAS   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 116485
  8ZNR24P COCA-COLA CLB   7822   Indianapolis IN Production   R   54   N/A   3x3
PALLETS 120443   500MLPTS4X6P SPRITE ZRO   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 125596   12ZPTS3X8P COCA-COLA   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 125598   12ZPTS3X8P DT COKE   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 126534   12ZPTS3X8P SPRITE
  Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 126813   12ZCN32P
COCA-COLA ZRO   9281   Jacksonville FL Production   R   80   N/A   3x3 PALLETS
118841   24Z X1 TUMBLER CR   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 126528   12ZPTS3X8P CF DT COKE   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 125602   12ZPTS3X8P COCA-COLA ZRO   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 133259   12ZPT24P COCA-COLA   8139  
Silver Spring MD Production   R   64   N/A   3x3 PALLETS 134212   2LPTSX8 COKE
CHRY ZRO   9084   Tampa FL Production   R   40  

SHELLS 2L8

CNTR/BOLT

  3x3 PALLETS 134386   500MLPT32P DAS   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 134979   2LPT2X4P DT COKE   7520   Elmsford NY Production   R
  40   N/A   CHEP PALLETS (BLUE) 135250   500MLPT4X6P GP DT T   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 134978   2LPT2X4P COCA-COLA   7520  
Elmsford NY Production   R   40   N/A   CHEP PALLETS (BLUE) 129096   20ZPTX24
GLAC VW VITAL-T   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
136105   2LPT2X4P SPRITE   7520   Elmsford NY Production   R   40   N/A   CHEP
PALLETS (BLUE) 144864   500MLPT4X6P MELLO YELLO       #N/A   #N/A   #N/A   #N/A
138204   500MLPT24P DAS MP   8714   Downey CA Production   R   72   N/A   CHEP
PALLETS (BLUE) 146295   23ZCNX12 PEACE T CADDY SHAC   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 146772   15ZCN6X4P MNSTR MUSCLE CHOC   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 146773   15ZCN6X4P MNSTR
MUSCLE VAN   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 147003  
3ZPTX6 GLAC VW ZRO DRPS RIS   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 146294   23ZCNX12 PEACE T SWT LMN T   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 146297   23ZCNX12 PEACE T RAZZLEBRY   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 146296   23ZCNX12 PEACE T GRNT   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 146817   64ZPTX8 GP SWT
BLK T   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 146871  
16ZCNX12 NOS CHARGED CTRS Z   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A

 

Classified - Confidential

 

C-16



--------------------------------------------------------------------------------

Johnson City

SKU List

 

Secondary Production Source

  Secondary Production Source Versioning

MATNR

 

MATDESC

 

Alternate Prod
Location

 

Alternate Prod Location Desc

 

PALL_TYP -

Alternate

Prod

Source

 

PALL_CONFIG -

Alternate

Prod

Source

 

IMPLIEDEMPTY -

Alternate

Prod

Source

 

pallet type - Alternate

Prod Source

147004   3ZPTX6 GLAC VW ZRO DRPS SQZ   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 147099   12ZCN2X12P DAS SPKLG LIM FP   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 147101   12ZCN2X12P DAS SPKLG BRY FP   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 147103   12ZCN2X12P DAS
SPKLG LMN FP   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 147161
  19.2ZCNX24 SPRITE 6 MIX   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 147186   20ZPTX24 GLAC VWZ FOCUS   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 147201   32ZPTX15 PA TRPCL MNGO   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 147293   23ZCNX12 PEACE T GA PCH   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 147294   23ZCNX12 PEACE T
TX STYL SW   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 147310  
16ZCN6X4P MNSTR ENGY ULTRA   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 147313   11.5ZCNX12 GLAC VW ENGY SBR   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 147322   24ZCNX12 MNSTR ZRO ULTRA   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 146797   15ZCN6X4P MNSTR MUSCLE PNT  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 147002   3ZPTX6 GLAC
VW ZRO DRPS XXX   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
147005   3ZPTX6 GLAC VW ZRO DRPS REV   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 147097   1.9ZPTX6 MM DRP FRT PNCH   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 147098   1.9ZPTX6 MM DRPS MNGO TRPCL   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 147105   12ZCN2X12P DAS
SPKLG APL FP   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 147157
  20ZPTX24 SPRITE 6 MIX   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 147291   23ZCNX12 PEACE T PNK LMNAD   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 147292   23ZCNX12 PEACE T SNO BRY   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 147315   11.5ZCNX12 GLAC VW ENGY BRY   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 147317   11.5ZCNX12 GLAC
VW ENGY ORN   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 147096  
1.9ZPTX6 MM DRPS RBRY LMNAD   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 147246   16ZCNBLKX12 NOS CHARGED CTR   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 147469   355 ML MEXICAN CLASSIC FIFA   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 147095   1.9ZPTX6 MM DRPS LMNAD   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 147213   64ZPTX8 GP UNSWT
BLK T   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 147472  
22ZPTX12 NOS CHRGD CTRS   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 133031   16.9ZPET X12 HNST ADE ORGANIC SUPRFRT PU   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 135823   12ZPET X12 V8 VFSON CRANBRY
BLKBRY   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 144679  
2.5GBIBX1 GP RBRY T   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
146628   19.2ZCAN X24 COCA-COLA CHERRY ZERO   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 146206   2.5GBIB X1 SEAG GINGER ALE   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 100237   SHELLS 16/20/24/600ML   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 100238   SHELLS
.5L/355ML/12OZPET   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
100239   SHELLS 1LT 12 POCKET   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 100252   CO2 CYL 20LB#2 EMPTY   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 100267   PALLETS REG.   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 100272   40X48 PALLETS RED TIP   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 103175   8ZNR 4X6P CLASSIC PR1       #N/A
  #N/A   #N/A   #N/A 104136   2.5GBIB X1 PADE LEMON LIME   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 113142   2.5GBIB X1 MM ORC BST APPLE   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 114390   CHEP PALLETS
(BLUE)   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 118381  
40X48 PALLETS REG   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
118840   32Z X1 TUMBLER ER   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 129080   RECYCLE TOTE EMPTY   Not Available   Not Available   #N/A   #N/A
  #N/A   #N/A 132550   SHELLS 2L8 CNTR/BOLT   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 132612   2LPTSX8 MM PNK LMNAD   9084   Tampa FL
Production   R   40  

SHELLS 2L8

CNTR/BOLT

  3x3 PALLETS 133260   12ZPET 24P DT COKE       #N/A   #N/A   #N/A   #N/A 137639
  12ZCAN SLK 4X6P PB DT COKE   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 143874   500MLPETC 4X6P CLASSIC P1   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 146574   12ZCAN 35P COKE CLASSIC   9281   Jacksonville
FL Production   #N/A   #N/A   #N/A   #N/A 146575   12ZCAN 35P DT COKE   9281  
Jacksonville FL Production   #N/A   #N/A   #N/A   #N/A 146576   12ZCAN 35P
SPRITE   9281   Jacksonville FL Production   #N/A   #N/A   #N/A   #N/A 146654  
19.2ZCAN 2X12P COCA-COLA ZERO   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 147257   12ZCN12P COCA-COLA HOME DEPOT BACK PACK   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 146156   10.1ZPET 1X15P TUM YUM
VARIETY PK   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 404356  
PALLETS PLASTIC 37X37   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A

 

Classified - Confidential

 

C-17



--------------------------------------------------------------------------------

Morristown SKU List   Secondary Production Source   Secondary Production Source
Versioning

MATNR

 

MATDESC

 

Alternate Prod

Location

 

Alternate Prod Location Desc

 

PALL_TYP -

Alternate

Prod

Source

 

PALL_CONFIG -

Alternate

Prod

Source

 

IMPLIEDEMPTY -

Alternate

Prod

Source

 

pallet type - Alternate

Prod Source

100278   12ZCN4X6P COCA-COLA   9164   College Park GA Production   R   104   N/A
  3x3 PALLETS 100281   12ZCN4X6P DT COKE   9164   College Park GA Production   R
  104   N/A   3x3 PALLETS 100287   12ZCN4X6P SPRITE   9164   College Park GA
Production   R   104   N/A   3x3 PALLETS 100722   12ZCN24P COCA-COLA   9164  
College Park GA Production   R   104   N/A   3x3 PALLETS 100724   12ZCN24P DT
COKE   9164   College Park GA Production   R   104   N/A   3x3 PALLETS 100933  
12ZCN20P COCA-COLA   9164   College Park GA Production   R   96   N/A   3x3
PALLETS 100935   12ZCN20P DT COKE   9164   College Park GA Production   R   96  
N/A   3x3 PALLETS 100937   12ZCN20P SPRITE   9164   College Park GA Production  
R   96   N/A   3x3 PALLETS 101728   20ZPTX24 PA MTN BRY BLST   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 102279   500MLPT4X6P COCA-COLA      
#N/A   #N/A   #N/A   #N/A 102280   500MLPT4X6P DT COKE       #N/A   #N/A   #N/A
  #N/A 102281   500MLPT4X6P SPRITE       #N/A   #N/A   #N/A   #N/A 102579  
20ZPTX24 CF DT COKE   9082   Orlando FL Production   R   54   N/A   40X48
PALLETS RED TIP 102752   20ZPTX24 PA FRT PNCH   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 102782   20ZPTX24 MELLO YELLO       #N/A   #N/A   #N/A
  #N/A 103029   20ZPTX24 SPRITE   9164   College Park GA Production   R   42  
N/A   3x3 PALLETS 103172   8ZNR4X6P COCA-COLA   7822   Indianapolis IN
Production   R   54   N/A   3x3 PALLETS 103326   1LPT2X6P EVIAN MNRL WTR   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 103369   1LPTX12 EVIAN
MNRL WTR   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 103769  
500MLPT4X6P EVIAN MNRL WTR   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 103895   2.5GBIBX1 HI-C PNK LMNAD   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 103996   5GBIBX1 DR PEP   7221   San Antonio TX Production
  R   36   N/A   CHEP PALLETS (BLUE) 104139   2.5GBIBX1 MELLO YELLO   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 104148   2.5GBIBX1 HI-C
FRT PNCH   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 104235  
2.5GBIBX1 BQ RTBEER   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
104239   2.5GBIBX1 PA MTN BLST   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 104633   20LBCYLX1 CO2 FU#2   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 109147   2.5GBIBX1 MM LMNAD   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 112259   20ZPTX24 DAS   9281   Jacksonville FL
Production   R   54   N/A   40X48 PALLETS RED TIP 112260   1LPTX12 DAS   7541  
Philadelphia PA Production   R   56   N/A   40X48 PALLETS RED TIP 112795  
500MLPT4X6P DAS   8264   Hollywood FL Production   R   56   N/A   3x3 PALLETS
114756   20ZPTX24 FA ORNG   9164   College Park GA Production   R   42   N/A  
3x3 PALLETS 114929   500MLPT2X12P DAS   8264   Hollywood FL Production   R   56
  N/A   3x3 PALLETS 115304   20ZPTX24 MM LMNAD   8139   Silver Spring MD
Production   R   42   N/A   3x3 PALLETS 115468   2.5GBIBX1 PIBB XTRA   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 115583   12ZCN2X12P
COCA-COLA FP   9164   College Park GA Production   R   104   N/A   3x3 PALLETS
115584   12ZCN2X12P DT COKE FP   9164   College Park GA Production   R   104  
N/A   3x3 PALLETS 115585   12ZCN2X12P CF DT COKE FP   9164   College Park GA
Production   R   104   N/A   3x3 PALLETS 115586   12ZCN2X12P SPRITE FP   9164  
College Park GA Production   R   104   N/A   3x3 PALLETS 116015   12ZCN24P FA
ORNG   9106   Montgomery AL Production   R   104   N/A   3x3 PALLETS 116149  
12ZCN2X12P BQ RTBEER FP   9281   Jacksonville FL Production   R   104   N/A  
3x3 PALLETS 116150   12ZCN2X12P MELLO YELLO FP   9281   Jacksonville FL
Production   R   104   N/A   3x3 PALLETS 116151   12ZCN2X12P FA ORNG FP   9164  
College Park GA Production   R   104   N/A   3x3 PALLETS 116153   12ZCN2X12P CF
COCA-COLA FP   9164   College Park GA Production   R   104   N/A   3x3 PALLETS
116305   12ZCN2X12P CHRY COKE FP   9164   College Park GA Production   R   104  
N/A   3x3 PALLETS 116306   12ZCN2X12P DT CHRY COKE FP   9082   Orlando FL
Production   R   104   N/A   3x3 PALLETS 116307   12ZCN2X12P FRESCA FP   9164  
College Park GA Production   R   104   N/A   3x3 PALLETS 116308   12ZCN2X12P BQ
DT RTBEER FP   9082   Orlando FL Production   R   104   N/A   3x3 PALLETS 116309
  12ZCN2X12P PIBB XTRA FP   9106   Montgomery AL Production   R   104   N/A  
3x3 PALLETS 116320   12ZCN2X12P MM LMNAD FP   9164   College Park GA Production
  R   104   N/A   3x3 PALLETS 116366   500MLPT24P DAS   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 116456   12ZCN2X12P MM LT LMNAD FP   7660
  New Orleans LA Production   R   104   N/A   3x3 PALLETS 116460   12ZCN2X12P FA
SBRY FP   9106   Montgomery AL Production   R   104   N/A   3x3 PALLETS 116470  
12ZCN2X12P FA GRP FP   9106   Montgomery AL Production   R   104   N/A   3x3
PALLETS 116472   12ZCN2X12P MM PNK LMNAD FP   9082   Orlando FL Production   R  
104   N/A   3x3 PALLETS 116533   20ZPTX24 MM PNK LMNAD       #N/A   #N/A   #N/A
  #N/A 116629   20ZPTX24 VAN COKE   8264   Hollywood FL Production   R   42  
N/A   3x3 PALLETS 116662   12ZCN2X12P VAN COKE FP   9281   Jacksonville FL
Production   R   104   N/A   3x3 PALLETS 117119   2.5GBIBX1 FA ORNG   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 117603   12ZCN2X12P DR PEP
FP   9164   College Park GA Production   R   104   N/A   3x3 PALLETS 117604  
12ZCN2X12P DT DR PEP FP   9164   College Park GA Production   R   104   N/A  
3x3 PALLETS 117606   12ZCN2X12P CF DT DR PEP FP   9307   West Memphis AR
Production   R   104   N/A   3x3 PALLETS 117634   12ZCN4X6P DR PEP   9106  
Montgomery AL Production   R   104   N/A   3x3 PALLETS 117687   20ZPTX24 PA ORNG
  Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 117783   12ZCN20P DR
PEP   9106   Montgomery AL Production   R   104   N/A   3x3 PALLETS 117794  
12ZCN20P DT DR PEP   9106   Montgomery AL Production   R   104   N/A   3x3
PALLETS 117817   2.5GBIBX1 MM LT LMNAD   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 119311   12ZCN2X12P DT COKE LIM FP   9082   Orlando FL
Production   R   104   N/A   3x3 PALLETS 119451   16ZCNX24 FULL THR   7830  
Portland IN Production   R   80   N/A   40X48 PALLETS RED TIP 119516  
300MLPTX24 DAS   7522   Maspeth NY Production   R   80   N/A   3x3 PALLETS
119702   450MLPTX24 MM JTG APL J   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 119703   450MLPTX24 MM JTG CRNAPL RB   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 119706   450MLPTX24 MM JTG CRN GRP   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 119707   450MLPTX24 MM JTG ORNG J  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 119791   12ZCN2X12P
SPRITE ZRO FP   9164   College Park GA Production   R   104   N/A   3x3 PALLETS
119826   20ZPTX24 COCA-COLA       #N/A   #N/A   #N/A   #N/A 119827   20ZPTX24 DT
COKE   9164   College Park GA Production   R   42   N/A   3x3 PALLETS 121508  
12ZCN2X12P DT COKE SPLNDA F   9281   Jacksonville FL Production   R   104   N/A
  3x3 PALLETS 121750   12ZCN2X12P COCA-COLA ZRO FP   9164   College Park GA
Production   R   104   N/A   3x3 PALLETS 122151   2.5GBIBX1 COCA-COLA ZRO   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 122327   12ZCN2X12P FA
ORNG ZRO FP   9082   Orlando FL Production   R   104   N/A   3x3 PALLETS 122366
  355MLNR24P COCA-COLA MX   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 123159   12ZCN24P COCA-COLA ZRO SC   9164   College Park GA Production   R
  104   N/A   3x3 PALLETS 123367   32ZPTX15 PA FRT PNCH   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 123369   32ZPTX15 PA LMN LIM   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 123371   32ZPTX15 PA MTN
BRY BLST   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 123372  
32ZPTX15 PA ORNG   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
123704   12ZCN24P DR PEP SC   9164   College Park GA Production   R   104   N/A
  3x3 PALLETS 123809   12ZCN24P DT DR PEP SC   9106   Montgomery AL Production  
R   104   N/A   3x3 PALLETS 124359   12ZCN20P COCA-COLA ZRO   9164   College
Park GA Production   R   96   N/A   3x3 PALLETS 124384   12ZCN24P SPRITE SC  
9164   College Park GA Production   R   104   N/A   3x3 PALLETS 124580  
10ZPTX24 MM JTG APL J   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 124581   10ZPTX24 MM JTG ORNG J   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 125491   12ZCN2X12P COKE CHRY ZRO FP   9164   College Park GA
Production   R   104   N/A   3x3 PALLETS 125622   20ZPT3X8P PA GRP   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 125623   20ZPT3X8P PA ORNG
  Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 125624   20ZPT3X8P
PA FRT PNCH   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 125625  
20ZPT3X8P PA MTN BRY BLST   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 126073   32ZPTX15 PA GRP   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 126583   355MLNRX24 SPRITE MX   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 127105   500MLPT4X6P COCA-COLA ZRO   8264   Hollywood FL
Production   R   56   N/A   3x3 PALLETS 128037   22ZPTX12 NOS ENGY   8480  
Abilene TX Production   R   84   N/A   3x3 PALLETS 128259   16ZCNX24 NOS ENGY  
7830   Portland IN Production   R   80   N/A   40X48 PALLETS RED TIP 128404  
12ZPET X12 V8 VEG JUICE   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 128405   12ZPET X12 V8 SPICY HOT JUICE   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 128407   12ZPET X12 V8 VFSON POM BLBRY JU   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 128408   12ZPET X12 V8
VFSON STWBR BAN JU   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
128409   16ZPET X12 V8 SPLASH BERRY BLEND   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 128410   16ZPET X12 V8 SPLASH STWBRY KIWI   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A

 

Classified - Confidential

 

C-18



--------------------------------------------------------------------------------

Morristown SKU List   Secondary Production Source   Secondary Production Source
Versioning

MATNR

 

MATDESC

 

Alternate Prod

Location

 

Alternate Prod Location Desc

 

PALL_TYP -

Alternate

Prod

Source

 

PALL_CONFIG -

Alternate

Prod

Source

 

IMPLIEDEMPTY -

Alternate

Prod

Source

 

pallet type - Alternate

Prod Source

128411   16OZPET1X12LS V8 SPLASH TROP BLEND   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 128419   2.5GBIBX1 GP GRNT   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 129086   20ZPTX24 GLAC VW DEFENSE  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 129088   20ZPTX24 GLAC
VW ENGY   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 129089  
20ZPTX24 GLAC VW ESNTL.   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 129090   20ZPTX24 GLAC VW FOCUS   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 129093   20ZPTX24 GLAC VW PWR C   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 129095   20ZPTX24 GLAC VW REVIVE   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 129097   20ZPTX24 GLAC VW
XXX   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 129252   1LPTX12
GLAC SMTWTR   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 129253  
1.5LPTX12 GLAC SMTWTR   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 129254   20ZPTX24 GLAC SMTWTR   Not Available   Not Available   #N/A   #N/A
  #N/A   #N/A 129257   32ZPTX15 GLAC VW REVIVE   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 129258   32ZPTX15 GLAC VW PWR C   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 129262   32ZPTX15 GLAC VW ENGY   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 129274   20ZPT12P GLAC VW
VRTY PK   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 129294  
20ZPTX24 PA SBRY LMNAD   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 129295   32ZPTX15 PA SBRY LMNAD   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 129308   13.5ZPET X12 COCA-COLA   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 130466   32ZPTX15 PA ZRO SBRY   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 130467   32ZPTX15 PA ZRO
GRP   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 130468  
32ZPTX15 PA ZRO MXD BRY   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 130470   20ZPT3X8P PA ZRO GRP   Not Available   Not Available   #N/A   #N/A
  #N/A   #N/A 130471   20ZPT3X8P PA ZRO MXD BRY   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 130493   16ZCNX24 NOS GRP   7830   Portland IN
Production   R   80   N/A   40X48 PALLETS RED TIP 130629   32ZPTX15 GLAC VW XXX
  Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 131673   8.5ZALBX24
DT COKE   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 132296  
700MLPTX24 GLAC SMTWTR   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 132394   16ZPTX24 DT COKE   9082   Orlando FL Production   R   70   N/A  
40X48 PALLETS RED TIP 132398   16ZPTX24 COCA-COLA   9082   Orlando FL Production
  R   70   N/A   40X48 PALLETS RED TIP 132399   16ZPTX24 COCA-COLA ZRO   9082  
Orlando FL Production   R   70   N/A   40X48 PALLETS RED TIP 132400   16ZPTX24
SPRITE   9082   Orlando FL Production   R   70   N/A   40X48 PALLETS RED TIP
132528   2LPTSX8 CF DT COKE   9281   Jacksonville FL Production   R   40  
SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132529   2LPTSX8 CHRY COKE   9084   Tampa FL Production
  R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132530   2LPTSX8 COCA-COLA   9281   Jacksonville FL
Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132531   2LPTSX8 COCA-COLA ZRO   9281   Jacksonville FL
Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132532   2LPTSX8 DT COKE   9281   Jacksonville FL
Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132539   2LPTSX8 SPRITE ZRO   9281   Jacksonville FL
Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132540   2LPTSX8 SPRITE   9281   Jacksonville FL
Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132541   2LPTSX8 BQ RTBEER   9084   Tampa FL Production
  R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132542   2LPTSX8 FA GRP   9084   Tampa FL Production   R
  40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132543   2LPTSX8 FA ORNG   9084   Tampa FL Production  
R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132545   2LPTSX8 FRESCA   9084   Tampa FL Production   R
  40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132546   2LPTSX8 MELLO YELLO   8042   Sandston VA
Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132551   2LPTSX8 MM LMNAD   9084   Tampa FL Production  
R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132606   2LPTSX8 DR PEP   7660   New Orleans LA
Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132607   2LPTSX8 DT DR PEP   7660   New Orleans LA
Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132766   2.5GBIBX1 GP PREM UNSWT T   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 132858   16.9ZPTX12 HA ORGANIC ORNG   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 132859   16.9ZPTX12 HA
ORGANIC POM B   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 132861
  16.9ZPTX12 HT ORGANIC HNY G   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 132894   500MLPT4X6P DT DR PEP       #N/A   #N/A   #N/A   #N/A
132895   500MLPT4X6P DR PEP       #N/A   #N/A   #N/A   #N/A 133102   16ZCNX24
MNSTR KHAOS ENGY   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
133108   16ZCN6X4P MNSTR LO CARB ENG   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 133109   16ZCN6X4P MNSTR ENGY   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 133129   16ZCNX24 MNSTR ENGY   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 133131   16ZCNX24 MNSTR LO CARB ENGY   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 133132   16ZCNX24 MNSTR
ASSAULT ENGY   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 133133
  16ZCAN X24 MONSTER M 80 ENGY + JUICE   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 133145   24ZCNX12 MEGA MNSTR ENGY   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 133147   24ZCNX12 MEGA MNSTR LO CARB   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 133153   16ZCN6X4P MNSTR
KHAOS ENGY   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 133168  
16ZPTX24 DR PEP   9511   Twinsburg OH Production   R   56   N/A   3x3 PALLETS
133169   16ZPTX24 DT DR PEP       #N/A   #N/A   #N/A   #N/A 133251   12ZCN2X12P
DR PEP CHRY FP   9307   West Memphis AR Production   R   104   N/A   3x3 PALLETS
133255   20ZPTX24 DR PEP CHRY   7221   San Antonio TX Production   R   42   N/A
  3x3 PALLETS 133257   12ZCN2X12P DT DR PEP CHRY F   9307   West Memphis AR
Production   R   104   N/A   3x3 PALLETS 133475   20ZPTX24 DT DR PEP CHRY      
#N/A   #N/A   #N/A   #N/A 133762   12ZPT3X8P COCA-COLA       #N/A   #N/A   #N/A
  #N/A 133763   12ZPT3X8P DT COKE       #N/A   #N/A   #N/A   #N/A 133765  
12ZPT3X8P COCA-COLA ZRO       #N/A   #N/A   #N/A   #N/A 133766   12ZPT3X8P
SPRITE       #N/A   #N/A   #N/A   #N/A 134338   2LPTSX8 FA ORNG ZRO   9084  
Tampa FL Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 134384   18.6ZCNX24 MNSTR ENGY IMPOR   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 134402   2LPETSMG X8 DR PEPPER CHERR  
9311   Memphis TN Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 134501   12ZPT3X8P DR PEP       #N/A   #N/A   #N/A  
#N/A 134837   32ZPTX15 PA ZRO ORNG   Not Available   Not Available   #N/A   #N/A
  #N/A   #N/A 134838   32ZPTX15 PA ZRO LMN LIM   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 134846   355MLNRG 24P FTA ORANGE MEX   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 134847   2LPTSX8 DT DR PEP CHRY   9311
  Memphis TN Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 134923   15ZCNX12 JAVA MNSTR IRISH   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 134926   15ZCNX12 JAVA MNSTR MEAN BE   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 134929   15ZCNX12 JAVA
MNSTR LOCA MO   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 135177
  12ZPT3X8P DT DR PEP       #N/A   #N/A   #N/A   #N/A 135239   1LPT2X6P GLAC
SMTWTR   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 135245  
7.5ZCN3X8P COCA-COLA   7830   Portland IN Production   R   140   N/A   3x3
PALLETS 135246   7.5ZCN3X8P COCA-COLA ZRO   7830   Portland IN Production   R  
140   N/A   3x3 PALLETS 135247   7.5ZCN3X8P DT COKE   7830   Portland IN
Production   R   140   N/A   3x3 PALLETS 135248   7.5ZCN3X8P SPRITE   7830  
Portland IN Production   R   140   N/A   3x3 PALLETS 135249   500MLPT4X6P GP SWT
BLK T   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 135251  
16ZCNX12 FULL THR RED BRY   7830   Portland IN Production   R   160   N/A  
40X48 PALLETS RED TIP 135277   7.5ZCN3X8P DR PEP       #N/A   #N/A   #N/A   #N/A
135278   7.5ZCN3X8P DT DR PEP       #N/A   #N/A   #N/A   #N/A 135279  
7.5ZCN3X8P FA ORNG   7830   Portland IN Production   R   140   N/A   3x3 PALLETS
135333   18.5ZPTX12 GP SWT BLK T   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 135334   18.5ZPTX12 GP DT T   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 135335   18.5ZPTX12 GP LMN SWT T   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 135336   18.5ZPTX12 GP GRNT   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 135337   18.5ZPTX12 GP
UNSWT BLK T   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 135450  
12ZPT3X8P DAS   7921   Eagan MN Production   R   72   N/A   3x3 PALLETS 135478  
10.1ZPTX12 TUM YUM ORNG-ARI   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 135479   10.1ZPTX12 TUM YUM VERY BRY   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 135481   10.1ZPTX12 TUM YUM GRNST AP   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 135482   10.1ZPTX12 TUM YUM SOURSTNL  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 135565   16ZCNX24 FULL
THR BLU AG   7830   Portland IN Production   R   80   N/A   40X48 PALLETS RED
TIP 135573   32ZPTX15 PA WHT CHRY   Not Available   Not Available   #N/A   #N/A
  #N/A   #N/A 135589   10.1ZPTX12 TUM YUM FRTABULS   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 136106   20ZPTX24 GLAC VWZ XXX   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 136107   20ZPTX24 GLAC VWZ
SQZD   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 136108  
20ZPTX24 GLAC VWZ RISE   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 136109   20ZPTX24 GLAC VWZ GO GO   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 136494   16ZCNX12 NOS LOADED CHRY EN       #N/A   #N/A   #N/A
  #N/A 136525   16.9ZPTX12 HT ORGANIC HLF T   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 136793   16ZCN2X10P MNSTR ENGY   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 136794   16ZCN2X10P MNSTR LO CARB EN   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A

 

Classified - Confidential

 

C-19



--------------------------------------------------------------------------------

Morristown SKU List   Secondary Production Source   Secondary Production Source
Versioning

MATNR

 

MATDESC

 

Alternate Prod

Location

 

Alternate Prod Location Desc

 

PALL_TYP -

Alternate

Prod

Source

 

PALL_CONFIG -

Alternate

Prod

Source

 

IMPLIEDEMPTY -

Alternate

Prod

Source

 

pallet type - Alternate

Prod Source

137072   1.25LPTSX12 COCA-COLA   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 137073   1.25LPTSX12 DT COKE   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 137074   1.25LPTSX12 COCA-COLA ZRO   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 137075   1.25LPTSX12 SPRITE   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 137076   1.25LPTSX12 FA
ORNG   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 137113  
16ZCN6X4P MNSTR ENGY ABS ZR   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 137325   2ZPTX12 WORX ENGY EX STR   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 137400   16ZCNX24 MNSTR ENGY ABS ZRO   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 137699   15ZCNX12 JAVA MNSTR VAN LT   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 137700   15ZCNX12 JAVA
MNSTR KONA BL   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 137763
  32ZPTX15 PA ZRO FRT PNCH   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 137765   20ZPTX24 GLAC VWZ GLOW   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 137799   20ZPT3X8P PA ZRO FRT PNCH   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 137830   16.9ZPTX12 FUZE SLNDRZ CRNB   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 137831   16.9ZPTX12 FUZE
SLNDRZ SBRY   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 137832  
16.9ZPTX12 FUZE SLNDRZ BLUB   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 137833   16.9ZPTX12 FUZE SLNDRZ TRPC   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 137834   16.9ZPET X12 FUZE SLNDRZE POM ACAI BRY   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 137836   16.9ZPTX12 FUZE
PCH MNGO   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 137837  
16.9ZPTX12 FUZE BAN COL   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 137849   12ZCN2X12P DR PEP TEN FP   8422   Buckner TX Production   R   104
  N/A   3x3 PALLETS 137869   16ZCNX12 NOS CHARGED CTRS   8588   Gulfgate TX
Production   R   80   N/A   3x3 PALLETS 137875   20ZPTX24 DR PEP TEN   7522  
Maspeth NY Production   R   42   N/A   3x3 PALLETS 137876   2LPTSX8 DR PEP TEN  
8557   Bissonnet TX Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 137910   16ZPTX24 CHRY COKE   9511   Twinsburg OH
Production   R   56   N/A   3x3 PALLETS 138036   15.5ZCNX24 MNSTR REHAB T LM  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 138037   15.5ZCN6X4P
MNSTR REHAB T L   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
138045   5ZNRX24 MNSTR ENGY M3 SPR C   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 138083   1.25LPTSX12 DR PEP   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 138084   1.25LPTSX12 DT DR PEP   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 138303   20ZPET 12P GLAC VITWTR ZERO
VARIETY PK   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 138319  
23ZCNX12 MNSTR REHAB T LMNA   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 138320   24ZCNX12 MNSTR ENGY ABS ZRO   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 138563   15.5ZCNX24 MNSTR REHB GRNT   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 138564   15.5ZCNX24 MNSTR REHB ROJO  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 138582   15.5ZCN6X4P
MNSTR REHB ROJO   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
138642   16ZPET X12 V8 SPLASH FRUIT MEDLEY   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 142716   16.9ZPT4X6P GLAC VW XXX   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 142717   16.9ZPT4X6P GLAC VW PWR C   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 142718   16.9ZPT4X6P GLAC
VW REVIVE   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 142719  
16.9ZPT4X6P GLAC VWZ XXX   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 142720   16.9ZPT4X6P GLAC VWZ SQZD   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 142721   16.9ZPT4X6P GLAC VWZ RISE   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 143857   15.5ZCN2X10P MNSTR REHAB T   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 143893   16.9ZPTX12 HT
ORGANIC NOT T   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 143900
  16ZCN2X10P MNSTR ENGY ABS Z   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 143911   16.9ZNRX12 MNSTR ENGY UBERM   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 143932   18.5ZPTX12 GP LMNAD T   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 144088   16ZCNX24 FA ORNG   7830  
Portland IN Production   R   80   N/A   40X48 PALLETS RED TIP 144089   16ZCNX24
SPRITE   7830   Portland IN Production   R   80   N/A   40X48 PALLETS RED TIP
144163   15.5ZCNX24 MNSTR REHB ORNGA   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 144169   12ZPT2X12P PA MTN BRY BLST   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 144170   12ZPT2X12P PA FRT PNCH   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 144171   450MLPTX24 MM
SBRY PSN JTG   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 144172
  450MLPTX24 MM JTG FRT PNCH   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 144208   1.22LBCSTRX8 PA MTN BRY BLS   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 144651   14ZPTX12 ZICO NTRAL CCNT WT   Not Available
  Not Available   #N/A   #N/A   #N/A   #N/A 144653   11.2ZTRAX12 ZICO NTRAL CCNT
  Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 144659   14ZPTX12
ZICO CHOC   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 144675  
2.5GBIBX1 FUZE T RBRY   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 144828   11.5ZPTX12 CORE PWR CHOC LT   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 144829   11.5ZPTX12 CORE PWR SBRY BA   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 144830   11.5ZPTX12 CORE PWR CHOC 26   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 144831   11.5ZPTX12 CORE
PWR VAN 26G   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 144866  
20ZPTX24 FUZE ICE T LMN   8139   Silver Spring MD Production   R   48   N/A  
3x3 PALLETS 144868   20ZPTX24 FUZE ICE T SBRY RE   8139   Silver Spring MD
Production   R   48   N/A   3x3 PALLETS 144873   1.9ZPTX6 DAS DRPS SBRY KIWI  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 144874   1.9ZPTX6 DAS
DRPS PNK LMNAD   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
144875   1.9ZPTX6 DAS DRPS PAPL CCNT   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 144876   1.9ZPTX6 DAS DRPS MXD BRY   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 145098   500MLPT4X6P GLAC SMTWTR   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 145104   16ZCNX24 MNSTR
ENGY DUB BLR   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145105
  16ZCNX24 MNSTR ZRO ULTRA   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 145106   15ZCNX12 JAVA MNSTR KONA CA   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 145126   12ZCNX12 MNSTR ENGY EX STR   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 145127   12ZCNX12 MNSTR ENGY EX STR  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145128   12ZCNX12
MNSTR ENGY EX STR   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
145158   2LPTSX8 FUZE ICE T LMN   9084   Tampa FL Production   R   40  
SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 145159   2LPTSX8 FUZE ICE T SBRY RED   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 145160   12ZCN2X12P FUZE ICE T LMN F  
9082   Orlando FL Production   R   104   0   3x3 PALLETS 145170   12ZCN2X12P
FUZE ICE T SBRY   9082   Orlando FL Production   R   104   0   3x3 PALLETS
145171   12ZCN2X12P FUZE HLF T HLF L   9082   Orlando FL Production   R   104  
0   3x3 PALLETS 145188   20ZPTX24 GLAC VWZ PWR C   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 145206   20ZPTX24 GLAC VWZ REVIVE   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 145235   355MLNR4X6P COCA-COLA MX  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145277   16ZCNX24 DT
COKE   7830   Portland IN Production   R   80   N/A   40X48 PALLETS RED TIP
145278   16ZCNX24 DR PEP       #N/A   #N/A   #N/A   #N/A 145281   16ZCNX24 MNSTR
ENGY DUB MAD   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145309
  1LTRAX12 ZICO CHOC   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
145388   16ZCN6X4P MNSTR ZRO ULTRA   Not Available   Not Available   #N/A   #N/A
  #N/A   #N/A 145482   12ZPT2X12P PA ZRO MXD BRY   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 145491   12ZPT3X8P GLAC VW ESNTL   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 145493   12ZPT3X8P GLAC VW XXX   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 145496   12ZPT3X8P GLAC VW
SQZD   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145841  
16ZCN2X10P MNSTR ZRO ULTRA   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 145842   8ZCN2X12P MNSTR ZRO ULTRA F   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 145909   20ZPTX24 GLAC VW SQZD   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 145911   16.9ZPTX12 GLAC FW WTRMLN P  
7520   Elmsford NY Production   R   100   N/A   40X48 PALLETS RED TIP 145913  
16.9ZPTX12 GLAC FW BLK RBRY   7520   Elmsford NY Production   R   100   N/A  
40X48 PALLETS RED TIP 145915   16.9ZPTX12 GLAC FW LMN LIM   7520   Elmsford NY
Production   R   100   N/A   40X48 PALLETS RED TIP 145917   16.9ZPTX12 GLAC FW
ORNG MNG   7520   Elmsford NY Production   R   100   N/A   40X48 PALLETS RED TIP
145919   16.9ZPTX12 GLAC FW SBRYKIWI   7520   Elmsford NY Production   R   100  
N/A   40X48 PALLETS RED TIP 145929   15.5ZCNX24 MNSTR REHAB PNK   Not Available
  Not Available   #N/A   #N/A   #N/A   #N/A 145930   14ZPTX12 ZICO PAPL CCNT WTR
  Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145932   12ZCN4X6P
FULL THR   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145962  
7.5ZCN2X12P MNSTR REHAB T L   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 145963   8ZCN2X12P MNSTR LO CARB ENG   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 145964   8ZCN2X12P MNSTR ENGY FP   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 145965   8ZCN2X12P MNSTR ENGY ABS ZR   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 145967   32ZPTX15 PA MLN  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145978   22ZPTX12 NOS
ACTIVE FRT PNC   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
145980   22ZNRP X12 NOS ACTIVE ACAI BBRY POME   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 145982   22ZPTX12 NOS ACTIVE RBRY LM   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 145984   1.9ZPTX6 DAS DRPS CHRY POM  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145985   1.9ZPTX6 DAS
DRPS GRP   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145996  
12ZCN4X6P NOS ENGY   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A

 

Classified - Confidential

 

C-20



--------------------------------------------------------------------------------

Morristown SKU List   Secondary Production Source   Secondary Production Source
Versioning

MATNR

 

MATDESC

 

Alternate Prod

Location

 

Alternate Prod Location Desc

 

PALL_TYP -

Alternate

Prod

Source

 

PALL_CONFIG -

Alternate

Prod

Source

 

IMPLIEDEMPTY -

Alternate

Prod

Source

 

pallet type - Alternate

Prod Source

145998   16ZCNX12 NOS ZRO   7830   Portland IN Production   R   160   N/A  
40X48 PALLETS RED TIP 146042   2LPTSX8 SG GALE   9084   Tampa FL Production   R
  40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 146125   12ZCN2X12P SG GALE FP   9082   Orlando FL
Production   R   104   N/A   3x3 PALLETS 146287   3ZPTX6 PA ZRO DRPS MTN BRY  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 146288   3ZPTX6 PA ZRO
DRPS FRT PNCH   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 146289
  3ZPTX6 PA ZRO DRPS ORNG   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 146300   16ZCNX24 MNSTR ENGY ULTRA B   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 146301   15ZCNX12 MUSCLE MNSTR COF S   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 146302   15ZCNX12 MNSTR MUSCLE CHOC   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 146303   15ZCNX12 MNSTR
MUSCLE VAN W   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 146533
  12ZCN2X12P COCA-COLA ZRO CF   9164   College Park GA Production   R   104  
N/A   3x3 PALLETS 146536   2LPTSX8 COCA-COLA ZRO CF   7660   New Orleans LA
Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 146676   11.5ZPTX12 CORE PWR BAN 26G   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 146717   12ZCAN SLK 4X6P PB DT COKE
PR1   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 146722  
23ZCNX12 PEACE T GA PCH PRP   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 146770   16ZCN6X4P MNSTR ENGY ULTRA   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 146771   16ZCNX24 MNSTR ENGY ULTRA R   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 146858   16ZCNX24 COCA-COLA CHILL P1  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 146886   15.5ZCN6X4P
MNSTR REHAB PNK   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
146937   15ZCNX12 MNSTR MUSCLE STBY   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 146980   16ZCNX24 COCA-COLA ZRO   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 146982   16ZCNX24 DT DR PEP   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 100283   12ZCAN 4X6P CF DT
COKE   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 100304  
12ZCN4X6P FA ORNG   7660   New Orleans LA Production   R   104   N/A   3x3
PALLETS 100725   12ZCN24P CF DT COKE   9164   College Park GA Production   R  
104   N/A   3x3 PALLETS 100733   12ZCN24P MELLO YELLO   7921   Eagan MN
Production   R   100   N/A   40X48 PALLETS 101998   1LPTX12 SPRITE   9084  
Tampa FL Production   R   55   N/A   3x3 PALLETS 102748   20ZPTX24 BQ RTBEER  
9164   College Park GA Production   R   42   N/A   3x3 PALLETS 102751   20ZPTX24
PA LMN LIM   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 102759  
20ZPTX24 CHRY COKE   9164   College Park GA Production   R   42   N/A   3x3
PALLETS 102879   10ZNR4X6P SG TONIC   7822   Indianapolis IN Production   R   64
  N/A   3x3 PALLETS 102881   10ZNR4X6P SG CLB SODA   7822   Indianapolis IN
Production   R   64   N/A   3x3 PALLETS 102979   1LPTX12 DT COKE   9084   Tampa
FL Production   R   55   N/A   3x3 PALLETS 103173   8ZNR4X6P DT COKE   7822  
Indianapolis IN Production   R   54   N/A   3x3 PALLETS 103174   8ZNR4X6P SPRITE
  7822   Indianapolis IN Production   R   54   N/A   3x3 PALLETS 103331  
1LPTX12 SG CLB SODA   7520   Elmsford NY Production   R   70   N/A   40X48
PALLETS RED TIP 103332   1LPTX12 SG TONIC   7520   Elmsford NY Production   R  
70   N/A   40X48 PALLETS 103370   1.5LPTX12 EVIAN MNRL WTR   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 103410   330MLPT4X6P EVIAN MNRL WTR   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 103503   1LPTX12 COCA-COLA
  9084   Tampa FL Production   R   55   N/A   3x3 PALLETS 103936   5GBIBX1
COCA-COLA   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 113437  
500MLPT4X6P CF DT COKE       #N/A   #N/A   #N/A   #N/A 115313   20ZPTX24 FA GRP
  9164   College Park GA Production   R   42   N/A   3x3 PALLETS 116321  
12ZCN2X12P MM FRT PNCH FP   9164   College Park GA Production   R   104   N/A  
3x3 PALLETS 116663   20ZPTX24 PIBB XTRA   9164   College Park GA Production   R
  42   N/A   3x3 PALLETS 117577   12ZCN2X12P TAB FP   9082   Orlando FL
Production   R   104   N/A   3x3 PALLETS 117605   12ZCN2X12P CF DR PEP FP   9307
  West Memphis AR Production   R   104   N/A   3x3 PALLETS 117640   12ZCN4X6P DT
DR PEP   9106   Montgomery AL Production   R   104   N/A   3x3 PALLETS 117803  
20ZPTX24 DR PEP   7541   Philadelphia PA Production   R   49   N/A   PALLETS
PLASTIC 37X37 117808   20ZPTX24 DT DR PEP   7541   Philadelphia PA Production  
R   49   N/A   PALLETS PLASTIC 37X37 119256   12ZCN20P FA ORNG   9082   Orlando
FL Production   R   104   N/A   3x3 PALLETS 119705   450MLPTX24 MM JTG RUBY RED
  Not Available   Not Available   #N/A   #N/A   #N/A   #N/A   450MLPET X24 MMAID
RBY RD G   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 120461  
20ZPTX24 SPRITE ZRO       #N/A   #N/A   #N/A   #N/A 121039   20ZPTX24 DAS LMN  
8042   Sandston VA Production   R   54   N/A   40X48 PALLETS RED TIP 121765  
20ZPTX24 COCA-COLA ZRO       #N/A   #N/A   #N/A   #N/A 121939   20ZPTX24 DAS
SBRY   8042   Sandston VA Production   R   54   N/A   40X48 PALLETS RED TIP
123292   20ZPTX24 PA GRP   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 125365   1LPTX12 DR PEP   7520   Elmsford NY Production   R   70   N/A  
40X48 PALLETS RED TIP 125370   500MLPT4X6P SPRITE ZRO       #N/A   #N/A   #N/A  
#N/A 125492   20ZPTX24 COKE CHRY ZRO   9164   College Park GA Production   R  
42   N/A   3x3 PALLETS 125681   20ZPT3X8P PA LMN LIM   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 128401   12ZCN24P SPRITE ZRO SC   7660  
New Orleans LA Production   R   104   N/A   3x3 PALLETS 132527   2LPTSX8 CF
COCA-COLA   9084   Tampa FL Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132544   2LPTSX8 FA SBRY   9084   Tampa FL Production  
R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132547   2LPTSX8 PIBB XTRA   9311   Memphis TN
Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132605   2LPETS X8 MG MMAID FRUIT PUNCH NC   9084  
Tampa FL Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 132838   2.5GBIBX1 GP SOUTHERN STYLE   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 132862   16.9ZPTX12 HT ORGANIC PCH W  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 133764   12ZPT3X8P CF
DT COKE       #N/A   #N/A   #N/A   #N/A 134166   12ZPT3X8P SPRITE ZRO   8264  
Hollywood FL Production   R   72   N/A   3x3 PALLETS 134848   20ZPTX24 FA ORNG
ZRO   8139   Silver Spring MD Production   R   42   N/A   3x3 PALLETS 135287  
7.5ZCN3X8P SPRITE ZRO   7830   Portland IN Production   R   140   N/A   3x3
PALLETS 137863   12ZCN2X12P MELLO YELLO ZRO   9511   Twinsburg OH Production   R
  104   N/A   3x3 PALLETS 137896   20ZPTX24 MELLO YELLO ZRO       #N/A   #N/A  
#N/A   #N/A 138343   12ZCN20P DR PEP CHRY   9307   West Memphis AR Production  
R   104   N/A   3x3 PALLETS 138344   12ZCN24P DR PEP CHRY SC   9462   Phoenix AZ
Production   R   96   N/A   3x3 PALLETS 144630   1LPTX12 FUZE ICE T LMN   7520  
Elmsford NY Production   R   70   N/A   40X48 PALLETS RED TIP 144632   1LPTX12
FUZE HLF T HLF LMNA   7520   Elmsford NY Production   R   70   N/A   40X48
PALLETS RED TIP 144633   1LPTX12 FUZE BRY PNCH   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 144634   1LPTX12 FUZE SBRY LMNAD   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 145161   12ZCN2X12P FUZE ICE T DT LM  
9082   Orlando FL Production   R   104   0   3x3 PALLETS 145483   12ZPT2X12P PA
ORNG   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 145484  
12ZPT2X12P PA GRP   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
146044   10ZNR4X6P SG GALE   7822   Indianapolis IN Production   R   64   N/A  
3x3 PALLETS 146045   1LPTX12 SG GALE   7541   Philadelphia PA Production   R  
40   N/A   PALLETS PLASTIC 37X37 146048   20ZPTX24 SG GALE   9084   Tampa FL
Production   R   54   N/A   40X48 PALLETS RED TIP 146128   7.5ZCN3X8P SG GALE  
7830   Portland IN Production   R   140   N/A   3x3 PALLETS 146336   16ZCNX24
MELLO YELLO   7830   Portland IN Production   R   80   N/A   40X48 PALLETS RED
TIP 146727   12ZCN4X6P COCA-COLA PB   7803   Cincinnati OH Production   R   96  
N/A   3x3 PALLETS 146728   12ZCN4X6P DT COKE PB   9106   Montgomery AL
Production   R   104   N/A   3x3 PALLETS   12ZCN4X6 DT COKE PB   9106  
Montgomery AL Production   R   104   N/A   3x3 PALLETS 146729   12ZCN4X6P
COCA-COLA ZRO PB   7803   Cincinnati OH Production   R   96   N/A   3x3 PALLETS
146730   12ZCN4X6P SPRITE PB   8163   Baltimore MD Production   R   96   N/A  
3x3 PALLETS 146731   12ZCN4X6P FA ORNG PB   7660   New Orleans LA Production   R
  104   N/A   3x3 PALLETS 146732   12ZCN4X6P DR PEP PB   7520   Elmsford NY
Production   R   96   N/A   3x3 PALLETS 146733   12ZCN4X6P DT DR PEP PB   7520  
Elmsford NY Production   R   96   N/A   3x3 PALLETS 146960   15.2ZPTX24 MM TRPCL
BLND   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 146962  
15.2ZPTX24 MM BRY BLND NEC   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 147038   19.2ZCAN X24 SPRITE   Not Available   Not Available   #N/A  
#N/A   #N/A   #N/A 147040   19.2ZCNX24 DR PEP   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 147080   19.2ZCNX24 COCA-COLA   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 147198   18.6ZCNX12 MNSTR ENGY IMPOR   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 0   0   0   0   #N/A  
#N/A   #N/A   #N/A 102079   500MLPTS4X6P COCA-COLA   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 102656   20ZPTSX24 MELLO YELLO   8422  
Buckner TX Production   R   42   SHELLS
16/20/24/600ML   3x3 PALLETS 103408   500MLPTX24 EVIAN MNRL WTR   Not Available
  Not Available   #N/A   #N/A   #N/A   #N/A 103886   2.5GBIBX1 COCA-COLA   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 103887   2.5GBIBX1 DT COKE
  Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 103888   2.5GBIBX1
CHRY COKE   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 103889  
2.5GBIBX1 SPRITE   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
104134   2.5GBIBX1 CF DT COKE   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 116832   24ZPT4X6P DAS       #N/A   #N/A   #N/A   #N/A 118838   24Z
X1 TUMBLER ER   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 119790
  20ZPTSX24 SPRITE ZRO   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 126819   12ZCN2X12P VAN COKE ZRO FP   8264   Hollywood FL Production   R  
104   N/A   3x3 PALLETS

 

Classified - Confidential

 

C-21



--------------------------------------------------------------------------------

Morristown SKU List   Secondary Production Source   Secondary Production Source
Versioning

MATNR

 

MATDESC

 

Alternate Prod

Location

 

Alternate Prod Location Desc

 

PALL_TYP -

Alternate

Prod

Source

 

PALL_CONFIG -

Alternate

Prod

Source

 

IMPLIEDEMPTY -

Alternate

Prod

Source

 

pallet type - Alternate

Prod Source

144671   2.5GBIBX1 FUZE T UNSWT   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 144679   2.5GBIBX1 GP RBRY T   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 146879   355MLNR24P FA GRP MX   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 146881   355MLNR24P FA SBRY MX   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 103186   8ZNR4X6P
COCA-COLA P2   8423   Fossil Creek TX Production   R   54   N/A   3x3 PALLETS
104153   2.5GBIBX1 HI-C ORNG   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 114025   12ZCN20P MELLO YELLO   7803   Cincinnati OH Production   R
  96   N/A   3x3 PALLETS 112309   20ZPTSX24 DAS   9511   Twinsburg OH Production
  #N/A   #N/A   #N/A   #N/A 118841   24Z X1 TUMBLER CR   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 118840   32Z X1 TUMBLER ER   Not Available
  Not Available   #N/A   #N/A   #N/A   #N/A 131610   22ZPTX12 NOS FRT PNCH  
8480   Abilene TX Production   R   84   N/A   3x3 PALLETS 125596   12ZPTS3X8P
COCA-COLA   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 132612  
2LPTSX8 MM PNK LMNAD   9084   Tampa FL Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 134386   500MLPT32P DAS   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 134212   2LPTSX8 COKE CHRY ZRO   9084   Tampa FL
Production   R   40   SHELLS 2L8
CNTR/BOLT   3x3 PALLETS 135250   500MLPT4X6P GP DT T   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 137785   12ZCNX24 MNSTR ENGY EX STR   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 137788   12ZCNX24 MNSTR
ENGY EX STR   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 144864  
500MLPT4X6P MELLO YELLO       #N/A   #N/A   #N/A   #N/A 137784   12ZCNX24 MNSTR
ENGY EX STR   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 146294  
23ZCNX12 PEACE T SWT LMN T   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 146295   23ZCNX12 PEACE T CADDY SHAC   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 146296   23ZCNX12 PEACE T GRNT   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 146297   23ZCNX12 PEACE T RAZZLEBRY   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 146772   15ZCN6X4P MNSTR
MUSCLE CHOC   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 146871  
16ZCNX12 NOS CHARGED CTRS Z   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 146773   15ZCN6X4P MNSTR MUSCLE VAN   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 147002   3ZPTX6 GLAC VW ZRO DRPS XXX   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 147003   3ZPTX6 GLAC VW ZRO DRPS RIS  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 147004   3ZPTX6 GLAC
VW ZRO DRPS SQZ   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
147097   1.9ZPTX6 MM DRP FRT PNCH   Not Available   Not Available   #N/A   #N/A
  #N/A   #N/A 147103   12ZCN2X12P DAS SPKLG LMN FP   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 146883   355MLNR24P FA PAPL MX   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 147098   1.9ZPTX6 MM DRPS
MNGO TRPCL   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 147099  
12ZCN2X12P DAS SPKLG LIM FP   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 147101   12ZCN2X12P DAS SPKLG BRY FP   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 147105   12ZCN2X12P DAS SPKLG APL FP   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 147157   20ZPTX24 SPRITE 6 MIX   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 147161   19.2ZCNX24 SPRITE
6 MIX   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 147201  
32ZPTX15 PA TRPCL MNGO   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 147246   16ZCNBLKX12 NOS CHARGED CTR   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 147293   23ZCNX12 PEACE T GA PCH   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 147310   16ZCN6X4P MNSTR ENGY ULTRA   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 147313   11.5ZCNX12 GLAC
VW ENGY SBR   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 147315  
11.5ZCNX12 GLAC VW ENGY BRY   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 147317   11.5ZCNX12 GLAC VW ENGY ORN   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 146797   15ZCN6X4P MNSTR MUSCLE PNT   Not Available  
Not Available   #N/A   #N/A   #N/A   #N/A 147096   1.9ZPTX6 MM DRPS RBRY LMNAD  
Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 147213   64ZPTX8 GP
UNSWT BLK T   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 147291  
23ZCNX12 PEACE T PNK LMNAD   Not Available   Not Available   #N/A   #N/A   #N/A
  #N/A 147292   23ZCNX12 PEACE T SNO BRY   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 147294   23ZCNX12 PEACE T TX STYL SW   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 147307   2LPTSX8 DR PEP VAN FLOAT   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 147469   355 ML MEXICAN
CLASSIC FIFA   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 147095
  1.9ZPTX6 MM DRPS LMNAD   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 146817   64ZPTX8 GP SWT BLK T   Not Available   Not Available   #N/A   #N/A
  #N/A   #N/A 147005   3ZPTX6 GLAC VW ZRO DRPS REV   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 147306   12ZCN2X12P DR PEP VAN FLOAT   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 147322   24ZCNX12 MNSTR
ZRO ULTRA   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 147472  
22ZPTX12 NOS CHRGD CTRS   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 135823   12ZPET X12 V8 VFSON CRANBRY BLKBRY   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 146206   2.5GBIB X1 SEAG GINGER ALE   Not Available
  Not Available   #N/A   #N/A   #N/A   #N/A 136677   2.77# X12 PWA MTN BERRY
BLAST PWDR   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 146621  
2LPETSMG 4X2P DR PEPPER   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A 138305   8ZNR 1X12P COCA-COLA PARTY TUB   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 100233   SHELLS 2L8 /PLASTIC   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 100237   SHELLS 16/20/24/600ML   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 100238   SHELLS
.5L/355ML/12OZPET   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A
100239   SHELLS 1LT 12 POCKET   Not Available   Not Available   #N/A   #N/A  
#N/A   #N/A 100267   PALLETS REG.   Not Available   Not Available   #N/A   #N/A
  #N/A   #N/A 100272   40X48 PALLETS RED TIP   Not Available   Not Available  
#N/A   #N/A   #N/A   #N/A 103175   8ZNR 4X6P CLASSIC PR1       #N/A   #N/A  
#N/A   #N/A 114390   CHEP PALLETS (BLUE)   Not Available   Not Available   #N/A
  #N/A   #N/A   #N/A 118381   40X48 PALLETS REG   Not Available   Not Available
  #N/A   #N/A   #N/A   #N/A 129080   RECYCLE TOTE EMPTY   Not Available   Not
Available   #N/A   #N/A   #N/A   #N/A 132550   SHELLS 2L8 CNTR/BOLT   Not
Available   Not Available   #N/A   #N/A   #N/A   #N/A 133260   12ZPET 24P DT
COKE       #N/A   #N/A   #N/A   #N/A 147257   12ZCN12P COCA-COLA HOME DEPOT BACK
PACK   Not Available   Not Available   #N/A   #N/A   #N/A   #N/A 404356  
PALLETS PLASTIC 37X37   Not Available   Not Available   #N/A   #N/A   #N/A  
#N/A

 

Classified - Confidential

 

C-22



--------------------------------------------------------------------------------

EXHIBIT D

Bottler Rolling Forecast Form

(ELIGIBLE)

 

LOGO [g740893dsp_175.jpg]

 

Classified - Confidential

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

Innovation SKU Forecast Form

 

LOGO [g740893dsp_176.jpg]

 

Classified - Confidential

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

Service Level Agreement

Coca-Cola Bottling Company Consolidated (“Consolidated”)

 

1. Coca-Cola Refreshments deliverables

 

a) Products & Packages

CCR will sell all Products that are produced and sourced in the CCR production
system or available through the value added facilities (“VAF”). See Exhibit A
for SKU sourcing into the DCs. If new Distribution Centers (“DC”) are added,
Exhibit A will be updated.

When Consolidated proposes to add a SKU that CCR produces or supplies from its
VAF network, Consolidated will notify CCR 30 days in advance of the SKU
addition. CCR or CCBCC will supply the new VAF SKU sooner if possible and with
mutual agreement. The sourcing of VAF SKUs is mutually agreed between CCR and
CCBCC.

When Consolidated proposes to delete a SKU that CCR produces or supplies from
its VAF network, Consolidated will notify CCR 30 days in advance of the SKU
deletion. CCR will delete the SKU sooner if possible and with mutual agreement.
CCR will notify CCBCC of any SKU deletions as part of the routine SKU deletion
process with at least 30 days of advanced notice.

See Section 2(b) of this Service Level Agreement for handling of Consolidated
unique SKUs.

The transition of adding or deleting SKUs will be reviewed during the operating
routines as set forth in Section 1(b) of this Service Level Agreement to ensure
timing and volume are managed.

 

b) Standard Operating Routines

 

  •   Facilitate Annual routines with Consolidated

 

  •   CCR will review CCR Product Supply Annual Business Plans including
products & packages, volume, infrastructure, pricing, operating goals and
initiatives to support the commercial plans.

 

  •   The parties will review this Service Level Agreement and amend it from
time to time upon mutual written agreement.

 

  •   Consolidated will review directional volume plans, package plans,
projected CO2 tank growth requirements, and other strategic initiatives for the
upcoming year.

 

  •   Timing: November

 

  •   Attendees: CCR – PSS ELT; Infrastructure Planning; Consolidated – Product
Supply SVP, Planning VP, Field Operations VP

 

  •   Facilitate Trimesterly routines with Consolidated

 

  •   Update CCR and Consolidated leadership teams on performance for the
trimester with corrective action plans in place.

 

  •   Discuss progress and actions supporting volume plans, package plans, and
other strategic initiatives

 

  •   Timing: March & July

 

  •   Attendees: CCR – Conversion SVP/RVP, TPW VP, Regional Supply Director,
Capability & Transformation VP; Consolidated – Product Supply SVP, Planning VP,
Manager Planning, Regional Logistics Director, Strategic Initiatives VP

 

  •   Facilitate Monthly routines with Consolidated

 

Classified - Confidential

 

F-1



--------------------------------------------------------------------------------

  •   CCR to review forward operations plan for next month to support
Consolidated demand including sourcing plan of existing and new SKUs, line
shutdown plans, etc.

 

  •   Consolidated to review potential changes to demand plan

 

  •   Service Scorecard Review of prior month performance and corrective
actions.

 

  •   Track corrective action implementation plans and expected improvement

 

  •   SKU addition or deletion plans

 

  •   Timing: Week 2 of each month

 

  •   Attendees: CCR—Supply Planning Regional Director, Supply Planning Manager,
Transportation Director & Manager, Production Director, Franchise Leadership;
Consolidated – Supply Planning leadership

 

  •   Facilitate Weekly routines with Consolidated (Johnson City & Morristown
together)

 

  •   CCR to review forward operations plan for next week to support
Consolidated demand and review last week’s issues & performance.

 

  •   Consolidated to review next 2 weeks of key package and customer
promotional plans to ensure alignment to meet promotional volume and timing.

 

  •   SKU addition or deletion plans

 

  •   Review systemic service issues from escalation process

 

  •   Once per month, review Service Scorecard of prior month performance and
corrective actions

 

  •   Timing: Thursday afternoons

 

  •   Attendees: CCR – Supply Planning Manager, Supply Planning Planners,
Transportation Manager; Plant Inventory Manager, Consolidated – Supply Planning
members

 

  •   Facilitate Daily routines with Consolidated as needed (phase out to ad hoc
meetings after transition)

 

  •   CCR to review operations plan to ensure daily execution

 

  •   Discuss current order, inventory, and transportation issues

 

  •   Decide on a plan of action to resolve issues to meet daily requirements

 

  •   Timing: By 8 AM

 

  •   Attendees: CCR – Supply Planning Planner, Transportation Planner;
Consolidated – Supply Planning members

 

c) Escalation Process

 

  •   See Escalation Process & Contact Charts in Appendix 1 of this Service
Level Agreement.

 

  •   The escalation process is intended to formalize the CCR response to
systemic service failures, recurring issues, issues affecting multiple
facilities, and issues related to Finished Goods Service Agreement (FGSA) terms,
rather than service performance.

 

  •   All reasonable escalation requests are to be turned into a corrective
action plan and tracked until resolved.

 

  •   Order Issue Requests – initial responses from CCR to Consolidated will be
communicated within one hour and resolved within one day

 

  •   Escalation Requests not associated with Specific Orders (systemic Issues)
– initial responses from CCR to Consolidated within one day and resolved within
agreed upon timeframe.

 

  •   The Escalation Process will be used when the standard operating routines
as set forth in Section 1(b) of this Service Level Agreement have failed to
resolve issues in the agreed upon timing. Consolidated associates will work with
corresponding CCR peers to resolve issues.

 

Classified - Confidential

 

F-2



--------------------------------------------------------------------------------

d) Product & Package Quality

 

  •   Manufacturing, packaging, storage or shipment quality defects that
constitute a breach of any Product warranty in the FGSA that occur prior to
delivery that are the direct result of CCR wrongful action or inaction will be
credited to Consolidated. CCR will ensure all Products to Consolidated are
available with at least [***] days of shelf life remaining, except that, in the
case of SKUs requiring more than [***] days of shelf life remaining because of
customer requirements (e.g., Club Stores, ARTM, etc.), CCR will ensure such SKUs
to Consolidated are available with at least [***] days more than the
customer-specific requirements.

 

  •   Consolidated may accept or reject any Product with less than [***] days of
available shelf life remaining after discussion with CCR. Where CCR is
responsible for shelf life remaining of less than [***] days, CCR will be
responsible for return freight costs and actual, reasonable handling costs for
such returns.

 

  •   For finished goods product credits due to quality or technical defects
prior to delivery to Consolidated’s DC(s), Consolidated will give CCR written
notice of the type of quality or technical defect and the case volume associated
with the quality or technical defect within 24 hours following delivery of such
Products to the DC (or of pickup by Consolidated at a Production Center, if
applicable). If CCR reasonably concurs with Consolidated that the relevant
Products are affected by a quality or technical defect that constitutes a breach
of a Product warranty under the FGSA, then CCR will apply credits within
twenty-one (21) days of the receipt of the returned Product against amounts due
from Consolidated and will be reflected on appropriate invoices sent to
Consolidated. CCR is responsible for return freight costs and actual, reasonable
handling costs for such returns. Finished goods product or package quality
credit requests from Consolidated must be submitted to CCR within forty-five
(45) days after Consolidated shipment acceptance for credit requests to be
considered.

 

  •   Other finished goods product credits (e.g., leakers, product recall,
incident management issue, etc.) caused solely by CCR and not identified until
after shipment acceptance will be managed in the same manner. However, finished
goods Product or package quality credit requests from Consolidated must be
submitted to CCR within forty-five (45) days after Consolidated identifies the
leakers, product recall, incident management issue, etc. CCR is responsible for
return freight costs and actual, reasonable handling costs for such returns.

 

  •   If any delivery from CCR is not sealed, then Consolidated will not accept
the Product and notify CCR immediately.

 

  •   CO2 Tanks

 

  •   CCR will retain ownership of CO2 tanks. CCR will conduct hydrostatic
testing of the CO2 tanks as determined by CCR.

 

  •   CCR will refill all empty CO2 tanks returned from Consolidated DCs and
will return these tanks to Consolidated DCs. The refill charge is $[***] per
tank.

 

  •   Consolidated will ensure that the CO2 tanks are transported to CCR in
racking sufficient to safely support and transport the CO2 tanks.

 

  •   If Consolidated requires new CO2 tanks, CCR will order, acquire, and
purchase these new tanks within 10 – 12 weeks.

 

  •   CCR requires a $[***] deposit for each tank upon delivery to a
Consolidated DC.

 

e) Product Fulfillment

 

  •   CCR will generate sales orders via CokeOne North America (CONA) for
CCR-produced or CCR VAF Products to Consolidated from assigned CCR sourcing
locations on a daily basis as set forth in Section 2(b) of this Service Level
Agreement. These generated sales orders include:

 

  •   Finished goods from CCR facilities transported to Consolidated DCs
acquired from CCR. These finished goods requirements are transferred to CCR’s
OTM (Oracle Transportation Management) for transportation planning and then
transport to Consolidated’s DCs acquired from CCR.

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

F-3



--------------------------------------------------------------------------------

  •   Finished goods from Consolidated plants to Consolidated DCs acquired from
CCR. These finished goods requirements are available in Consolidated’s JDA
system daily. Consolidated will take these requirements daily, develop
transportation plans, and then transport to Consolidated DCs acquired from CCR.

 

  •   Finished goods from non-CCR facilities in JDA (e.g., United) to
Consolidated DCs acquired from CCR. These finished goods requirements are
available in Consolidated’s CONA system daily. Non-CCR facilities in CONA (e.g.,
United) will take these requirements daily in JDA, develop a mutually agreed
upon transportation plan with Consolidated, and then transport to Consolidated
DCs acquired from CCR.

 

  •   Purchased finished goods from non-KO facilities (e.g., Monster) to
Consolidated DCs acquired from CCR. These finished goods requirements are
available in Consolidated’s JDA system daily. Consolidated will take these
requirements daily, develop purchase order and transportation plans, and then
transport to Consolidated DCs acquired from CCR.

 

  •   In systemic product supply shortages resulting in allocation, Consolidated
orders and CCR internal orders will be allocated as set forth in Section 2(b) of
this Service Level Agreement.

 

  •   Consolidated may purchase one or more SKUs from alternate production
facilities operated by any Company Authorized Supplier (including, if
applicable, any such authorized production facilities operated by Consolidated),
if and to the extent that (i) CCR has notified Consolidated that CCR will not
provide such SKU (such notice to be provided by telephone call and email);
(ii) Consolidated has reasonably determined that delivery by CCR of any such SKU
(including any SKU requested by Consolidated’s customers) to the applicable
Distribution Center will either (A) be [***] hours or more overdue, or (B) be
late and result in a Distribution Center out-of-stock situation.

 

  •   CCR will take reasonable actions and incur such reasonable expense as are
required to meet all demand requirements. For safety stock-related shortages,
CCR will collaborate with Consolidated to resolve.

Authorized Product Substitution to Allow for Full Truck Haulage from CCR Plants
and VAFs

 

  •   If product supply issues cause a temporary shortage of ordered Product at
the time of shipment, Consolidated agrees to accept full pallet quantities of
the following Products to load out the affected trucks:

 

  •   Coke Classic 12-pack

 

  •   0.5L/24-pack Dasani

 

  •   If CCR plant does not produce Coke Classic 12-pack or 0.5L/24-pack Dasani,
then Consolidated Supply Planning will determine substitutions (e.g., glass from
Marietta)

 

  •   During business hours, if 4 pallets or less are required to fill a truck,
then fill with Coke Classic 12-pack and/or 0.5L/24-pack Dasani. If 5 pallets or
more are required to fill a truck, contact the Consolidated Supply Planning team
to determine substitution SKUs.

 

  •   During off-business hours, if 4 pallets or less are required to fill a
truck, then fill no more than one truck to a Consolidated DC acquired from CCR
with Coke Classic 12-pack and/or 0.5L/24-pack Dasani without getting
Consolidated DC approval.

 

f) Transportation from Plant to DC

CCR Manages Transportation from CCR Facilities to Consolidated DCs (Primary)

 

  •   CCR will manage transportation for all Products, including sparkling/cold
fill and VAF orders.

 

  •   Consolidated will reimburse CCR for all detention charges incurred as a
result of Consolidated’s failure to unload a truck within two (2) hours after
the scheduled appointment time.

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

F-4



--------------------------------------------------------------------------------

  •   If Consolidated manages haulage from Plant to DC, then CCR will provide a
freight credit based on specific lane rates and fuel surcharge for all SKUs. CCR
will work with Consolidated to establish accurate freight credits based on
optimal freight costs.

 

  •   CCR will reimburse Consolidated for all detention charges incurred as a
result of CCR’s failure to load a truck within two (2) hours after the scheduled
appointment time.

Consolidated Manages Transportation from Consolidated Plants to Consolidated DCs

Consolidated will manage and provide all transportation of finished goods from
Consolidated production plants & VAFs to the DCs acquired from CCR.

 

  •   Purchased finished goods from non-KO producers (e.g., Monster)

 

  •   Consolidated will manage transportation of finished goods from the Non-KO
production plants (e.g., Monster) to the DCs acquired from CCR.

Purchased finished goods from non-CCR Bottlers (e.g., United)

 

  •   Consolidated will manage and provide all transportation of finished goods
from the Non-CCR production plants (e.g., United) to the DCs acquired from CCR.

 

g) Customer Relationship Management

 

  •   CCR will provide to Consolidated a single point of contact for all CCR
product supply issues (e.g., order management, systemic service issues, etc.).

 

  •   Consolidated will have a single point of contact for all CCR product
supply issues (e.g., order management, systemic service issues, etc.).

 

  •   A clearly defined escalation process for systemic service issues will be
in place as set forth in Section 1(c) of this Service Level Agreement.

 

  •   CCR will provide regional and local contact mapping for appropriate
Consolidated employees and CCR employees.

 

h) Performance Metrics

 

  •   Case Fill On-Time for Morristown > [***] & Johnson City > [***] (weekly)

 

  •   Calculated for each Consolidated DC acquired from CCR

 

  •   Calculated by dividing the number of cases by SKU of Products shipped by
CCR to the Consolidated DC on the planned order shipment date by the number of
unconstrained cases of Products by SKU ordered for shipment to the Consolidated
DC.

 

  •   The following will not be included in the calculation of Case Fill
On-Time: (a) requests not filled due to changes made to the original order by
Consolidated and (b) Hot Shot Orders.

 

i) Tracking Metrics

 

  •   % of Shelf Life Remaining in CCR’s Production Center floor inventory
supplying Products to Consolidated (weekly)

 

  •   [***] day shelf life Products (reflecting % of Products in CCR’s floor
inventory with less than [***] days remaining shelf life)

 

  •   [***] day shelf life Products (reflecting % of Products in CCR’s floor
inventory with less than [***] days remaining shelf life)

 

  •   [***] day shelf life Products (reflecting % of Products in CCR’s floor
inventory with less than [***] days remaining shelf life)

 

j) Penalties

 

  •   Penalties or other payments are not part of this agreement for failure to
achieve Performance Metrics.

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

F-5



--------------------------------------------------------------------------------

2. Consolidated deliverables

 

a) Forecasting

Routine Products

 

  •   Consolidated will provide to CCR, on or before 4 PM Eastern Time on
Thursday of each calendar week, a Consolidated-generated Rolling Forecast of at
least 13 weeks for each of the Consolidated DCs.

 

  •   All weeks of the Consolidated-generated Rolling Forecast may be updated
but the one week that must be updated is the second week of the Rolling Forecast
as this is the week that Forecast Accuracy is calculated. See Section 2(d) of
this Service Level Agreement for further details.

 

  •   If the Rolling Forecast is not received by CCR by 4 PM Eastern Time on
Thursday of each calendar week, then the last forecast provided by Consolidated
will apply and will be deemed the Rolling Forecast on which Consolidated
Forecast Accuracy is calculated.

 

  •   Forecasts for all routine Products must be made in good faith but will not
result in a firm purchase obligation.

New Innovation SKUs

 

  •   Consolidated will provide a preliminary 13-week forecast for all new
Innovation SKUs by SKU/week/DC within fifteen (15) days following Consolidated’s
receipt of notice from CCR. The 13-week forecast will be made in good faith and
provided at least 30 days in advance of the launch date.

 

  •   Consolidated may revise any new Innovation SKU Forecast at any time prior
to sixty (60) days before the launch date. Additionally, Consolidated may revise
any part of the last nine (9) weeks of the new Innovation SKU Forecast (but not
the first four (4) weeks of the new Innovation SKU Forecast) between sixty
(60) days and thirty (30) days prior to the launch date.

 

  •   This final 13-week forecast for the new Innovation SKUs provided at least
30 days in advance of the launch date will be a firm purchase obligation on
behalf of Consolidated for the first 13 weeks of the new Innovation SKU
shipments. If a CCR supply disruption occurs that reduces the amount of new
Innovation SKU availability during the launch period, CCR and Consolidated will
mutually agree on a revised new Innovation SKU forecast.

 

  •   The new Innovation SKU Forecast will be a firm purchase obligation on
behalf of Consolidated and Consolidated must purchase all Products in the
Innovation SKU Forecast. CCR will use commercially reasonable efforts to provide
Bottler with additional Innovation SKU volume during the first thirteen
(13) weeks if product sales are greater than the forecast. CCR will manufacture
to the Innovation SKU Forecast for the period forecasted.

 

  •   The new Innovation SKU will become a routine SKU 13 weeks after the first
order and the forecasting for this SKU will move to the routine Product
forecasting process. See 2(a) of this Service Level Agreement for the
forecasting of routine Products.

New SKUs for Consolidated but Already Available Elsewhere in the United States

 

  •   For SKUs currently available but not previously purchased from CCR by
Consolidated, Consolidated will provide the first 13-week forecast by
SKU/week/DC at least 30 days prior to first order.

 

  •   The 13-week forecast for the new-to-Consolidated SKUs will be a firm
purchase obligation on behalf of Consolidated for the first 13 weeks of new SKU
shipments.

 

  •   The new SKU for Consolidated will become a routine SKU 13 weeks after the
first order and the forecasting for this SKU will move to the routine product
forecasting process. See 2(a) of this Service Level Agreement for the
forecasting of routine Products.

 

Classified - Confidential

 

F-6



--------------------------------------------------------------------------------

Unique SKUs for Consolidated

 

  •   The Consolidated-generated Rolling Forecast will be a firm purchase
obligation on behalf of Consolidated for the forecasted volume for all SKUs
unique to Consolidated from CCR for the next three (3) weeks of the Rolling
Forecast.

 

  •   Consolidated is required to order and purchase all unique SKUs provided in
each 3-week period of the Rolling Forecast.

 

b) Product Order Management

Orders

 

  •   CCR will propose sales orders via CokeOne North America (CONA) to
Consolidated from assigned CCR sourcing locations on a daily basis. These
proposed sales orders are generated 48 hours in advance of shipment to
adequately prepare haulage.

 

  •   Consolidated will have the opportunity to daily review and approve,
change, or delete the daily sales orders via CONA.

 

  •   CCR Supply Planning & Consolidated Supply Planning will concur on the
daily timing of load review by DC. For Johnson City and Morristown, proposed
loads will be available for review by 10 AM. Any updates submitted daily by noon
via CONA will be incorporated into the CCR plans.

 

  •   If proposed loads are not available for review by 10 AM for Johnson City
and Morristown, then Consolidated will have two hours from the time the proposed
loads are available in CONA to make any updates and be incorporated into the CCR
plans.

  •   The sales orders will be shipped to each Consolidated sales center unless
Consolidated requests a change prior to the day of shipment. On the day of
shipment, CCR will make reasonable efforts to make changes if requested by
Consolidated up to the point of truck loading if possible.

 

  •   Any changes made to the sales orders after the day of order
generation/updating will not affect the Unconstrained Case Fill On-Time metric
(see 1(h) of the Service Level Agreement above).

 

  •   Consolidated commits to source requested SKUs from assigned CCR sourcing
locations for the calendar year except as otherwise specifically permitted by
Section 4 of the FGSA.

 

  •   Consolidated will complete order issue resolution forms for any
significant or systemic service failures.

Allocation

 

  •   For an existing Product SKU: Production capacity is determined on a
national basis. The allocation is based on the annual historical total case
volume percentage of all bottlers for the constrained SKU for the previous
calendar year applied to the available supply of the constrained SKU,
considering only the bottlers requiring the SKU that is in short supply.

 

  •   For an Innovation SKU new to the system: Production capacity is determined
on a national basis. The allocation is determined on a pro rata basis among the
bottlers ordering such Innovation SKUs based upon the forecasts of each bottler
for such Innovation SKU.

 

  •   For a replacement Innovation SKU (an Innovation SKU new to Consolidated
but not new to the system, where the SKU is replacing an existing SKU):
Production capacity is determined on a national basis. The allocation is
determined on a pro rata basis among the bottlers ordering the replacement
Innovation SKU and is based on (1) Consolidated’s prior year sales of the SKU
being replaced, (2) the prior year sales of the SKU being replaced for any other
bottlers that are ordering the replacement Innovation SKU for the first time,
and (3) the prior year sales of the replacement Innovation SKU for the bottlers
that are not ordering the replacement Innovation SKU for the first time.

 

  •   For a non-replacement Innovation SKU (an Innovation SKU new to
Consolidated but not new to the system, where the SKU is not replacing an
existing SKU): Production capacity is determined on a national basis. The
allocation is determined on a pro rata basis among the bottlers ordering the
non-replacement Innovation SKU based on (1) Consolidated’s forecast for the
non-replacement

 

Classified - Confidential

 

F-7



--------------------------------------------------------------------------------

SKU, (2) the forecast for the non-replacement Innovation SKU for any other
bottlers that are ordering the non-replacement Innovation SKU for the first
time, and (3) the prior year sales of the non-replacement Innovation SKU for the
bottlers that are not ordering the non-replacement Innovation SKU for the first
time.

 

c) Product Returns & Dunnage from DC to Plant

 

  •   Consolidated will manage transportation at Consolidated’s expense for
returned product (damaged, quality issues, no shelf life remaining, etc.) and
for dunnage (e.g., pallets, shells, CO2 tanks, shrink wrap, corrugate, etc.) to
CCR.

 

  •   For quality, recall, load error, or shelf life remaining issues caused by
CCR, CCR will reimburse Consolidated for reasonable transportation costs (both
inbound and outbound as appropriate) and reasonable handling costs, to the
extent specified in the Comprehensive Beverage Agreement. For quality or recall
issues caused by Consolidated, Consolidated will bear all transportation costs
to CCR plants.

 

  •   Consolidated will notify CCR of proposed timing of dunnage loads so that
backhaul rates may be obtained when possible if CCR is managing the freight over
specific lanes.

 

d) CONA Planning Master Data Updates

 

  •   Consolidated will manage all of the planning master data for the DCs
(e.g., safety stock days of supply, rounding values, etc.).

 

  •   As changes to the planning master data may cause large swings in sales
orders and loads, Consolidated will notify CCR 14 days in advance of any changes
or earlier if mutually agreed upon. These changes will be discussed in the
weekly routines as set forth in Section 1(b) of this Service Level Agreement
prior to making the changes.

 

e) Operating Routines

 

  •   Participate in the annual, trimesterly, monthly, weekly, and daily
operating routines as set forth in Section 1(b) of this Service Level Agreement.

 

f) Performance Metrics

 

  •   Forecast Accuracy Performance Target for Johnson City > [***] & Morristown
> [***] by SKU/DC/week with a 2 week lag

 

  •   Forecast accuracy = 1 – Mean Absolute Percent Error (MAPE)

 

  •   MAPE = the sum across all SKUs of the absolute value of the difference
between the SKU-level Lag-2 Week of the Rolling Forecast provided to CCR and the
actual SKU-level trade sales of Product sold by Consolidated in the Territory
for such Lag-2 Week, divided by the actual SKU-level trade sales of Product sold
by Consolidated in the Territory for such Lag-2 Week.

 

  •   Truck Turn Around Efficiency > [***] by DC

 

  •   Calculated by dividing the number of truckloads of Products from CCR that
arrive at the DC (DC) within their delivery appointment window and are unloaded
by Consolidated by 2 hours after the appointment time by the total number of
truckloads of Products from CCR that arrive at the DC within their delivery
appointment window.

 

  •   Drop trailers are not included in the calculation

 

  •   Delivery Appointment Window for each acquired DC to be set by
Consolidated.

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

F-8



--------------------------------------------------------------------------------

APPENDIX 1

Escalation Contact Process for Consolidated (CCR-Transitioned Locations & Issues
Only)

 

LOGO [g740893dsp_185.jpg]

Escalation Contact List for Consolidated

1st Call:     Consolidated PSS Sr. Program Manager – System of the Future

                  ########### #######, ##########@coca-cola.com

                  M: (###) ###-####; O: (###) ###-####

1st Call (if ##### is not available):

#### ##########: Consolidated PSS Team Lead–System of the Future

                    ###########@coca-cola.com

                    M : (###) ###-####; O : (###) ###-####

2nd Call:

####### ########: VP, Transportation, Planning, & Warehousing

                    #########@coca-cola.com

                    M : (###) ###-####; O: (###) ###-####

3rd Call:

#### #####: SVP, Conversion

                    #######@coca-cola.com

                    M: (###) ###-####; O: (###) ###-####

 

Classified - Confidential

 

F-9



--------------------------------------------------------------------------------

EXHIBIT G

Commercialization Process

 

LOGO [g740893g32u07.jpg]

CIF = Common Innovation Framework

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

G-1



--------------------------------------------------------------------------------

 

LOGO [g740893g32u07.jpg]

 

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

G-2



--------------------------------------------------------------------------------

 

LOGO [g740893g32u07.jpg]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

G-3



--------------------------------------------------------------------------------

 

LOGO [g740893g32u07.jpg]

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H

Form for Bottler Local Innovation Requests for Secondary or Tertiary Packaging

Secondary & Teritiary Packaging Input Checklist

Any input highlighted yellow is necessary for Innovation Planning to begin
analysis. Highlighting disappears when input is filled in. ** Scroll over any
field to see a quick example or click “Input Descriptions and Examples” Button
for more information

 

Category    Input    Information    Source            Project Background        
             Project Requestor Name                      Bottler Name          
           On-Truck Date                      On-Shelf Date                     
Sustaining/Non-Sustaining                      Duration and Type of Launch     
                Out of Market Date                      Regions                
     Brand(s)                      Channel(s)                        Primary
Packaging Type                     

Labeling

                     Secondary Packaging type                      Tertiary
Packaging Type                      New Packages?                      Process
Required                      Shelf Life                 Modeling    Pallet
Pattern Provided?                     

Case Units

                     Channel splits                      Brand splits          
           Agency Volume                     

Provided?

                    

Case Units

                     Distribution Network                   Add’l    Additional
Special Requirements          

For questions on the information required in the form and/or to forward the form
when completed, contact:

##### ########, Director, Commercialization – Program Management Innovation

##########@coca-cola.com

(O) (###) ###-####

 

Classified - Confidential

 

H-1